 In the Matterof R. R.DONNELLEY AND SONS COMPANYandORGANIZA-TION COMMITTEE, CHICAGO PRINTING TRADES UNIONSCaseNo. 13-C-2032.-DecidedFebruary17, 1945DECISIONANDORDEROn April 25, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportannexed hereto.The respondent and the Union filed exceptions tothe Intermediate Report and supporting briefs; thereafter each fileda reply brief.Oral argument, in which the respondent and theon October 17,1944.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs filed by the parties,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, except insofaras they are inconsistent with our findings and order hereinafter setforth.1.The Trial Examiner has found, and we agree, that the respond-ent has engaged in unfair labor practices, within the meaning ofSection 8 (1) of the Act.The record shows, as set forth in the Intermediate Report, that formany years the respondent has engaged in an intense and diversifiedcampaign designed and timed to coerce its employees in the exercise-oftheir right to self-organization and to discourage membership in theUnion.Thus, in April 1937, anticipating the favorable effect onunionization of the Supreme Court's decision upholding the consti-tutionality of the Act,' the respondent immediately sought to headoff the Union's then contemplated organizational drive at the re-'N. L. R. B. v.Jones & Laughlin Steel Corp.,301 U. S. 1.60 N. L. R B., No. 118.635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's plant.In ail article appearing in the respondent's officialhouse organ, under the signature of C. G. Littell, the respondent'spresident, and in a letter addressed to the respondent's employees byThomas E. Donnelley, the respondent's chairman; and Littell jointly,the respondent interpreted the Supreme Court's opinion in an unfairand distorted manner which was designed to, and which did, leavethe employees with the impression that the Act in practical applica-tion was meaningless and that therefore it was to their best interestnotNto organize.For example, while the respondent categoricallyreferred to the employees' "right" to organize, no mention was madeof the unfair labor practices defined in Section 8 of the Act or of theCourt's affirmance of the Board's order requiring reinstatement withback pay of employees discharged for union activity; at the same timethe respondent emphasized the statement in the decision that "theAt does not prohibit the normal exercise of the right of the em-ployer to select its employees or to discharge them," and warned thateven though a majority of the employees might select a bargainingrepresentative, the respondent would nevertheless be privileged toenter into individual contracts with its employees concerning wages,hours, and other conditions of employment, a misleading and er-roneous construction of the Act, which the respondent never cor-rected.2Further, n urging the employees not to organize but tocontinue their present non-union relationship, the respondent made itclear that the benefits which the employees, were, enjoying under thepresent policy would have to be discontinued in the event of union-ization.Moreover, the lengthy diatribe against unions in the Littelarticle contained unprovoked, derogatory, and inflammatory state-ments which labeled union as "outside agitators" who would adverselyaffect the best interest of the respondent and create uncertainty withrespect to the job security of the employees; charged union as beingselfislt, unfair, and primarily interested in the collection, of_ dues ; andprophesied that the Union would resort to strikes, violence, and in-timidation.'Although the record contains no evidence of any striketalk or misconduct at that time on the part of union solicitors, therespondent hypothesized itself in the role of "protector," and con-cluded with an appeal to employees to report annoyances by unionsolicitors.On numerous occasions in 1941 and 1942, the respondent's continuedhostility,and opposition toward the Union was made clear to the em-2 SeeN. L. R. B. v. J I. CaseCo,134 F(2d) 70, 73(C C. A. 7),aff'd 321 IT.S. 332,where the Court, after finding that the employer's statement to its employees that in-dividual contracts precluded collective bargaining,was an erroneous conclusion of law,stated that to influence employees In the exercise of their statutory rights by"the useof the erroneous conclusion was-an invasion of that neutrality required of employers indealing with their employees." R.R. DONNELLEY AND SONS COMPANY637ployees.In Littell's 1942 speech, in other statements by him and byEdward R. Busby, the respondent's general plant superintendent, andin a letter to employees in the armed forces, the respondent furtherdefamed unions and cast aspersions on union members in its employby intimating, as found by the Trial Examiner, that there was some-thing unpatriotic, if not subversive, in self-organizational effortsduring the war emergency.Shortly after the Union began to intensify its organizing activityamong the respondent's employees in the spring of 1942, the re-spondent put renewed vigor into its counter-campaign to preventorganization of its employees.The Intermediate Report sets forth indetail the extent to which the respondent went in seeking to accom-plish its objective.For instance, in the fall of 1942, when the Unionbecame active in his department, James W. Fleiman, manager ofthe respondent's rotogravure department, told Foreman West thatmany of the employees were undecided about the Union and that"we will make up their minds for them."Accordingly, Flexman re-quired all employees under him to report during working hours tohis office in groups of two and spoke to them against unionization; onother occasions Flexman made a number of anti-union remarks toemployees in the plant.Likewise,General Plant SuperintendentBusby exerted direct anti-union pressure on certain groups of em-ployees who has indicated considerable interest in the Union. InDecember 1942, during working hours, Busby gave prepared anti-union talks to five different groups of employees. It also appears,as found by the Trial Examiner, that on numerous occasions in De-cember 1942, and during the early part of 1943, Busby visited thepressroom during working hours and had conversations with em-ployees for the purpose of discouraging membership in the Union.Generally, the remarks of Superintendent Busby and DepartmentManager Flexman followed the pattern of the anti-union theme devel-above; they included, however, more direct and open threats of em-ployer retaliation.For example, Busby, elaborating on the respond-ent's assertion that the Union would resort to strike action, told em-ployee Krippner, as found. by the Trial Examiner, that "he shouldremember that once he went out on strike he was no longer an em-ployee of Donnelly's." 3Likewise, as found by the Trial Examiner,Flexman told employee Caldwell as late as March 1943, that he was"The respondent contends that by this statement Busby was merely relating the law onthe subject since he thereby meant that, as an economic striker, Krippner would not beentitled to reinstatement should his position be filled.Busby however gave no indicationtoKrippner that that was the meaning of the statement.Under these circumstances, wefind that the reasonable implication of the statement was that Krippner would be dis-charged for going on strike. 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDsurprised to hear that Caldwell had "gone union on him" and that asa result Caldwell was a "marked" man and would not in the futurereceive the responsibility he deserved but that he could "redeem" him-self by resigning from the Union. In a conversation with employeeDorn during the same month, Flexman sought to dissuade Dorn fromjoining the Union by pointing out that the respondent rewarded thoseemployees who remained loyal by not joining the Union. .To make its campaign against the Union more effective and inti-mate, the respondent made use of its foremen, for whose anti-unionactivity the respondent is responsible,4 as found by the Trial Exam-iner.The record shows that at foremen's meetings the foremen wereregularly schooled in the respondent's official anti-union philosophyand arguments and that the respondent expected, and in effect author-ized, foremen to combat on its behalf the Union's organizing efforts.That the foremen actively participated in the respondent's anti-unioncampaign and exerted intense pressure on the employees, is clearlyrevealed by their numerous statements and conversations set forth inthe Intermediate Report.Those foremen who were unable to copewith the growing sentiment in their respective departments for self-organization were either reprimanded, as in the case of ForemanAnderson, or demoted, as in the case of Foreman West.Also forming part of the respondent's counter-campaign against theUnion was its unlawful practice of obtaining, and circulating amongits hierarchy, information concerning the union activity of its em-ployees, as found by the Trial Examiner.The record shows that onnumerous occasions foremen and other officials of the respondent inter-rogated employees and also applicants for employment, with respectto their union membership and activity.Likewise, it was commonpractice for foremen to give information on such matters to theirsuperiors, who not only readily accepted it but also tacitly approvedof and encouraged such reporting.Considerable information aboutthe Union was made known to the respondent's top officials in num-erous oral reports and in at least three written memoranda.In agreeing with the Trial Examiner that the totality of the re-spondent's conduct was coercive and violative of Section 8 (1) of the'The Trial Examiner and the parties herein proceeded on .the premise that the foremenwere properly in the same bargaining unit as subordinate employees.This would meanof course,that they could vote for or against the labor organization seeking to representthe unit.This premise has since become the "rule of the case" since the Board in a subse-quftnt representation proceeding relating to the respondent has included the supervisors ofthe rank of foremen within the various bargaining units.Under the circumstances, theforemen in their capacity of members of the bargaining unit had the same freedom ofaction as all other employees with'respect to joining or not joining unions and expressingtheir opinions on the subject.Consequently,the liability of the respondent for the anti-union statements and conduct of the foremen steins, not from their foreman status as such,but from the fact that, as the record establishes,the respondent encouraged, authorized,or ratified their activities or acted in such manner as to lead the employees reasonably tobelieve that the foremen were acting for and on behalf of management. R.R. DONNELLEY AND SONS COMPANY639Act, we are not unmindful of the respondent's contention that thearticles, letters, and statements, mentioned above, are privileged bythe constitutional guarantee of freedom of speech.However,. wethink it clear, and we find, that the record viewed as a whole clearlyestablishes that the respondent has overstepped the legitimate boundsof free speech 5 and has departed from the minimal neutrality require-ments imposed upon an employer by the Act." Certain of the re-spondent's anti-union statements are clearly objectionableper se,for example, Department Manager Flexman's threatening remarksto employees Caldwell and Dorn, set forth above; other hostile state-ments which were repeated to the employees over a period of years,although more temperate in form, nevertheless also reflect a calculatedand sustained determination by the respondent to frustrate the em-ployees' freedom of choice in selecting a bargaining representative.'It is clear, and we find, that the respondent's numerous oral and pub-lished statements, set forth in the Intermediate Report and herein-above, viewed in the light of the respondent's labor relations historyand the discriminatory demotion of Walter West, set forth in theIntermediate Report, in their totality amounted to more than the kindof employer persuasion sanctioned by the Constitution. Indeed, weare of the opinion, and we find, that in its protracted campaign againstthe Union, the respondent sought to, and did, use its economic poweras an employer to intimidate its employees in the exercise of the rightsguaranteed by the Act, the coercive effect of which conduct was notneutralized by the respondent's formal assertions, made on severaloccasions during lengthy diatribes against the Union, that its em-ployees had the right to join a labor organization."°N. L. R. B. V.Reliance ManufacturingCo., 143 F. (2d) 761 (C. C. A.7) ; N. L R. B. v.Sunbeam Electric Mfg.Co., 133 F. (2d) '856(C. C. A7) ;N. L. R. B. v. Stone,125 F (2d)752 (C. C. A. 7), cert. den.317 U. S. 649;Valley MoulditIron Corp. v. N. L. R.B.,116 F.(2d) 760 (C. C. A. 7) ;Peter J. Sehueitzer v: N. L. R. B,144 F. (2d) 520 (App. D C.) ;N. L. R. B. v. Trojan Powder Co.,135 F. (2d) 337 (C. C. A. 3), cert. den 320 U. S. 768;N. L. R. B. v. M. E. BlattCo., 143 F.(2d) 268(C. C A. 3) ;see alsoMatter of AgarPacking it Provision Corporation,58 N. L. R. B. 738,andMatter of Tomlinson of HighPoint, Inc.,58 N L. R. B 982°SeeStone,Sunbeam Electric Mfg.Co , andReliance Manufacturing Cocases,supra.While some of the respondent's statements,such as those concerning the closed shop,may have been directed primarily at the rules and customs of the printing trades unions,the respondent's inconsistent position with respect to the demands which it claimed theUnion would make, was intended to discourage adherence to the Union and to discredit theUnion as a useful and effective bargaining agent.Thus, the respondent told the employeesthat in the event of successful organization of the plant,the Union would demand a closedshop and the establishment of those rules and customs of the printing trades union whichthe respondent claimed would require the discontinuance of existing beneficial conditionsof employment ; that it would be forced to accede to the demands which would result in theloss of benefits to the employees and in less favorable working conditions,but that it wouldnever accede to the demand for a closed shopWithout deciding whether such statementsareperse violative of the Act,the respondent's inconsistent position on these mattersconstitutes part of the course of conduct upon which our finding of a violation of 8 (1) isbased.8 SeeMatter of Agar Packing it Provision Corporation,58 N. L. R B 738;Matter ofJulius Cohn,d/b/a Comas ManufacturingCo., 59 N. L. R. B.208;Matter of AmericanNeedleerafts,Inc.,59 N L. R. B 1384. 640DECISIONS -OF NATIONAL LABOR RELATIONS BOARDUpon the entire record we are convinced, and-we find, as did theTrial Examiner, that by its entire course of conduct, the respondentIntended to, and did, interfere with, restrain, and coerce its employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.The Trial Examiner has found that. in the fall of 1938'or 1939,the respondent refused employment to Stanley Klaviter because ofhis union affiliation.This finding is based largely on the testimonyof L. D. Maxwell, which the Trial Examiner credited, that whenKlaviter applied for work at the plant, Assistant Employment Man-ager Wise told Maxwell; in the presence of employee Helen Germain,that Klaviter could not be employed because of his union membership.This testimony is sharply disputed by Wise and Germain, as appearsin the Intermediate Report. In resolving this conflict in favor ofMaxwell, and against the respondent's witnesses, the Trial Examinergave no weight to the obvious incongruity in the testimony of Max-well and Klaviter.The record shows that shortly after Wise alleg-edly made the statement in question, Maxwell and Klaviter had aconversation about Klaviter's employment possibilities and, accordingtoKlaviter's undenied testimony, Maxwell then stated that Klaviterhad "a good chance" of obtaining employment with the respondent.It is difficult for us to reconcile this assertion of Maxwell with histestimony that he had then been told by Wise that Klaviter would notbe employed because of his union affiliation.Moreover, there is noclear showing that at the time Klaviter applied for employment,there was available work at the plant which he was qualified to per-form.Under all the circumstances, we are not convinced that Kla-viter was discriminatorily denied employment; and the Trial Exam-iner's finding of discrimination is hereby reversed.3.The Trial Examiner has found that Harold Gunther was laidoff in March 1940 because his father was a union member and notbecause of lack of work, as asserted by the respondent. In so finding,we believe that the Trial Examiner relied too heavily on Maxwell'sdisputed testimony, which the Trial Examiner credited, that Produc-'tionManager Michelson selected Gunther for lay-off because of hisfather's union membership, and failed to give sufficient weight toother factors negating the inference of discrimination.The record shows that from 1937 to his induction in the armedforces in February 1941, Gunther was continuously employed by therespondent, except for the lay-off in question and two earlier lay-offsin 1938, which are not alleged to have been discriminatory.All. three -lay-offs occurred during the respondent's slack production periods,At that time Maxwell was employed by the respondent as foreman,but in the spring of1943 he quit his job and was employed by the Union in the position which he still held atthe time of the hearing. R.R.DONNELLEY AND SONS COMPANY641when it-customarily effected seasonal and temporary reductions inpersonnel.Gunther was not included in the 1939 seasonal lay-off,but there is no showing that he was thereby immunized against sub-sequent seasonal lay-offs; nor does it appear why Gunther should besuddenly singled out in 1940 for disparate treatment because of hisfather's union membership. Indeed, Gunther's original applicationfor employment, dated in 1937, indicated his father's union member-ship, and notwithstanding he was hired by the respondent; subse-quently, as stated above, he was laid off and rehired on two occasionsprior to the lay-off in question.We find no basis for the Trial Ex-aminer's suggestion that the information concerning the union affilia-tion of Gunther's father was 'appended to Gunther's 1937 applicationat sometime after the form was originally filled out.Under thecircumstances, we are not able to agree with the Trial Examiner thatGunther's lay-off was due to his father's union membership, and the-Trial Examiner's finding of discrimination is hereby reversed.4.The Trial Examiner has found that the respondent granted Vic-tor Zamara a promotion with a wage increase in order to induce himto withdraw from the Union.While Zamara's promotion occurredshortly after the respondent had knowledge of his prominence in theUnion, it also appears that he was one of three employees who weresimultaneously promoted to pressman jobs for the duration, in ac-cordance with the respondent's up-grading policy.We do not thinkthat the record warrants a finding of discrimination, in the treatmentof Zamara, and the Trial Examiner's finding in this respect is herebyreversed.5.The Trial Examiner has found that the respondent discrimina-torily adopted and enforced rules which unreasonably restricted em-ployees' union activity on company property outside of working hoursand thereby violated Section 8 (1) of the Act.On June 11, 1943, therespondent posted a rule prohibiting every kind of union activity onC'company time or property," and' on July 19, 1943, a substitute rulewhich retained the absolute prohibition as to company time but quali-fied the prohibition as to the employees' own time by forbidding unionactivity on company property outside of working hours only whensuch activity interfered with production or discipline.We have hadoccasion in other cases to consider the legality of rules similar to thoseadopted by the respondent and we have heretofore formulated a gen-eral statement on this subject, which reads as follows:The Act, of course, does not prevent an employer from makingand enforcing reasonable rules covering the conduct of employeeson company time.Working time is for work. It is thereforewithin the province of an employer to promulgate and enforcea rule prohibiting union solicitation during working hours. Such628563-45-vol 60-42 -o '642DECISIONSOF NATIONALLABOR RELATIONS BOARDrule must be presumed to be valid in the absence of evidence that-itwas adopted for a -discriminatory purpose. It is no less truethat time outside working hours, whether before or after work, orduring luncheon or rest periods, is an employee's time to use ashe wishes without unreasonable restraint, although the employeeis on company property. It is therefore not within-the provinceof an employer to promulgate and enforce a rule prohibiting unionsolicitation by an employee outside of working hours, although oncompany property.Such a rule must be presumed to be an un-reasonable impediment to self-organization and therefore dis-criminatory in the absence of evidence that special circumstancesmake the rule necessary in order to maintain production ordiscipline.'°It'is clear therefore, as the Trial Examiner found, that the respond-activity on company property outside of working hours.However,since the objectionable portion of the rule, which was never in fact,enforced, remained in effect for only a short period of time and wasdeleted from the substitute rule of July 1943, we shall not make any'finding with respect to it.As stated above, the language of the substitute rule does not containthe unreasonable restriction -of the first rule, and on its face is notobjectionable.However, the Trial Examiner has concluded from thetestimony of General Plant Superintendent Busby, set forth in theIntermediate Report, that the rule in effect was intended to prohibitreasonable union activity on company property outside of workinghours.Busby testified that he had never had occasion to reprimandany employee for interfering with production or discipline by engag-ing in union activities outside of working hours, or to determine underwhat circumstances such conduct normally would come within themeaning of the prohibition.We do not believe that Busby's off-handviews concerning the applicability of the rule, advanced under pressure,of cross-examination in response to certain hypothetical situationsposed by the Board's counsel, alone form a proper basis for condemn-ing a rule which on its face is otherwise proper.Nor are we able to agreed with the Trial Examiner that the re-spondent adopted these rules to thwart self-organization among its,employees.The respondent contended and offered evidence to showthat the rules were posted to combat a charge admittedly made by theUnion in a radio broadcast on May 27, 1943, to the effect that therespondent was assisting a company union by permitting organizing10Matterof Peyton Packing Company,49 N. L.It.B. 828, enf'd, as modified,142 F. (2d)1009 (C. C. A. 5), cert. den 323 U. S. 730. SeealsoMatter of Republic Aviation Corp.,51N. L. It.B. 1186, enf'd 142 F.(2d) 193(C. C. A. 2),cert. granted 65 S. Ct. 55. R.R. DONNELLEY AND SONS COMPANY643activity "by company men on company time." In view of the factthat the first rule was posted shortly after the May 27 broadcastby the Union and not earlier in. the respondent's extended organizingcampaign,'1 we are inclined to accept the respondent's explanation ofits conduct.Nor, unlike the Trial Examiner, do we find sufficientevidence of a discriminatory application of the rule.Under all the circumstances, we are of the opinion that the evidenceis insufficient to warrant a finding that the respondent's conduct inpromulgating and enforcing the rules in question was violative of theAct, and the Trial Examiner's finding to that effect is reversed.6.The Trial Examiner has found that the respondent discrimina-torily demoted Samuel Gates from Press 100, and later discrimina-torily transferred him from the day shift to -the night shift, inviolation of Section 8 (3) of the Act.We do not agree. The recordshows that in May or June 1943, Gates was removed as the regularpressman for Press 10012 and his job was given to his assistant.Thereafter, Gatesworked mostly as a substitute pressman or assistantpressman on various presses until September 1943, when he was maderegular pressman on Press 88.During this period Gates retained hisjob status as a pressman and on the whole was given work commen-surate with his qualifications, without any reduction in pay. Indeed,as the Trial Examiner found, his earnings during this period werehigher than those during the comparable period of the precedingyear.In these circumstances, we do not believe that the treatmentaccorded Gates resulted in any substantial difference in his condition,of employment, or that the respondent was discriminatorily moti-vated in its treatment of Gates.With respect to his proposed transfer to the night shift, the recordshows that Gates had worked on the day shift for about 18 monthsand that, in accordance with the "modified" system of shift rotationthen in effect, Gates was scheduled for work on the night shift sothat a certain employee, who was entitled to a transfer from the nightshift to the day shift, could be so transferred.Gates protested hisproposed transfer to General Plant Superintendent Busby andclaimed that he was being discriminated against because five olderpressmen, permanently assigned to the day shift, had never beenrequired to work on the night shift.Busby replied, according toGates' testimony, that he "will make these older fellows put time in11We attach no special signifleance to the fact that at about the time the rule was postedthere was considerable union activity among a relatively small group of unskilled workers,especially since the Union's intense campaign among the larger group of skilled employeeshad then been in progress for over a year.12The respondent contended that Gates was removed from the press because of his in-ability to organize the press crew and because of certain complaints about his work on anearlier job for Sears Roebuck Co.The record shows that at the time of his removal, Press100 was again to be used on additional work for Sears Roebuck Co. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same as you, put a six months on night and a year on days."Notwithstanding this effort by Busby to meet Gates' grievance; thelatter, according to his own testimony, told Busby that he "was notsatisfied with the decision" and indicated an unwillingness to agreeto any plan which included work on the night shift:Under the circumstances, we are unable to find that the respondent'streatment of Gates constitutes discrimination, within the meaning ofSection 8 (3) of the Act, and the Trial Examiner's finding in thisrespect is reversed.7.We agree with the Trial Examiner's findings, as set forth in theIntermediate Report, that the respondent demoted Walter West inviolation of Section 8 (1) and (3) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,R. R. Donnelley and SonsCompany; Chicago, Illinois, and its officers,agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Organization Committee,ChicagoPrinting Trades Union, or in any member thereof, or in any otherlabor organization,by demoting any of its employees,or by discrimi-nating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment;(b)Questioning and haranguing its employees concerning theirunion affiliations and activities,maintaining a system of reports onunion activities in the plant,and instructing foremen and supervisorsto make statements to their employees concerning labor organizationswhich transgress the provision of the Act;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right'to self-organization,to formlabor organizations,to join or assist the OrganizingCommittee,ChicagoPrinting Trades Union, or any member thereof,or any otherlabor organization, to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities,for the pur-pose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Walter West immediate and full reinstatement to theposition which he held prior to his discriminatory demotion on April15, 19,43, or to a substantially equivalent position,without prejudiceto his seniority or other rights and privileges; R.R.DONNELLEY AND SONS COMPANY645(b)Make Walter West whole for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to the amount which he normallywould have earned as wages from April 15, 1943, the date of his dis-criminatory demotion, to the date of the respondent's offer of rein-statement, less his net earnings during said period;(c^ Post at its plant at Chicago, Illinois, copies of the noticeattached hereto, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director of the Thirteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon the receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent laid off and refused to hire individuals because oftheir union sympathy or membership, and promulgated and enforceddiscriminatory rules, within the meaning of Section 8 (1), and thatthe respondent, discriminated against Samuel Gates, within the mean-ing of Section 8 (3) of the Act, be, and it hereby is, dismissed.NLRB 577(9-1-44)APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not.in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist organization com-mittee, Chicago Printing Trades Union, or any member thereof,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privileges0 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.WALTER WESTWe Will Not question or harangue employees concerning theirunion affiliations and activities, maintain a system of reports onunion activities in the plant, or instruct foremen to make state-ments to employees concerning labor organizations, which trans-gress the provisions of the Act.All our employees are free, to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orb condition of employment against any employee because of membershipin or activity on behalf of any such labor organization.Dated----------------E. R. DONNELLEY AND SONS COMPANY---------------------------(Employer)By --------------------------------(Representative)Title)NoTE.-Anyof the above-named employeespresentlyserving in the armedforces ofthe UnitedStates will be offered full reinstatement upon application inaccordancewiththe SelectiveService Actafter discharge from the armed forces.This noticemust remainposted for 60 days from the date hereof,and must not be altered-, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Russell Packard,for the Board.Mr. Leon M.Despres, Mr. Joseph M. Jacobs, Mr. Francis D. O'Mara,andMr.Nicholas M. DiPietro,all of Chicago,Ill., for the Committee.Mr. Ernest S. Ballard,ofPope&Ballard,andMr. T. C.Kamnnholz,both ofChicago,111.,andMr. Preston C. King, Jr.,ofWashington, D. C., for therespondent.STATEMENT OF THE CASEUpon an amended charge duly filed by Organization Committee,Chicago Print-ing Trades Unions, herein called the Committee and, at times, the Union, theNational Labor Relations Board, herein called the Board,by the RegionalDirector for the Thirteenth Region(Chicago,Illinois);issued its complaint,dated September 25, 1943, against R. R. Donnelley and Sons Company,hereincalled the respondent and, at times,Donnelley's,alleging that the respondenthad engaged in and was engaging in unfair labor practiceswithinthe meaningof Section 8 (1) and(3) and Section 2(6) and(7) of theNational Labor Rela-tionsAct, 49 Stat.449, herein calledthe Act.Copiesof the complaint,accom-panied by notice of hearing, were-duly servedupon the respondent and the Union.With respect tothe unfair labor practices,the complaint,as amended duringthe course of the hearing,alleged in substance:(1) that therespondent ques-tioned its employeesrelativeto their union affiliation and activities;advisedand warned them to refrain from unionaffiliation ; by both writtenand oralcommunications sought to discourage and prevent them from engaging in union R.R. DONNELLEY AND SONS COMPANY647activities ;made disparaging and derogatory statements to its employees con-cerning the Union and its leadership, and warned them that they would gainno advantages through union affiliation but would lose certain existing benefits ;promulgated a rule prohibiting union activity on company time and property ;demoted, laid off, refused to hire and otherwise discriminated against individualsbecause of their union affiliation and activities; by the foregoing and othersimilar conduct, interfered with, restrained, and coerced its employees in viola-tion of Section 8 (1) of the Act; (2) that the respondent demoted Walter Westbecause he had designated the Union his bargaining representative and hadengaged in concerted activities with his fellow employees for the purpose ofcollective bargaining and other mutual aid and protection ; demoted Samuel Gatesand, later, caused the termination of his employment because Gates had ex-pressed sympathy with labor organizations and had engaged in concerted activi-tieswith fellow employees for the purpose of collective bargaining and othermutualaid and protection; by the foregoing conduct, violated Section 8 (3) ofthe Act.In its duly filed answer to the Board's complaint, as it was amended duringto its employees certain statements regarding organizational activities but deniedthat it had interfered with, restrained, or coerced its employees in violation ofSection 8 (1) of the Act. It also denied that it had discriminated against WalterWest or Samuel Gates in violation of Section 8 (3) of the Act, and asserted byway of affirmative defense, that it demoted West for causes not related to hisunion affiliation or activities.Pursuant to notice, a hearing was held before the undersigned, the TrialExaminer duly designated by the Chief Trial Examiner, at Chicago, Illinois,from November 1 to December 13,.1943; at Washington, D. C., on December 29and 30, 1943; and at Chicago on February 9, 10, 11, 1944.All parties wererepresented by counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon theissues wasafforded all parties.Pursuant to application by therespondent, two depositions were taken : at Abilene, Texas, December 17, 1943,and atSpokane, Washington, December 22, 1943, respectively.Near the close ofthe hearing the respondent moved to dismiss the complaint insofar as it allegedthe discriminatory demotion of Walter West and to exclude the Committee fromfurther participation in these proceedings, because of the publication in theCommittee's bulletin or newspaper, during the course of the hearing, of matterrelative to the testimony on the West case. This motion was denied by theundersigned.Upon the conclusion of the taking of the testimony, the Board, the Union andthe respondent presented oral argument before the undersigned.The respondentand the Union thereafter filed briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTR. It. Donnelley and Sons Company is an Illinois corporation which has itsoffices and principal place of business at Chicago. It operates branch plants atCrawfordsville, Indiana, and Detroit, Michigan, but only the operation of itsChicago plant is involved in this proceeding. It is engaged in the manufacture,processing, distribution and sale of printed matter. , 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe principal raw materials used in operations at its Chicago plant are typemetal, materials for engraving, paper,,]nk, bindery and shipping materials suchas wrapping paper and rope.During the calendar year 1942, the value,of rawmaterials purchased and used at the Chicago'-plant was in excess of $2,500,000,of which amount more than 80 percent was for materials shipped from pointsoutside the State of Illinois to the Chicago plant.During the same calendar year,the total receipts from sales of products manufactured and processed at theChicago plant was in excess of $10,000,000, of which amount more than 75 percentwas from sales of products shipped to points outside the State of Illinois.The respondent employs at its Chicago plant in excess of 4,600 persons.On the basis of the foregoing statements of fact, based on a stipulation ofthe parties, the undersigned finds that the respondent, R. R. Donnelley andSons Company, is engaged in commerce within the meaning of the Act.IITHE ORGANIZATIONSINVOLN EnIn 1938 a movement was undertaken by some of the Chicago printing tradesunions, affiliated with the American Federation. of Labor, to coordinate theirorganizational effort as it related to employees of the respondent, and as a re-sult the Organization Committee was formed.Others of the printing tradesunions later were represented on the Committee, and it eventually was sponsoredby the International as well as the local units of the printing trades unions. InApril 1942, Nicholas DiPietro was assigned to assist in the work of the Com-mittee by the International Typographical Union, and in July 1942_he wasnamed executive secretary of the Committee.He testified concerning the pur-poses and function of'the Committee :Basically, the Organization Committee's purpose is to coordinate theorganizing activities as they relate to the employees of R. R. Donnelleyand Sons Company ; to look toward collective bargaining agreements withR R. Donnelley and Sons Company in behalf of its employees . . . whichwill relate to wages, hours, working conditions and the handling of griev-ances and the general purposes as set forth in contracts now existing be-tween printing trade unions and employers with whom they do havecontracts.The Committee is authorized by its constituent unions to act in their behalfin organizational work and to secure signatures of employees designating theCommittee as their bargaining representative and empowering the Committeeto represent them in proceedings before government agencies.The constituent or member unions of the Committee are: TypographicalUnion No. 16 and Mailers Union No 2, Franklin Union No. 4, Web PrintingPressmen's Union No. 7, Paper Handlers Union No. 2, Ink Workers Union No. 8,and United Commercial Artists and Photographers, affiliated with InternationalPrinting Pressmen and Assistants Union of North America, A. F. of L.; Book-binders and Paper Cutters Union No. 8, Bindery Women's Union No. 30, andBindery Help and Specialty Workers Union No 182, affiliated with Interna-tional Brotherhood of Bookbinders, A. F. of L.; Photo-Engravers Union No. 5,affiliatedwith International Photo-Engravers Union, A. F. L.; ProgressiveLodge No. 126, affiliated with International Association of Machinists ; LocalB-134, affiliated with International Brotherhood of Electrical Workers, A. F.of L.; Miscellaneous Warehousemen's Union No. 781, and Truck Drivers andChauffeurs Union No. 705, affiliated with International Brotherhood of Team-sters,A. F. of L.; Lithographers Union No. 4, affiliated with AmalgamatedLithographers' Association. R.R.DONNELLEY AND SONS COMPANY649On the basis of the foregoing and the entire record, the undersigned findsthat the Organization Committee and each of its member or constituent unions,are labor organizations within the meaning of the Act, admitting to member-ship employees of the respondent.'III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Background-(a)Period prior to 1933R. R. Donnelley, respondent's founder, came from Canada to Chicago in 1864,and engaged in the printing industry, first as operating partner of a then estab-lished firm, and, later, as head of his own firmAtter various vicissitudes,including the Chicago fire and the panic of 1873, R. R. Donnelley purchased aprinting plant from the Lakeside Printing & Publishing Company.This busi-ness was incorporated in 1890 as R. R. Donnelley and Sons Company. In 1899,R.R. Donnelley died and his son, T. E. Donnelley, became president of thefirm, and continued to serve in that capacity until 1936 when he was succeededby C. G. Littell.T. E. Donnelley then became, and now is, Chairman of re-spondent's Board, of Directors.From the "precarious life" of printing establishments during the closingdecades of the last century, Donnelley's has become one of the largest printingestablishments in this country, employing more than 4,600 persons and engagedat its Lakeside Press in Chicago in the printing, in whole or in part, of manyprominent publications, such as Time and Life magazines, Farm Journal,Readers'Digest,Encyclopaedia Britannica, Sears Roebuck and MontgomeryWard catalogues, telephone directories and various church publications.Abuilding financed by the elder Donnelley to house his then infant printingbusiness,was destroyed in the catastrophic Chicago fire.Today, Donnelley'soccupies some 1,000,000 -square feet of floor space in its 8-storied Chicago plant,and also ownsand operates a plant at Crawfordsville, Indiana where some1,000 persons are employed, as well as other smaller plant units.Donnelley's is one of the few large printing establishments in the UnitedStates today which functions without a collective bargaining agreement withany labor organization.Prior to 1907, Donnelley's had contractual relations with several of theprinting trades unionsMost, and perhaps all, of these agreements included aclosed shop provision.'During the years 1903 to 1907, inclusive, disputes arosei'These findings are based on the undisputed and credited testimony of DiPietro ; LeslieG. Goudie, of the International Brotherhood of Teamsters , William F Cleary, of the Inter-national Brotherhood of Electrical Workers , Ira Cole, of the International Association ofMachinists; Joseph J. Wolfe, of the International Brotherhood of Bookbinders; RobertBruck, of the Amalgamated Lithographers' Association , C M Baker, of the InternationalTypographical Union ; William H. McHugh, of the International Printing Pressmen andAssistants Union ; and Lawrence Gruber, of the International Photo-Engravers Union2A brief summary of respondent's contractual relationships with labor organizations,based on a stipulation of the parties, followsIn 1903 the feeders and assistants in respondent's pressroom were covered by aclosed-shop contract between the Typothetae, an association of employing printers ofwhich respondent was a member, and Franklin-Union No. 4, an unaffiliated labororganization.In 1904 the journeymen bookbindeis were covered by a contract between theTypothetae and Local Union No. 8 of the International Brotherhood of Bookbinders. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the respondent and the respective unions, and one by one the contrac-tual relationships were broken off as the parties found their differences to be"irreconcilable." sThe last of the agreements was broken off in 1907, and fromthat date until 1933, respondent maintained what is referred to variously as an"open shop"or "closed non-union shop." 4T. E. Donnelley freely admitted that from 1907. to 1933, the respondent refusedto employ any known union member and discharged any employee known orfound to be affiliated with a labor organization!While he thought the numberdischarged for union affiliation during this entire period was no more than 4 or5,Elmer D. Chapman, manager of respondent's employment department, thoughtthe number thus discharged was substantially larger.The number is im-material in view of the respondent's admission of its closed non-union shoppolicy.In furtherance of its policy, it required applicants for employment tostate whether or not they were members of a labor organization and to sign anagreement which contained the following clause :From the date hereof, I accept employment . . . upon the understandingthat I am not a member of a labor union; that said employer maintains anon-union shop, and that during my said employment, I will not become amember of any labor union, and will have no dealings, communications orinterviews with the officers, agents or members of any-labor union in rela-tion.tomembership by me in any labor union, or in relation to my saidemployment.In 1929, the respondent through its employment manager, Chapman, per-sonally solicited its employees in the higher branches of skill,to sign what iscommonly known as a "yellow dog" contract, containing the following clause:That he [the employee] warrants that he is not a member of any laborunion or similar organization and that he will not during the term of thisAgreement join any labor' organization, join in or encourage any strikeor disturbance,or absent himself during any such strike if his presence shallbe required by the Employer.Chapman testified that the employees were not required to sign the agreementand that no punitive action was taken with respect to an employee who refusedIn 1905 the composing room was operated tinder a closed-shop contract between theTypothetae and Chicago Typographical Union No. 16.In 1906 the photoengraving department was under a closed-shop agreement whichhad been entered into prior to the acquisition of that part of the business by purchasein 1903.In 1907 the journeymen pressmen were covered by a contract between the Typothe-tae and Printing Pressmen'sUnion No. 3.The above agreements were terminated on the respective dates given.The recorddoes not disclose the period of their existence prior to the dates given.$The various labor disputes involving Donnelley's in the 1903-1907 period appear forthe most part to have been but a segment of a nationwide conflict between employer asso-ciations,such as the United Typothetae of America,and the printing trades unions, inwhich the unions demanded and the employer associations opposed a reduction in the workday from 9 to 8 hours.The disputes engendered widespread industrial strife, includingstrikes, or, as contended by the unions,lockouts.For an authoritative study of theseand similarproblems as they applied to the Chicago area, see :BOOK AND JOB PRINT-ING IN CHICAGO, byEmily Clark Brown (The University of Chicago Press, 1931).4 It appears that the term"open shop," applied"equally to early conditions under whichboth union and non-union men were' hired, but no contractual relations were entered into,and to the strictly non-union condition,"where union members were excluded from em-ployment.Book And Job Printing in Chicago,page 215(See footnote 3, supra.)5Donnelley testified concerning this period:"Only people who were not members of theunion could work in the place and they thoroughly understood it; everybody understoodit.""If a man joined the union we discharged him." R.R.DONNELLEY AND SONS COMPANY651to sign it.He further testified that the "yellow dog stipulation" was first usedin 1929.However, there were introduced in evidence agreements with thesame type of stipulation bearing the dates respectively, 1910, 1911, 1918, 1922,1925.It is clear therefrom and the undersigned finds, that the respondent-employed the "yellow dog" form of agreement in contractual relations with its,employees substantially throughout the period of 1907 to 1931, inclusive.Theexpiration date of the last of these agreements was December 31, 1931. Theform of application blank carrying the individual non-union agreement was notused after August 4, 1933.Donnelley testified concerning the discontinuanceof the yellow dog type of agreement, "I believe we came to the realization that-there was a lot of criticism about the yellow dog contract, and we made up ourmind to do away with it." °The respondent further implemented its closed non-union shop policy by theuse of a reference blank addressed to former employers of newly hired per-sonnel.This reference blank bore the question, inter alia,Was applicant amember of any labor organization.Donnelley testified that he "supposed" thequestion concerning union affiliation was dropped from the reference form in1933.As will be seen -in a subsequent section of this report, the form contain-ing this question was actually in use as late as May 13, 1937.During the period 1907-1933, Donnelley was prominently identified with em-ployer associations which had for their primary aim the maintenance of the.open shop in the printing industry.One of these organizations, the Open ShopEmploying Printers Association of Chicago, of which Donnelley was a director,was, according to Donnelley, mainly an employee recruiting agency for "openshop" employers.Among its activities was the establishment of a trainingschool for the purpose of supplying non-union applicants for employment.Don-nelley's advertised in the Open Shop Directory, issued-by one or more of theseemployer association, as "Open Shop Since 1905," and again, as "Open ShopSince1904."As Donnelley testified, whereas "open shop" was the term "usedpublicly", the respondent actually operated a "closed non-union shop" throughoutthis period 7There can be no doubt that Donnelley employees understood theterm "open shop", as then used by the respondent, to be descriptive of a policybarring all employee participation in union activities.In 1908, shortly after it became a closed non-union shop, the respondentstarted an apprentice school for the training of skilled workers.Donnelleytestified that the school was started after he had read in a government publica-tion a report on an apprentice school in the Chain printing plant in Paris,France, and that the date of its inception shortly after Donnelley's started itsnon-union shop policy, was accidental.He testified that the school was startedto "educate good workers" and that it "happened" also that it was later supply-ing non-unionjourneymen aHe further testified concerning a speech which hemade to an employee association -in 1910, "I made a statement that there wasanother advantage to it [apprentice school], and that is we didn't have anylabor troubles long after the thing was started and working." Since 1915 therespondent has drawn from its apprentice school for most ofits craftsmenpersonnel.A summation of the respondent's policy with reference to organizationalactivities of its employees during the 1907-1933 period,as it wasbrought tobear upon the minds of the employees, is substantially set forth in two letters,8 In 1933, the State of Illinois enacted a law prohibiting the use of the "yellow dog" typeof labor contract.°See footnote4,supra.8 Executive vice-president Zimmermann testified similarly : "The only consideration wegave to the apprentice school was the training of skilled people for our own organization."c 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned respectively,by T. E. Donnelley and C. G. Littell, addressed to employeesof respondent's pressroom in August 1929.The following excerpts from theletters are illustrative :We will under no circumstances deal with the union,and we willcontinue to operate this plant non-union.If any of our employees think it is to their advantage to cast their lotswith the union and thereby obtain better positions than they have with us,that is their privilege,but it must be understood that by so doing they aregiving up their connections with this concern for good.*******Our flag is nailed to the mast.We run non-union or not at all.We havehundreds of men we have known from boyhood,whose troubles are ourtroubles,but if they join the union they would be through here forever . . .******Concluding-if,by some impossible combination of mob psychology; theunion were able to persuade every man in our employ to strike,we wouldnever rehire,and would immediately organize non-union.(b)The 1933-1935 periodThe respondent while freely and candidly conceding that from 1907 to 1933It pursued a policy of excluding all known union members from its employment,contends that with the signing of the President'sReemployment Agreement(PRA), pursuant to the provisions of the National Industrial Recovery Act(NIRA),on August 4, 1933, it completely reversed its policy with reference toemployee affiliation with unions,and thereafter did not discriminate as betweenunion and non-union members.Itwill be recalledthatPRA embraced, interalia, compliance with Section 7 (a) of NIRA which provided that employeesshould have the right to organize and bargain collectively through representa-tives of their own choosing,free of employer interference, restraint or coercion.In signing PRA, the respondent inserted the following provision not containedin the official printed form :We sign with the provisions that Section 7 (a) of the National RecoveryAct shall not be construed to impair any constitutional rights' of theundersigned.While the respondent's singling out of Section 7 (a) for a qualifying clause,arouses a reasonable doubt of the respondent's intention to comply unqualifiedlywith the provisions of this section,the real focus-of inquiry is whether therespondent did in fact on August 4, 1933, effect such a reversal of its policiesthat its employees could no longer harbor reasonable doubts of their freedomto engage in organizational activities.'Donnelley testified that at or about the time the respondent signed PRA,he addressed the employees and advised them of the change in respondent'spolicywith reference to their organizational activities.The following is anexcerpt from his testimony on cross-examination :I addressed the employees,the night force in one group and the dayforce in another one, and told them that the rule of not being able to join6 On February 17, 1934,the President approved the Code of Fair Competition for theGraphic Arts Industries,of which the respondent was a member.This code embraced the'provisions of Section 7 (a).The approval of the Code had the effect of terminating PRA,and therefore of the qualification which respondent had attached to that document. R.R.DONNELLEY AND SONS COMPANY653the union was out on account of the law.We recognized the law, andintended to obey it.Any man in the employ had a perfect right to becomea union man or non-union man, as he wished, and there would be nodiscrimination..1 told them that I thought it would serve better for them to stay" non-union, because we believed that we could pay them more money and wecould deal with their grievances better by direct contact, and we hopedthat they wouldn't.'°Donnelley further amplified his testimony on the topic:I told them I thought it was to their advantage to continue as they were,that we could pay them more money and our relations would be very muchpleasanter and less controversial, and there would be less controversy ifall the grievances were handled direct man to man, which I think is theway . . . all grievances should be settled.General Superintendent E. B Busby, Department Manager James W. Flexman,Employment Manager Chapman, and Foreman Edward Warner, testified thatthey were present and heard the Donnelley speechTheir testimony as to thecontent of the speech was much more general and lacking in particulars thanDonnelley's own testimony.The speech was not reduced to writing and thereis no further evidence of its contents than this testimony of Donnelley officialsand supervisors.On July 7, 1933, C G Littell addressed the eniloyees and this address waspublished in theLakeside News,a bulletin or newspaper published by the re-spondent for its employees."The Littell speech purported to set forth the cir-cumstances under which NIRA came into existence.After canvassing variousfactors leading to the enactment of the law,- Littell referred to Section 7 (a)as follows :...there is a permanent and powerful organized labor lobby in Wash-ington who had to be placated, and to do so Congress injected the laborclause, 7A, which stated that every code submitted shall contain the condi-tion "that employees shall have the right to organize and bargain collectivelythrough representatives of their own choosing"This clause has led many to think that all industry was to be unionized,and it is to give you particularly the low-down on this matter that thismeeting is called tonight.General Johnson, the Administrator of the In-dustrialRecovery Act, has publicly declared that his office could not beused to unionize industry and that there was no reason for the unioniza-tion of those shops which at present have fair working conditions andwages.The remainder of the speech is in the nature of an argument against the union-ization of Donnelley eiriployeesThe following excerpts are significant whencompared with statements appearing in letters addressed to pressroom employeesinAugust, 1929-set forth in the prior sub-division of this Report-and withstatements made by Littell in April 1937, which will be noted subsequently:10 It appears that in a prior hearing before the NationalWar LaborBoard(WLB), Don-nelley stated that he made this speech in 1935Ile testified that lie had thought that wasthe first effective date of a law prohibiting discrimination and discovered his mistakewhen respondent's attorney explained the different laws on the subject11 Prior to 1933 this publication was called the Lakeside Press. It is produced byrespondent at respondent's expense,is coedited by respondent and employee representatives,with respondent reserving the right of "veto"of material which it does not wish to appearin the publication,and from time to time it prints statements of management policies. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis 7A clause states thatfor two yearsthe employees shall have the rightto organize,but thereis no reasonwhy they shouldorganize in a businesssuch as this where for years fair treatment has prevailed in the top wagesof the trade paid.(Italics supplied)******...in this particular business we are very much opposed to unionization,and I am here to give you my own reasons for this opposition.I will grantthat a union is useful in certain conditions where there are rapacious em-ployers and where sweat shop conditions obtain, although even then, un-fortunately,the employees frequently find that by unionizing they havesimply transferred from a rapacious employer to a robber,racketeer, andmurderer .. .1113The most important part of all unions is dues. That is what makes thewheels run, makes jobs for the organizer,business agent, etc.,and theholders of these jobs try to show how busy they are by making trouble be-tween you and your employer,unless, as frequently happens in Chicago,the union develops racketeering management,and thentheydon't give,adamn for you.*******We object to unions on account of the herd spirit which they instill intotheir members.We object to that idea of a dead level where all men, arethe same, all of -presumably equal ability, and all earning the same re-ward...The union idea does not permit a man to give extra serviceto show his capabilities .. .There could be no bonus system in union shops or other recognition ofunusual endeavor because a union expects no such endeavor.*******To sum up, I believe that there are cases where unions are necessary;in fact, where hanging would more fit the crime;but not here.It is noted that the Littell speech contains no statement of reversal of Don-nelley policy with reference to employees'union activities.While the gist ofSection 7 (a) is set forth,the speech contains no statement that the respondentintends to comply with that section of the law. Instead of such unequivocaldeclaration of intent as would be required to free the employees from the effectof some 28 years of proscribed union activity,the speech is vehemently anti-union.On December 8, 1933, letters were addressed to certain employees over Littell'ssignature,purporting to give informatiobin,on "what was going on in Washington'in connection with the Printers'Code.""This Code,"the letter stated, "is gettinggreat opposition from the unions. In my opinion it is because the hours oflabor will be fixed by the Code,and the wages offered are going to be suchthat it is not going to leave the union organizers with anything to talk about intrying to get more customers...The unions are making every effort to takeadvantage of the N. R. A. to try to get all shops unionized and all printers paying:dues, this in spite of the fact that General Johnson has repeatedly stated thatthere was nothing in the Recovery Act which made it necessary for any work-man to join any organization whatever.They have entire freedom of choice.I have said right along,and I say it again,with due consideration of the situation R.R.DONNELLEY AND SONS COMPANY,655at the present time, that the unions have nothing to offer the employees of'R. R.Donnelley&Sons Company."The December 8 letter, more moderate in tone and content than the July 7speech,and containing a catagorical statement of employees'freedom to organize,is nevertheless predominantly an argument against unions,and contains no lan-guage which, to the average employee, would spell complete immunity to dis-criminatory practices if he chose to affiliate with a union.Except for the Donnelley and Littel speeches and the December 8 letter, therecord contains no evidence that prior to the passage of the Wagner Act inJuly, 1935, Donnelley employees were advised by management that the latterhad "reversed"its pQlicy with reference to organizational activities of its em-ployees.E.R. Busby testified that when he became general plant superintendentin 1934,he instructed department heads that there was to be no discriminationas between union and non-union members, but admitted on cross-examinationthat the Donnelley speech of 1933 was the only announcement to employees of achange in policy of which he had knowledge,though he further testified that itwas common knowledge throughout the plant that the respondent had signed PRA.2.Anti-union statements and conduct of respondent executives;correspondentstatements and conduct of supervisory personnel -Respondent executives responsible for formulating general labor policies are :Thomas E. Donnelley,chairman;C.G. Littell,president;Herbert P.Zimmer-mann, executive vice-president.Littell became ill in October 1942 and did notresume his duties as president until October 1943. In the interim,Zimmermannfunctioned as his substitute.Closely associated with the three top rankingexecutives in the formation and enforcement of labor policies,isEdward R.Busby, respondent's general plant superintendent.Following the Supreme Court's decisions in April 1937,upholding the con-stitutionality of the Act,Littell published through the medium of the LakesideNews, an article in which he purported to "explain"the court's decision.Subse-quent to the publication of this article,the respondent on April 14, 1937, addresseda further notice on the same topic to its employees.Donnelley described thisnotice as a "simplification"of the Littellarticle.Further written notices con-cerning unions were addressed by the respondent to its employees on the followingdates : November 30, December 7, December 30,1942; February 23, 1943.A letterwas sent to Donnelley employees in the armed services on May 20, 1943. In ad-dition to the aforementioned written or published addresses and notices toemployees on.union matters, Littell addressed employees orally_on March 19, 1941,and March 12, 1942. Superintendent Busby addressed groups of employeesduring the latter's working hours, from prepared statements,on December 4, 5,14, 21, 22, 1942.All of the foregoing statements and publications are admittedby the respondent and were included in whole or in part as appendices to therespondent's answer to the Board complaint.It is further revealed in the testi-mony of witnesses,that respondent,through its supervisory personnel, madenumerous other statements to its employees on the topic of unions.The undersigned considers that the Donnelley-Littell-Busby statements areimportant in arriving at a determination of the issue,since admittedly they areattributable to management and they set a pattern,followed in all major respectsby employees of lesser managerial rank. For purposes of organization, thematerial appearing in these statements and publications which" the undersignedconsiders germane to the issue,is presented under topical headings. 656DECISIONS OF NATIUNAL LABOR RELATIONS BOARDa. Statements on the Court's decision affirming the constitutionality of the Act 12Several excerpts from the court's decision are quoted in the Littell article ofApril 1937, accompanied by Littell's construction of the court's language.Afterreferring, to\the employees' "correlative right to organize," Littell comments:"A later quotation will show that the employees of The Lakeside Press 13 cancontinue their relations with their employer exactly as they are at present, or,furthermore, any individual employee of The Lakeside Press can make an indi-vidual contract with his employer."In commenting on the designation of a bargaining representative, Littell states,"Furthermore, the only way an organization or individual can be described asthe representative of any particular unit of our plant, would be in case therewas a vote and it was proved that this representative was chosen by the majorityof the employees of;hat unit."In commenting on the requirement that the employer shall bargain collectivelywith the majority representative of an appropriate unit, Littell states :This act goes on to state that it does not compel any agreements of anykind between employers and employees.Neither does it deny an employer theright to refuse to make a collective contract and hire individuals on what-ever terms he can make with those individuals. 1 The employer must bargainwith properly chosen representatives but he doesn't have to come to anyagreement.You can lead the horse to water but you can't make him drink.If he has made individual contracts and agreements, still at any time anyemployee or group of employees shall have the right to present grievances totheir employer. [Italics supplied.]The concluding excerpt from the court's decision which Littell chose for quota-tion,is the passageon "the normal exercise of the right of the employer to selectits employees or to discharge them."Having concluded a cursory and partial summary of the court's decision,and without reference to the unfair labor practices defined in Section 8 of theAct, Littellcomments :These are therightsof the employees of The LakesidePressunder this newlaw, and these are the,rightsof the employer., In thelanguageof the day-and so what.A furtherpassage bearsthis comment :You know your rights now, under the new law, and we are going to observethe law aswritten.It is our firm belief that it is much more advantageousfor you and your families, to continue in our present arrangement.The remainder of the Littell article of April 1937 is substantially a restate-ment of respondent's opposition to unionization of its -employees.Althoughlihrased in somewhat milder language, it follows in general the pattern ofLittell speech published in the Lakeside News in July, 1933, to which referencehas been made in subdivision A (1) of this Report.The April 14, 1937, letter was addressed to employees over the names ofT. E. Donnelley and C. G. Littell.The opening paragraph of the letter states :THE PRINTING TRADES UNIONS are engaged in a campaign to organizethe open shop printing plants in Chicago.Their representatives state thatsooner or latter they will start their drive to unionize this plant.11 In its statement respondent quoted from the court's decisionin N.L. R. B. v. Jones fLaughlin Steel Corp.,301 U. S 1.isThe LakesidePress is respondent's trade name. R.R.DONNELLEY AND SONS COMPANY657This letter, briefer than Littell's article in the Lakeside News, stresses thefact that whereas under the Act a bargaining representative chosen by amajority of employees in an appropriate unit is the sole bargaining agent forall employees in the unit, nevertheless :Those employees in such unit as wash to deal their their employer may enterinto an individual contract with them concerning wages, hours and otherconditions of employment.There is no evidence that this erroneous and misleading statement of the lawwas at any time thereafter retracted or corrected."The same letter contains this further passage :The Wagner Act is the law of the land and we intend to obey it.Whileour employees have the right to join a union, we hope they will not do so,as we honestly believe that the present relationship between us and ouremployees is far more advantageous to our employees and their families.Further excerpts from the Littell article and the April 14, 1937, letter appearin subsequent sub-divisions of this Report.-b.Statements derogatory of the Union and union leadershipIn respondent's statements to its employees, reference is made to "outsideinterference" and "agitators."Thus Littell, in his April 1937 articles states:"We must not let that organization [Donnelley's] be interfered with byoutsideagitators."(Italics supplied)In the same article he states, "Unions tend tomediocrityA constant state of bickering, frequently breaking into open war-fare, does not develop cooperation or the state of mind necessary to deal withthe a'rts."Again, in the same article, is this reference to union leadership,"Labor leadersmust stillact as if they had a real interest in the welfare ofthe working man." In the April 14, 1937, letter to employees, appears thisstatement: "We have lived in peace with our employees for over thirty yearswithoutoutside interference,and we believe that the welfare of all of us liesthe same way." [Italics supplied.]Frequent references are made to union dues. Thus the Littell article ofApril 1937 states: "For thirty years this business has been operated withoutconnection with any union. In that time no member of this organization haslost a singlehouron account of a union, or because of any disagreement withthe management. . . . During this time there have been no union dues paidby our employees, and dues in some of the trades now amount to importantsums.The April' 14 letter carries this statement, "For more than thirty yearswe have maintained the right of any individual to work in this plant withoutpaying dues or obtaining permission from an outside organization. . ..OnMarch 12, 1942, in a talk to employees, Littell after reviewing respondent'sgrowth, refers to a pay roll amounting to $10,242,304 and concludes with the,remark : "Wouldn't someone like a rakeoff on that." nAs will appear in subsequent sub-divisions of this Report, reiteration andextension of these statements appear in remarks of supervisory personnel.14 ". . . to bring to bear, as an influential factor upon its employees, the use of theerroneous conclusion, was an invasion of that neutrality required of employers in dealingwith their employees prescribed by the Act . .N. L. R B. v. J. I. CaseCo., 134 F.(2d) 70 (C. C A. 7), aff'd 321 U. S. 332.15 Compare with Littell's July 7, 1933, speech in which he stated inter alia, "The mostimportant part of all unions is dues . . .", and corresponding statements of supervisorypersonnel set forth in sub-division III A (5) of this Report.628563-45-vol. 60-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the record is barren of any evidence that Donnelley employees havebeen subjected to violence or threat of violence by the Union, respondent'sstatements to its employees are replete with suggestions that the Union willemploy force or unlawful pressure to compel union affiliation.At the sametime the respondent hypothesizes itself in the role of "protector."Thus, inthe April 14, 1937, letter, appears this statement :Representatives of the union, failing to persuade you to join the union,may resort to intimidation, threats or coercion to compel you to join.Suchintimidation is unlawful and the law will be invoked to protect you.Fortunately, Chicago stands out as a law-abiding community. If you havebeen annoyed by union solicitors, kindly report the facts to Mr. Chapman,your foreman, or the undersigned."Littell in his April 1937 article states : "For those of you who continue to believethat unions have nothing to offer you, we pledge ourselves to resist any attempttoforceyou into any organization."c.References to the armed servicesEmployees if they have two years of continuous employment prior to in-duction into the armed services, are continued on respondent's pay-roll registeras employeesRespondent's letters relative to its position on unions, since in-ductions began, have on occasion been addressed through the mails to its em-ployees in the armed services as well as to the homes of employees not yetinducted.Littell's April 1937 article stated, "We have disproved the union theory thatthe natural state of an employee and employer is one of war, or that their in-terests are always, antagonistic" In a talk to employees on March 12, 1942, hestated, "In closing I would like to point out that in the last eight or nine yearsthe United States has imported from Europe a class system. And we havebeen engaged in busily fanning the fires of class hatreds we have imported "Hethen refers to The Lakeside Press as "a Gibraltar . . . in this sea of classhatred, where every man is just as good as he is, and has equal opportunitybased on his own merit," and not on any imported European class distinctionor ideologies."He added, "I am not thinking of unionism," but disingenuously,because this is immediately followed by the following language :Your older fellow workmen can tell you we had the same extra effort toorganize us in the last war, helped by combinations of union officers andpoliticians.This will all pass away as before with the ending of the warand the present political regime.Busby in talks to groups of employees on December 4 and 5, 1942, referred to'Donnelley employees in the armed forces "fighting to defend democracy, to de-fend life, liberty and the pursuit of happiness, so that we will all have a rightto go to the church we want to, to live on as we please, and work as we please,without paying dues to anyone."On December 5, he substituted the term,"with-19Donnelley testified concerning this statement :I referred to the time when people insisted upon pressing themselves upon men who.were not interested, and insisted upon calling at their houses and otherwise talkingto them when they didn't want to be talked toQ. Couldn't that have been taken care of very well by the employees themselves?A.Well, I put that in here anyhow.17 This is an obvious reference to the Union's alleged insistence on seniority,which, aswill be seen elsenheie in this Report, the respondent maintains would prevent promotionon the basis of meant. R.R.DONNELLEYAND SONS COMPANY'659out paying tribute to anyone."On December 14, 1942, Busby stated in anotherspeech to employees, "And I want to say one thing-when the lights come on I%hope that we have preserved for our boys in the services all of the things they,are fighting for."[Italics supplied.]Busby testified that this last statement was extemporaneous and denied thathe intended that the statement should be associated wih unions, although headmitted that in his reference to "all of the things" the men in the armedservices were fighting for, he did not intend to include the right to have unions.Also, admittedly, the statements were made in juxtaposition to references tounions and in a context of argument against unions.In August 1943, John De Vries, an employee in the armed forces, visited theplant in military uniform while on leave and talked to some of the employeesin the department where he had worked prior to induction.De Vries had lunchin the plant with employees Lester Hayes, Charles Brown and John Kotan. Itappears that these latter three employees discussed the progress of the Union_in the department with De Vries. Later, when Hayes, Brown and Kotan re-turned to work,ForemanJack Diebel told them that De Vries resented their-having talked to him about the Union, and that it was "very unpatriotic" for-them to talk union'to a service man who had visited the plant on furlough 38The undersigned finds that the foregoing statements and conduct, appearingin a context of anti-union activity, implied and were meant to imply that therewas something unpatriotic and perhaps subversive in self-organizational efforts.during the war emergency among employees not inducted.19d.Declarations on the closed shop, and warnings of strike action 20It has been noted that during the period from 1907 to 1933 the respondentmilitantly enforced its own version of a closed shop. It also sponsored theLakeside Employees Association, a social and recreational club, in which priorto the summer of 1943, membership with checkoff of dues was mandatory after-6months of employment. In neither instance was the volition of the em-ployee taken into consideration. It may very well be questioned, therefore,whether the respondent objects to the closed shop idea as a principle. Since-1937 it has, however, repeatedly voiced its opposition to a closed union shop.Through its executives and supervisory-personnel it has issued numerous un-equivocal statements to the effect that it will never under any circumstances;sign a closed shop agreement with the Union:At the same time the respondentasserts and the record shows that since 1907, the respondent has entered intono negotiations with any union regarding a contract and therefore it is clearthat statements on the closed union shop refer to a thus far hypothetical situa-tion.Since respondent's statements on the closed shop are frequently coupledwith warnings of strike action, the topics are dealt with as related subjectmatter.As has been seen, the April 1937 statements while setting forth the em-ployees' right to bargain collectively through representatives of their own choos-1eDiebel denied that he used the word "unpatriotic" in this connotation, but admitted[that having been advised by Foreman Herbert Abraham that De Vries resented the `Union,talk", he reprimanded Brown, Kotan and Hayes and told them that it was"very unsports-manlike" for them to talk union' "to a man who came in here on a furlough for a visit "'He further testified that he did not consider the discussion during the employees' luncluhour to be a violation of a company rule. See sub-section A (9) infra of this Report_Phe undersigned credits the mutually corroborative testimony of Brown, Hayes and Kotauathat Diebel used the word "unpatriotic."_19 SeeMatter of J. L. Brandeis&Sons,54 N. L. It. B. 880.20 SeeMatter of RodgersHydraulic, Inc,51 N. L It. B. 417. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, emphasize the fact that the law does not compel an agreement betweenemployer and employees' representatives.Thus the April 14, 1937; letterstates:Moreover, this Act does not compel an employer to come to an agree-ment with the bargaining agents.The employer is required to negotiateand make a sincere effort to reach an agreement, but if an unjust or unfairdemand is made upon him, as for example, a demand for a closed shop, heis not required to make such an agreement.As has happened in the past, unions will attempt to call at the em-ployees' homes or meet them elsewhere and try to persuade them to jointhe union. If the unions believe they have obtained a sufficient number ofmembers to cripple production, they will probably call upon us, claiming torepresent a majority of our employees, and will make certain demands, in-cluding that of a closed shop.We will refuse any demand for a closedshop, and the union will then probably call their membersouton a strike,and such a strike will be resisted.[Italics supplied ]On December 7, 1942, at a time when representatives of the respondent andthe Union were engaged in a series of conferences before government agencies,"the respondent addressed a letter to its employees emphasizing that it was notengaged in negotiations with the Union, and stating inter alia :In our relations with you as with all of our employees we recognize yourright to join or not to join a labor union. For ourselves, as a company,we are opposed, however, to the closed union shop and will not force anyemployee to join a union against his or her will.This is the open shoppolicy.It has, been, is now, and will continue to be the policy of thiscompany.In "A Report To Our Employees" of December 30, 1942, the respondentreiterated:Iwant ,to repeat that the open shop policy has been and will continueto be the policy of this company ; and I urge' upon you.that, pending thehearings, you be not disturbed by unofficial statements regarding the posi-tion of this companyIn a "Notice to Employees" of February 23, 1943, the respondent stated :President Roosevelt said on November 14, 1941:"I tell you frankly thatthe Government of the United States will not order, nor will Congress passlegislation ordering, a so-called closedshop." 2221On or about November 27, 1942, some of theunionsaffiliatedwith the COMMITTEEexercised the "struck work" provisions of their contractual relations with other employers,which would have the effect of a work stoppage on jobs which were handled in part byDonnelley's.There was no work stoppage, however, at Donnelley'sConferences beforegovernment agencies ensued, and the Union terminated its struck work program after afew days.Conferences of Union and Donnelley representatives before governmentagenciescontinued, however, and had not been teiminated at the time of this hearingRespondentasserted, and it is clear, that these conferences implied no recognition of the Union byrespondent as bargaining representative of any of its employees.22The President's statement was issued with reference to the controversy involving theoperation of the coal mines, and obviously was not intended to and couldnot impress alimitation upon the statutory requirement that an employer bargain collectively with theduly chosen majority representative of its employees.Compare Littell's reference in 1933to General Johnson as authority for respondent's opposition to the unionization of itsemployees under NIRA. R.R.DONNELLEY AND SONS COMPANY661We assure our employees that we will not sign a closed shop agreement,and no employee will be compelled to join a union to retain his position inthis plant.In a letter to its employees in the armed services, dated May 20, 1943, therespondent stated inter alia:Upions have been bringing every pressure possible upon our employeesto join the UnionThey apparently have not got a majority of our peopleor they would have asked for an election . . . If they should win the electionwe can tell you positively that we will not sign a closed shop agreement.We make this statement flatly . . The President has also stated that hewould not force any firm to sign a closed shop agreement.Busby instructed the foremen that they might state to employees that therespondent would never sign a closed shop agreement and repeated to themthe reference to President Roosevelt's statement ; they in turn repeated this toemployees under their supervision.In none of its references to President Roosevelt's statement on the closed shop,did the respondent explain the circumstances under which the statement wasissued.Busby testified that he did not know the circumstances surroundingthe issuance of the President's statement and that he merely copied it fromthe notices or letters of his superiors.In a speech to employees of respondent's rotogravure department on Decem-ber 22, 1942, Busby stated that if a majority of the employees joined the Union,the respondent would be required to negotiate with the Union and "try to cometo some agreement."He further stated that he was not sure than an agreementcould be reached because "the constitutions of the union required that anycontracts they draw up he closed shop agreements," and the respondent wouldnot sign a closed shop agreement.He continued : "If, in order to enforce aclosed shop agreement, the unions would call all their members out on strike,we would attempt to go ahead and operate this business with those who stillremained at work " On December 4, 1942, in a speech to employees of the mail-ing crew, Busby after referring to the-probability of a strike in the event theUnion obtained majority' membership, stated : "If' you should be called out onstrikewe would have no choice but to go ahead and get out our magazinesto the best of our ability. . . I don't know what your status would be, butif you were called out of this plant on strike, I am not sure, but I don't believethat you would have any status with the company." On December 22, 1942,Busby told employee Edward Krippner that if there was a strike, the respond-ent "would go ahead and run the business and the people who went on strikewould be out on the street or would be out of a job ..." 23The same or similar statements of respondent's determination not to signa closed shop agreement, and suggestions and warnings of strike action, wereechoed on down through the supervisory hierachy.Thus Department ManagerJames W. Flexman, in the Fall of 1942, called groups of employees to his officeand advised them, inter alia, that if the Union secured a membership of 51percent, "it might call a strike to try to organize the other 49% . . .eLoss of employeebenefitsT. E. Donnelley testified on cross-examination that the Littell statement ofJuly 7, 1933,was intendedto influence employees to believethat working con-13These findings are based on admitted statements. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDditions would not be improved and "might possibly be worsened" under a union-contract.This theme was given more tangible form-In respondent letters andpublications in 1937 and thereafter.The statement repeatedly occurs that theunions have nothing to offer Donnelley employees. This is accompanied byits correlative theme that employees will lose certain existing benefits shouldthey become unionized.Thus, Littell in his April 1937 article in the LakesideNews, states :A change [to union representation] will give you no more money orbetter working conditions.A change would add much uncertainty to youremploymentas you would be subjected to an outside labor leader who mightissue a strike order at any time for matters entirely unconcerned with youremployment here. [Italics supplied.]The same article contains the following statement, "For thirty years we haveseen eye to eye and pulled shoulder to shoulder, and between us have built upthe most famous printing plant in the world. The result could never havebeen achieved with a union." In a talk to employees on March 19, 1941, Littellstated, "While unions may obtain high wages for the few they never can do itfor the many. The larger their membership above a certain point, the less theyan do for their members."More specifically, Littell told the employees in his 1937 article :Ifwe were unionized we would have to ,discontinue onr bonus system,which is a device to enable us to pay higher wages than are normally paidin the trade and still keep in competition.We could not have specialpremiums for quality of work.Unions forbid any arrangement that differ-entiates between workers.`*******If we were unionized we could not follow our present method of promo-tion.We could not take off the floor a man who showed merit and pro-mote him to running a machine.We would have to take somebody fromthe union that claimed "control over that machine.Maybe he would be amuch poorer man than the one we wished to promote.2aIf we were unionized we could not have our apprentice school.The record is replete with repetition and elaboration of the above statements,in talks and remarks addressed by supervisory personnel to employees through-out the period from 1937 to the present.Another existing benefit which respondent, through its supervisory personnel,bas repeatedly advised its employees they would lose through unionization, isthe minimum work week which under the present system of Donnelley opera-tions, guarantees to skilled employees a minimum work week whether or notthere is work sufficient to keep them occupied at their regular jobs.Frequentreference to these matters will be found in testimony set forth in subsequentsub-divisions of this Report.24 Compare with the July 7, 1933, article in which Littell stated : "We object to unions.on account of the herd spirit which they instill into their members.We object to thatidea of a dead level where all men are the same, all of presumed equal ability, and all-earning the same reward. . . . There could be no bonus system in union shops or other11-recognition of unusual endeavor because a union expects no such endeavor. . . .25T. E. Donnelley testified that the respondent in its 1937 letter to employees wanted-them to believe that under a union there would be no bonus and no system of meritoriouspromotion except seniority. See also footnote 28,infra. R.R.DONNELLEY AND SONS COMPANY6633.Anti-union statements and conduct of General Plant SuperintendentE. B. BusbyAs previously stated, the union's Committee was formed in 1938 primarilyfor the purpose of coordinating organizational efforts of the printing tradesunions.Appointment of Di Pietro as executive- secretary of the Committee inJuly 1942 appears to have given added impetus to the Committee's organiza-tional drive among Donnelley employees.Beginning on November 29, 1942,there were a series of conferences of Committee and Donnelley representativesbefore government agencies.These conferences as previously stated resultedfrom the Union's action in exercising its "struck work" program, and did notrepresent even partial recognition of the Committee as a bargaining representa-tive of any of the Donnelley employees.On November 30 and December 7, 1942, the respondent issued notices to itsemployees in which it stated, inter alia :Our employees are notified that this plant is being operated on the openshop plan and this company intends to continue operating it as such in thefuture . . . This Company is not engaged in negotiations with any union... The Wagner Act gives you the right to join or not to joina union, asyou see fit.We intend to protect you in this right.These notices further stated that the Union had not seen fit to petition for anelection but that should it exercise this right and have a majority, the Actwould require the respondent to "honestly bargain with them, looking to anagreement," but would not require respondent to make an agreement "if theterms of the agreement-such as, for example, demands for a closed shop-arenot satisfactory to the employer."The notice is concluded with a statementthat it was not issued "with any thought of influencing you with regard to yourrights under the Wagner A'ct," but that it was prompted by inquiries of em-ployees "regarding the policy of this company."In February or March, 1943, there was formed the Committee's Council ofUnion Donnelley Employees, herein called the Council.Membership in theCouncil was composed of Donnelley employees who had been designated asunion representatives of their respective departments.Throughout this period,and beginningpossibly as early as 1938, the Committee sponsoreda series ofradio broadcasts directed primarily toward the organization of Donnelley em-ployees.In the spring of 1943, names of officers and representatives of theCouncil were broadcast.The Committee also issued a bulletin or newspaperwhich was distributed to Donnelley employees.From the foregoing, it is seen that the period from the summer of 1942 tothe present, has been one of renewed and intensified organizational efforts bythe Committee.28 It is clear from the entire record that this periodwas alsomarkedby increased effort on the part of management to discourage unionaffiliation amongits employees.2e Busby testified that from 1938 when the Union "started getting out a Bulletin andstarted broadcasting",there was considerably more activity than in the period from 1933to 1938.He later testified that there was increased activity in the spring of 1942 whenD1 Pietro became associated with the Committee's organizational drive, but that "therewas nothing very active about it until the December 11th work stoppage that we took upwith the United States Conciliation Service." It appears, however, that the first of con-ferences on the Union's "struck work"program occurred on November 29, 1942. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeginning in December 1942, Busby made a series of speeches to employeesof certain departments where organizational activity was notably intense 27Ex-cerpts from certain of these speeches, attached to respondent's answer to theBoard's complaint, show that on December 4 and 5, 1942, Busby talked ' to re-spondent's mailing crews ; on December 14, 1942, he addressed employees of therotary press room ; on December 21 and 22 he addressed employees of the cylin-der-making division of the rotogravure department.All of these talks ad-mittedly were made during the working hours of the employees addressed ; insome and perhaps all instances, employees were called from their jobs by theirforemen and directed to a place of assemblage outside their departments.Allof the Busby talks were on the topic of unions and were purportedly made inresponse to inquiries by employees.Busby testified that he spoke from pre-pared statements and following this, the employees would ask questions and hewould answer.On the occasion of his talks to the mailing crews and em-ployees of the rotary press room, he had a stenographer present who made atranscript of questions and answersHe testified that on other occasions, onreturning to his office he would dictate the questions asked and the answers hehad given.The Busby speeches and remarks, as revealed by the excerpts inrespondent's answer, while containing formal statements of employee rightsto exercise unfettered choice in matters of union affiliation, follow the generalpattern of the Donnelley-Littell statements and are in fact and effect a care-fully and cautiously formulated argument against the unionization of Don-nelley employees.28They include comparisons of earnings of Donnelley and unionshop employees, inevitably tending to show that total earnings of Donnelleyemployees are higher, and stress the Donnelley guaranteed minimum work-week; they include numerous statements to the effect that Donnelley's wouldnever sign a closed shop agreement, with frequent references to strike eventu-alities.Some reference has been made to specific statements included in thesespeeches, and it is needless to set forth their entire subject matter here indetail since it conforms closely to the pattern of statements set forth in thepreceding subdivision of this. ReportBusby also made numerous other talks and statements to employees. on thetopic of their organizational activities which do not appear in respondent'sanswer, but are to be found in the testimony.Several Board witnesses testified concerning talks or remarks by Busby ad-dressed to employees of the offset pressroom during December 1942, and Januaryand February, 1943.Axel Anderson, a former foreman who was retired by the respondent on pen-sion in March, 1943, testified that in the Fall of 1942, Knyse, an employee, gavehim the card of a union representative who had called at the latter's home,27 It is clear from Busby's own testimony that his speeches coincided with increasedorganizational activity.Thus he testified that coincident with conferences over the Union's"struck work" program, union representatives began advising employees that they "hadbetter" join the Union because the respondent was about to sign a contract with the Union.As a result, employees questioned him concerning the matter, and he then made his firstspeech to the mail crews.He testified that he made his speech to employees of the rotarypressroom because there had been "lots" of organizing on company time, as a result ofwhich employees had asked him if they had to join the Union.He gave a similar explan-ation for his talks to employees of the rotagravure department.On cross-examination, hetestified that he started conversations in the pressroom when he heard that "pressure" wasbeing applied to compel union affiliation.28 Thus, Busby admitted on cross-examination that in his December 22 speechhe intendedto convey to the employees that if they thoughtin joiningthe Union they were betteringthemselves, they were mistaken. R.R.DONNELLEY AND SONS COMPANY665and he in turn sent the card to Busby. On the basis of further informationwhich he obtained from employees, he later advised Busby orally that unionorganizers were calling on employees at the latter's homesBusby then cane.into the offset press room and talked to several of the employees.Fred Miller,an employee of that department, testified that Busby spoke "to the effect thatwe were working in a good place; the union had nothing whatsoever to offer us;and, all advantages weighed against one another, Donnelley's was by and farthe better place to work; that is, comparing Donnelley's to a union shop"Thistestimony, not specifically denied by Busby, is creditedOn or about December 6, 1942, there was a bowling match between nightand day shifts of the offset press room, sponsored by the employees.The bowl-ing was not on respondent's premises and it was attended by several unionorganizers who spoke to the employees in behalf of the Union. Anderson testi-fied that Busby asked him who arranged the bowling match and said that hebelieved that Miller arranged it and that Miller was "a damn fool if he did."Busby, while admitting that he was advised of the bowling match and of theattendance thereat of union organizers, denied that he made the statementsrelative to Miller.Such statements are consistent with Busby's entire courseof conduct as reflected by the record, and the undersigned credits Anderson'stestimony.Following the bowling match, and perhaps prior thereto, there was a suc-cession of union meetings for employees of this department.Miller testifiedthat on days following the union meetings, Busby would spend from three tofour hours in the press room "running from one to another . . . As a matterof fact, he would come in the north entrance and work his way entirelythrough the room." John Benshop testified that Busby "visited" the night shiftonly twice during the same period. Earl Varcoe testified that Busby "wouldstart at one end of the room, and he would make the rounds . . . ; quite fre-quently when he would talk to one or two men they would serve as a nucleusand before you knew it there would be four or five or six men.... Some dayshe spent damn near the whole day there The man was so hoarse he couldhardly talk."Anderson testified that Busby talked to the men, in groups orsingly, "whenever he got somebody he wanted to talk to, he talked to them."Admittedly, the Busby talks occurred during the employees' regular workinghours and they were paid their regular wage for the time thus consumed.Busby testified, however, that he made no more than three or four talks to theemployees of this department on the subject of unions.Allowing for some ex-aggeration on the part of the Board's witnesses, the undersigned believes thatBusby's testimony on the frequency of his talks was an understatement, andfinds that on numerous occasions during December, January and February, hevisited this department for the purpose of discouraging the organizational activi-ties of the employees.Benshop testified that in December Busby came to his machine and statedthat Donnelley's would never sign a closed shop contract, and Benshop wouldnot have to join a union as long as he worked at Donnelley's.Other employeesgathered around Benshop's machine, and Busby told the group that if Don-nelley's paid the union wage scale, it would have to raise its prices to customersand would therefore get fewer contracts.As a result, it would be unable tocontinue its guaranteed minimum work week. Benshop testified that Busbystated in this connection, "In fact, you would have to be sitting home waitingfor us to call you.Maybe you` would be home for two or three days out of aweek, maybe you would sit around for two weeks waiting for a call from us 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil we got a job in " Miller testified in similar vein, that Busby stated thatif the Union was successful, Donnelley's would have to raise its prices 20 per-cent in order to pay the union wage 'scale ; as a result less of the Donnelleyproduct would be sold.Busby then stated, "I believe you fellows are awareof conditions in union shops ; if there is no work the men stay home untilcalled "Varcoe testified similarlyThe mutually corroborative testimony ofthese witnesses is credited.21In February 1943, at a time when Miller was engaged in non-production workdue to repair on his machine, Busby told him, "You know, Miller, if this werea union shop you wouldn't have to fool around with that sort of thing; youJ.Kopecky, an employee of another department, testified that in the Fall of1942,Busby in talking to him referred to another employee who was thenengaged in repairing his machine, and said that under union conditions thatemployee would be sent home until his machine was repaired.Kopecky's testi-mony, not specifically denied by Busby, is credited.Walter Zad, employee of the offset press room, testified that Busby cameto his machine and inquired if he had questions to ask on unions. Zad repliedin the negative, but Busby nevertheless started a discussion of unions andstated,inter alia,that under union conditions Donnelley's could not guaranteethe minimum work week. In February, 1943, Zad told his foreman that he hadjoined the Union. Shortly thereafter Busby came to him and said, "I under-stand you are in favor of the union." Busby then repeated his statement thatunder union conditions Donnelley's could not continue its guaranteed workweek, and that under union conditions when there "wasn't a form on the press"the operatorwas sent home nOn the day following his talk with Benshop and other employees of the offsetpress room regarding the guaranteed minimum work week, Busby called Ben-shop from his work and showing him advertisements of shops which were sellingtheir equipment, commented, "Here, I want to show you what I mean by goingbankrupt. . . . This is what happens to shops who are paying union wages."During or about the same period Busby told Miller that the department waslosingmoney and was maintained only as a favor to customers who wantedoffset print work. In February, 1943, Busby told Benshop, "Over my betterjudgment todayI signed acontract for Sears Roebuck's catalogue insertsfor this summer. I only hope that we with the present conditions can fulfillour schedule and contract ..." 32Anderson testified that he heard Busby tell20Busby admitted that the conversations occurred though he gave a somewhat differentversion of what was said.30This finding is based on Miller's testimony which the undersigned credits.Busbyadmitted that he told Miller that under union conditions, when there was no work onthe presses the men would be sent home, but denied the statements attributed to him byMiller.31These findings are based on Zad's testimony,substantially undisputed.32These findings are based on the testimony of Benshop and Miller.According to Busby,Benshop stated that Donnelley's could pay the union wage scale and still make a profit,and he replied that some of the union shops were going bankrupt.He admitted that helater showed Benshop two advertisements of bankrupt houses, but testified that he did notknow whether the bankrupt firms were "union" or not.He admitted that he said withreference to the Sears Roebuck catalogue inserts, "I only hope that we with the presentconditions can fulfill our schedule and contract," but explained that a new order for theseinserts had just been received whereas no orders had been received for the two precedingseasons "because they weren't entirely satisfied with our quality..He admitted thathe told Miller that the department was losing money, but denied that he said it was main-tained only as a favor to customers who wanted offset prints.According to him, he said R.R.DONNELLEY AND SONS COMPANY667employees that "if they joined the union they couldn't afford to take the Searsjob, because they couldn't rely on the help."According to Anderson, Busbymade this statement "to half a dozen of them. It was at a press." The under-signed credits this testimony.Rudolph Albrecht, an employee of the offset press room, joined the Unionin February, 1943, and paid an initiation fee of $50.A few days later, Busbycame to him (luring working hours and said, "Did you lay $50 on the table?"Busby then advised Albrecht that he "should weigh the advantages" that hewould have in "any organization," but that he was free to do as he pleased.Anderson testified with reference to Albrecht, that Busby came into thedepartment and asking for Albrecht, stated, "Why, I hear the darned fool joinedthe union, planked $50 down." Busby admitted that he spoke to Albrechtabout the latter's payment of a $50 union fee.He "thought" a-foreman hadtold him and "understood" that Albrecht had paid his fee in cash whereasothers who had signed union cards had not paid an advance fee. Busby denied,however, that he made the statement attributed to him by Anderson.Andersonwho was a foreman of the department at the time the alleged statement wasmade, was acredible witness and the undersigned finds that Busby made thestatement attributed to him by Anderson.Edward A. Krippner, an employee of respondent's composing room, testifiedthat in the fall of 1942, following a conversation which he had had withEmployment Manager Chapman relative to dropping the annuity which wasmaintained by the respondent for its employees through voluntary pay-roll'deductions, Busby came to his machine during working hours and questionedhim on the subject.Krippner told Busby that what with deductions for social:security, the prospect of high taxes and union dues, he felt that he was carryingtoomuch.According to Krippner, Busby then said, "Now that you mentionunion,I can talk about it," and continued with a comparison of Donnelley andUnion annuity or pension plans.Krippner testified that Busby said on thisoccasion :You know the Wagner Law permits or does not permit us to do certainthings . . . I can think what I want, but I can't do certain things . . . Ithink you are crazy for joining the union, but I can't say it because theWagner Law won't permit me.On November 27, 1942, the date on which the Union first engaged in its"struck work" program relative to Donnelley's, Busby sat down by Krippner's _machine and asked him why the Union did not ask for an election.WhenKrippner answered that he did not know, Busby stated, "You know as well as Iknow.You have a handfull of people here." Busby then asked Krippner.what would happen to him if there was a union strike, and when Krippner re-plied that he would get a job in a union shop, Busby told him that "maybe"he could get a job but that he should remember that once he went on strike hewas no longer an employee of Donnelley's.During the same conversation Busbystated with reference to the closed shop, "You will never get it.This placewill never be a closed shop." According to Krippner, Busby also referred toDi Pietro, the union's representative, as a "persuasive lawyer with his eyeson the $300,000 treasury."that while Donnelley's did not make money on some of the "fine print work," it was goodadvertising for Donnelley's.The undersigned does not credit Busby's version of the state-ments and finds that he made the statements attributed to him by the Board's witnesses,and that they were made in a context of activity designed to discourage the employees intheir organizational activities. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDBusby admitted that he talked to Krippner at the latter's machine, and"mentioned all the advantages" of working at Donnelley's and told Krippner to"compare them himself with the advantages that were in other shops."He alsoadmitted the statement attributed to him by Krippner on the closed shop andKrippner's status ifhe went on strike.He testified that Krippner said he wasa "persuasive talker" andthat he replied that he could not quote Shakespearethe way Di Pietro did, but denied that he referred to Di Pietro in the wordsattributed to him by Krippner.On cross-examination, he testified that in ameeting of Union and Donnelley representatives on the "struck work" con-troversy,Di Pietro madea statementwhich "sounded like Shakespeare" tohim.However, Krippner testified without contradiction that the conversationat his machine occurred on November 27, and the first of the meetings ofDonnelley and union representatives occurred on November 29Busby alsodenied that he told Krippner that he thought the latter was crazy for joiningthe Union but could not say so because of the Wagner Act. The undersignedis unable to credit Busby's denials, and finds that he made thestatements sub-stantially as attributed to him by Krippner.Lester Hayes, employed in respondent's rotary press room,testified that inFebruary, 1943, shortly after he told his foreman, Herbert Abraham, that hehad joined the Union, Abraham advised him that Busby wanted tosee him.According to Hayes, Busby said that he was quite hoarse from talking to themen and that he would talk to two at a time.33Hethen called an employeefrom the machine adjoining Hayes'.After stating the employees could join ornot join a union as they saw fit, Busby said that if they did join Donnelley'swould not be able to continue its guaranteed minimum work week. Busby ad-mitted that he told Hayes and other employees of the rotary press room onFebruary 26, 1943, that Donnelley's would never sign a "closed-shop agree-ment," and that if the plant was "unionized", it would "probably" result in theloss to the employees of the guaranteedminimumwork week, and that themen would "probably" be laid off when the presses were down.In the fall of 1942, Di Pietro and other union representatives were engagedin a mass 34distribution of union pamphlets on the sidewalks outside of re-spondent's plant.Busby introduced himself to Di Pietro and said that hewould protest the large number of distributors engaged in handing out thepamphlets and that he thought such conduct constituted unlawful assembly andwas afraid that violence would result therefrom.Later in the day, Carl Ber-ritter, a union officer, suggested that Busby and Di Pietro sit down at a con-ference table "and work this thing out."Busby relied, "You won't get insideto a conference with us in twenty years."Besides unionrepresentatives whowere present at this time, employees were going in and out of the building andit reasonablymay be assumedthat they heard Busby's remark 36 In Novemberor December, 1942, William Krippner heard Busby state in the presence of anumber of employees: "Somebody started a rumor around here that we startednegotiations with the union.That is not so. That is a lie.We never didand we neverwill." 88-83Busby's explanation of his hoarseness was that he had a cold.34Di Pietro testified that some 100 persons were engaged in the distribution of theunion literaturea,This finding is based on Di Pietro's testimony which the undersigned found to be con-vincing.Busby admitted that he protested the mass distribution of circulars but deniedthat he made the statement attributed to him by Di Pietro.39This finding is based on Krippner's testimony which the undersigned credits.Busbyadmitted that he told employees that respondent would never sign a closed shop contract R.R.DONNELLEY AND SONS COMPANY669Employees of the rotary pressroom and other departments testified con-cerning Busby statements, but since this testimony is all of the same generalcharacter and pattern as that which has already been set forth in this report,it is needless to review it in further detail.Busby testified that with few exceptions his statements on the Union weremade in response to inquiries addressed to management by employees.Hewas generally unable, however, to supply the names of employees whose ques-tioning led to his frequent and extended statements. Statements, otherwiseviolative of the Act, are not rendered immune to its interdictions merely be-cause they are made-in response to questioning, but it is clear from the entirerecord that the questioning of employees was no more than a pretext for a pre-determined course of anti-union statements and conduct. In his preparedspeeches,Busby addressed the employees of _ entire departments.On otheroccasions, on entering a department and the topic of unions having been raisedby one employee, he would then proceed to discuss the union with other em-ployees in the department without further questioning.Thus he testified withreference to his discussion of unions with Varcoe, that having answered ques-tions for other employees in the department and Varcoe not having been pres-ent, he went to him and reviewed the questions asked and the answers he hadgivenWhen Zad told him that he had no questions to ask, Busby continued withhis usual anti-union argument.Busby admitted that he may have initiated adiscussionof unionswith Albrecht and Varcoe but testified that Albrecht hadbeen a foreman and Varcoe a training supervisor of apprentices, and "underthe circumstances" he felt- free "to discuss the union situation with them."Headmitted on cross-examination, however, that Albrecht had not had foremanstatus for several years and Varcoe had not been a training supervisor "forsome time."Busby also admitted that he initiated, without- questioning, a dis-cussion of unions with employees of the rotary press room.He testified oncross-examination, ". . . when I heard that there was a lot of union activity inthe press room I went down and started conversations myself with some ofthem in the rotary press room," and "I started those conversations as a resultof complaints I had that they were putting pressure on the people." There isno further evidence of the "pressure" thus referred to than Busby's uncorrobo-rated statement which the undersigned does not credit.Busby also testifiedthat an employee once having initiated a conversation regarding the Union, hemight come back a week later and pursue the conversation, without furtherquestioning, concerning matters which he had previously left unanswered.Thefollowing excerpts from Busby's testimony on cross-examination are illustrative:Q. And with the exceptions that you named, you did express theseopinions only in answer to questions, didn't you?A. That is about right, yesQ. So that with the exceptions that you named, you pursued a very carefulcourse of conduct, isn't that correct?A. Yes.Q. Now, what was the reasonfor pursuingthat particular course of con-duct with reference to expressing these opinions?with the Union and that Krippner may have overheard this statement but denied the-specific statement attributed to him by Krippner.As has been seen, respondent issued,several statements to its employees about or during this period emphasizing that theCompany was not engaged in negotiations with the Union, and that it did not initiate-the meetings with union representatives before government agenciesIn view of the total'situation,the undersigned is unable to credit Busby's denial &7ODECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, I thought we shouldn't open up conversations with employeesunless they opened them up with supervisors, unless there was union activitywithin the department, or unless, as during the month of December, theemployees were being told that we were negotiating with the union, unlessthere were some special reasons for it like that.4.Anti-union statements and conduct of Department Manager James W. FlexmanSeveral Board witnesses testified concerning alleged anti-union statementsand conduct of James W. Flexman, manager of respondent's rotogravure de-partment.Flexman who was employed by the respondent in 1925, served as aforeman in the cylinder making division of the rotogravure department from1938 to June 1942, when he became superintendent of the department. On orabout January 1, 1943, he was assigned additional duties relating to sales, andthereafter bore the designation of department manager.In the fall of 1937,Flexman, at that time a foreman,called employee Fred Dornto his office and told him that he believed that Clifford Lenz, another employeeof the department, belonged to the Union. Flexman asked Dorn to find out ifLenz did belong and to.use his influence to get Lenz to give up his union affilia-=tion.Dorn agreed that he would do what he could. Thereafter, Dorn met with-Lenz, and Lenz admitted that lie belonged to the Union.Dorn told him thathe was "wrecking all his chances at Donnelley's" and that if lie continued hisunion affiliation he would eventually be "tossed out."Dorn also told Lenz that"he felt as though through the offices of Mr. Flexman he could square things up"Lenz then gave Dorn his union dues book and told him that he was "throughwith the Union." This conversation took place outside of working hours andoff of respondent's premises.Subsequently, in the plant and during workinghours, Dorn gave Lenz' union book to Flexman. Dorn testified: "He [Flexman]just congratulated me on the way I handled the thing, and I left the office." 97This testimony, denied by Flexman, was convincing and is credited.In the fall of 1942, during a period of increased organizational activity amongemployees of, the department,Flexman, then department superintendent, hadthe employees of the department summoned to his office in small groups.WalterWest, a night foreman of the department at the time, testified that Flexmantook this action shortly following a foreman's meeting at which Busby hadstated : ". . . if the unions can sell themselves to the men I can't see any reasonwhy the company can't sell itself also."Flexman asked West to be present inhis office during his conferences with the employees of West's shift "just in case"he was misquoted at a later dateWest inquired, "What are you going to talkto them about, Jim?" to which, according to West, Flexman replied, "A lot ofthese guys are setting on the fence. They don't know what they want.We willmake up their minds for them."37The findings in this paragraph are based on the mutually corroborative testimony ofDorn and Lenz which the undersigned credits.Flexman did not "remember"a conversa-tion with Dorn concerning Lenz' union membership.He testified that Lenz handed himhis union book and told him that he had made a mistake in joining the Union, and that hegave the book to his superior who advised him to return it to Lenz.According of Flexmanhe carried out this instruction.Lenz denied that he at any time gave his union book toFlexman31As will be seen in subdivision B (1),infra,of this Report,the respondent during thelast week in June, 1943, installed its bonus system in a division of the department despitethe opposition of the employees to this method of wage incentiveAs a result there wasincreased organizational activity.Flexman testified that there was a great increase in-union activity in the summer of 1942 and that there was a"flare-up" of activity in thegall of the same year which continued through the year and in 1943. R.R.DONNELLEY AND SONS COMPANY671In his interview with the employees Flexman told them that since a "certaincourt decision", the respondent felt that it could give the employees its side ofthe story as it related to unions.39Employee Alfred Schutt testified thatFlexman spoke "primarily" about Donnelley's and what it had to offer, referredto the guaranteed minimum work week, and said that "security" at Donnelley'swas equal to union shops or better.Dorn testified that Flexman stated that ifthe Union was successful, Donnelley's would have to raise the price of itsproducts, and as a result there would be less work and more slack seasonsduring which the men would be laid off. Flexman also told these groups, or someof them, that if 51 percent of the employees joined the Union, and 49 remainednon-union, the Union might call a strike and in that event the 49 percent would"reap the harvest." {0CliffordLenz, one of the employees thus addressed,testified :Q.Had there been any talk of a strike by the employees at all at thattime?A. No.Q.Had you ever heard of any talk of strike in the shop at that time?A. No.Q. In all the time you were there had you ever heard any talk about strikeby the employees in your department?A. No.In one of his talks Flexman warned employee Allen Schmidt to "watch out"for Bill Schragle, a union organizer, and referred to Schragle as a "shrewdoperator." "Flexman, while admitting that he called the employees of the department tohis office, testified that he was following a suggestion made at foremen meetingsthat it would be a good idea to talk to the employees "periodically" for the pur-pose of bringing to their attention facts about Donnelley's and to find out if theyhad grievances.He admitted that unions were discussed, and testified that anemployee of the first group summoned to his office, asked what would happen tohun if the Union won a majority. He replied that normally the Union wouldask for an election and if it won it would become the bargaining agent. "I toldthem," Flexman testified, "that if they [the Union] secured this 51 percent in thiselection, usually they would try to organize the other 49 percent and one oftheir methods of organizing was to call the ones that they had signed up out onstrike."He admitted that there was no threat of strike at the time he madethe statement.He was unable to recall the name of the employee who allegedlyinitiated the discussion 6f unions, but testified "and from that time on I knewthat the unions were being discussed among the men, and I wanted them allto have the same statement from me, so from that point on I initiated thesubject with the other groups myself." Flexman denied the statement attributedto hint by West concerning his purpose in calling the employees to his office.On the basis of the entire testimony, the undersigned finds that Flexmancalled the employees of the department to his office in the fall of 1942 for thes"This finding is based on the testimony of Board witnesses Lenz, Dorn and AlfredSchutt, which the undersigned credits.Flexman denied that he made any reference to acourt decision.40 This finding is based on the testimony of Board witness,Robert CookDorn andLenz testified similarly,and Flexmanadmitted that he made a statement with substantiallythe same content41This finding is based on the testimonyof Boardwitness Schmidt, which the under-signed creditsFlexman deniedthat he warnedSchmidt about Schragle or referred toSchragle as a "shrewd operator" but admitted that lie said that Schragle was a"smoothtalker." 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of addressing them on the subject of unions.The undersigned furtherfinds that he made the statements attributed to him by the Board's witnesses. Itis noted that these statements conform to the pattern of argument against unionsformulated and expressed by his superiorsFlexman's testimony thati the uniondiscussionswere initiated by questioning of employees is identical with theexplanation of Flexman's superior,Busby, offered in extenuation of his ownstatements to employees against unionsFlexman like Busby testified that oncean employee had made an inquiry concerning unions,he thereafter,without fur-ther questioning,addressed other and different groups of employees on the sametopics.In March 1943,after Harry Caldwell's name had been published in a unionbulletin as a representative on the^Committee's Council,Caldwell was advisedby his foreman,Frank Johnson,Jr., that Flexman wished to see him in theschool room on the eighth floor of the plant.Here,in private conversation,according to Caldwell, Flexman told him that lie was surprised to hear that Cald-well had "gone union on him" and that the "publicity"had made Caldwell a"marked man,"that he probably would not in the future receive the"respon-sibility"which he deserved,but that hecould "redeem"himself by resigningfrom the Council.Flexman told him that the respondent appreciated"loyalty"in its employees,and mentioned Axel Anderson,a foreman who was pensioned'by the respondent,in that connection12Flexman said that he did not think theUnion could win an election and asked Caldwell to talk to employee VanHorn outside of working hours and try to talk Van Horn"away from his unionleanings."Flexman admitted that the conversation with Caldwell occurredHe testifiedthat Caldwell was one of the first of apprentices who received his training underFlexman's supervision,and when he saw Caldwell's name in the union publica-tion, he "felt very deeply about it and called him up there to the school to talkto him about it."He reminded Caldwell of their friendship and that it wasthrough his"influence"that Caldwell had learned two tradesAccording toF'lexman, he told Caldwell that he was not talking to him as a supervisor but "mantoman " He denied that he told Caldwell that because of the latter's unionaffiliation he was a "marked man" or that he would not in the future receive the"responsibility"he deserved.Flexman testified on cross-examination :Q. You told him that you felt his actions incompatible with your friend-ship and his loyalty to the company?A. I meant it to be construed that way, yes.The undersigned finds that Flexman made the statements attributed to himby Caldwell.It appears that the entire association between Flexman and Cald-well was that of supervisor and supervised,and at the time the conversationoccurred Flexman was manager of the department.Obviously,he could notunder these circumstances divest his statements of their coercive effect andrender respondent immune to responsibility for them, by the verbal sleight-of-hand of telling Caldwell that he was not talking as a supervisor but as "man toman."Also in March,1943, employee Dorn having received notice of a Union meeting,told Flexman that he wanted to talk to him before attending the meeting.AtFlexman's suggestion they went to the eighth floor class room for privacy.There,Dorn told Flexman that he wanted to know where lie stood with Donnelley'sbefore attending the meeting and that he was primarily interested in job security.Dorn testified that Flexman replied,". . .if you stick with the firm this time you42 See subdivision A (5),infra,of this Report for further reference to Anderson. R.R.DONNELLEY AND SONS COMPANY673:will be well taken care of "Dorn further testified that Flexman told him that itwas all right for him to attend the union meeting and that perhaps Dorn couldfind out who belonged to the union and let him know. Flexman admitted that theconversation occurred but testified that Dorn gave him assurance that all thatwas said would be in. confidence.He admitted that he told Dorn of the advan-tages of "remaining with the company,"" and that he referred to Axel Andersonas one who : :has been loyal all these years . . ." 44 He also admitted that he toldDorn that it would be all right for him to attend the union meeting, but deniedthat he suggested that Dorn should report to him concerning Donnelley employeeswho attended the meeting.Where there is conflict in the testimony, the under-signed credits Dorn whom the undersigned believes to have been the moretruthful of the two witnesses and whose testimony, in large part, was corrobo-rated by Flexman.Other anti-union statements and conduct of Flexman are set forth in sub-divisionB (1) of this Report which deals with the alleged discriminatorydemotion of Walter West.5.Anti-union statementsand conductof department superintendents andforemen 46On or about December 6, 1942, Foreman Axel Anderson questioned employeeJohn Benshop about the attendance of union organizers at a bowling match, andasked him if the employees signed union cards. During or about the same period,,when there was a succession of union meetings for employees of Anderson'sdepartment, he told Benshop that he heard some of the employees were signingunion cards and that they were a "bunch of damn fools." Anderson also ques-tioned Earl Varcoe about the union meetings and asked him if he attended andifhe knew what employees had attended.He told Varcoe that he had beenemployed by Donnelley's when the unions were in and when they were out andthey were "no damned good." Anderson told Miller, "The unions are no .. .good . . . I know . . . I have had a lot of experience with them.Their mainobject is to get their fingers into your pockets." 4eAnderson was employed by the respondent in 1898. Prior to 1906 he had beena member of a union which at that time had a contract with the respondent.He was expelled from this union when he resumed work during a strike whichoccurred prior to 1906.Shortly thereafter he was made a foreman and con-tinued as a foreman until March 1943, when he was retired on a pension.Hetestified, "I didn't want any of my boys to join the unions ... and I told themfrankly that I thought they were making a mistake if they joined the union."Anderson further testified that Busby asked him it he knew which of the em-ployees had joined the Union, and that lie replied, "They won't talk to me anymore," whereupon Busby said, "lt looks awful bad for us." Anderson advisedasFlexman admitted on cross-examination that his reference to "remaining with thecompany" was to distinguish from affiliating with a unionDorn testified .Q.What did you understand, what impact was there on your mind by the use ofthe word "loyalty" with reference to Axel?A Axel Anderson was a strike breaker, he was a scab, he was anti-union, that hewas 100 percent pro-Donnelley. . . .There are more than a thousand pages of testimony on this topic. In order not tounduly burden the Report, the undersigned will set forth only such portions of the testi-mony as appear to have a particular bearing on the issueOther testimony is omittedbecause the undersigned considers it cumulatiN c4°These findings are based on the undisputed testimony of Benshop, Varcoe and Miller,which the undersigned credits.625563-45=vol. 60-44 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDBusby that he should not talk to the men any more about unions but should "letthem alone," after which, according to Anderson, Busby did not speak to him""Oh, he was very angry and blamed ine for it," Anderson testified, "What thehell, I didn't put them in the union. I discouraged them all I could."Busby denied that he made the statements thus attributed to him by Anderson.The undersigned finds Anderson's testimony to be consistent with the entire pat-tern of respondent interference with organizational activities of its employeesand credits it.In the spring of 1937, employee Gunnar Holmquist had a conversation with afellow employee during which he stated that he had heard that the press roomwas about 50 percent unionized. Shortly thereafter, Holmquist's foreman, Ed-ward Warner,- called him from his work and asked him where he got his infor-mation on organization in the press room and if he could point out the men whomHolmquist had heard talking about organization in the press room.Warnerinquired, "Can you recognize them?Do you know their names?"When Holm-quist answered in the negative, Warner said, "You know, Swede, I done you afavor some time ago, I had your wages raised . . . and now you put me on thespot." 48In the spring of 1942, on an occasion when union representatives were dis-tributing circulars to employees outside respondent's plant, Foreman JamesSchwartz told employee Frank Vlach, that he "didn't see where the men wouldgain anything by hooking up with them guys." '-Schwartz also said that theemployees "would be suckers" if they handed out money "for stuff like that."In a conversation with employee John Perry, in which Perry apparently hadsought advice concerning hospitalization benefits, Schwartz raised the subjectof unions,and told Perry that "it was foolish to pay dues in unions . . .s 4BInDecember 1942, Foreman McBride told Oscar Kammer and perhaps other em-ployees in the department, that he did not see where the employees would "doany good" by joining a union, that if they joined they would have less time andmake less money.Later, during a lunch period, he told Kammer that he "couldn'tunderstand where all the money was coming from to carry on a campaign suchas they [the Union] were against the Donnelley outfit."McBride further com-mented, "There sure must be a lot of graft in this union outfit." 60 In February,1943, Foreman Harry Engnell asked employee Charles Brown why so many ofthe men were signing with the Union, and stated, "The unions wine and dine younow and then take it out later.Look at your dues . . . Your unions are a bunchof racketeers." 6147Miller and Benshop testified that after Busby began his series of talks to employeesof this department, Anderson ceased his anti-union activity.48 These findings are based on Holmquist's testimony which the undersigned credits.Warner, in respondent's employ for 34 years and a foreman for 28 years, denied that he _told Holmquist that Holmquist had put him "on the spot," but otherwise did not contradictHolmquist's testimony.He admitted on cross-examination that he did not recall whether.he had conversations with Holmquist in 1937 about unions, and that it was "possible"that he may have had the conversation concerning which Holmquist testified.49These findings are based on the testimony, respectively,of Vlach and Perry. Schwartzadmitted that he talked to Perry about hospitalization but testified, "I don't remembertalking to Perry about any union activity at that time."He did not remember having hada conversation "individually" with Vlach but admitted that Vlach may have overheard adiscussion which he had with employees in which he spoke of the bonus and compared hisexperiences at Donnelley's with his prior experience in other printing shops.69These findings are based on Kammer's undisputed testimony which the undersignedcreditsMcBride did not testify61These findings are based on the testimony of Brown. Engnell admitted that he had a"long conversation"with Brown about unions which lasted"On and off for a couple ofweeks," during which Brown tried to "sell"him and he tried to"sell"Brown.He denied R.R. DONNELLEY AND SONS COMPANY675InMarch 1943, Herbert Abraham, a foreman in respondent's rotary pressroom, asked employee William Schott what he thought he would gain by joiningthe Union, compared wages at Donnelley's with the wage scale which he readfrom a union booklet many years old, and told Schott that having been withDonnelley's for 27 years he would not gain anything by union affiliation.InApril, 1943, Abraham asked Schott if he had signed a anion pledge card. InJune, 1943, following the Union's public announcement of Robert Jurtsen as amember of the Committee's Council, Abraham after remarking to Jurtsen thathe had shown initiative and had been advancing in his work, stated, "Now, youhave turned around. What is your connection with these outsiders?"Abrahamalso told Jurtsen, "You know. . . you could probably go a long way in the company,Bob, if you put your mind to work." 62Foreman Earl McQuiston asked employee Torger Cornell, "Why are all theseboys signing up with the union when we know that their yearly averages workingfor Donnelley are much higher than those of the average union man?"McQuistonalso told Cornell, John Meyer and other employees that there was a lot of union'activity in the rotary press room and that they should consider the matter anddecide what they wanted to do. During this period, McQuiston showed theemployees with whom he discussed the Union, a list of several old employees whohad received retirementannuitiesor pensions.McQuiston thought the infor-mation on pensions came from Busby and that he may have obtained it throughSuperintendent Maurice Delworth.Following announcement of employee repre-sentatives on the Committee Council, McQuiston asked Meyer if he was for oragainst the Union, and when Meyer replied that he wanted further informationbefore deciding, McQuiston said he should see George Liska, whose name hadbeen announced as a Council member.Meyer remarked that Liska formerly wasanti-union,whereupon McQuiston said,"He is probably getting a good piece ofchange out of it ..."-In April, 1943, Superintendent Edwin Walker called employee Walter Rayto his office and asked him if he belonged to a union, and when Ray answeredin the affirmative, asked him why.64When in the spring of 1943, Walter Zad worea union button during his working hours, Superintendent Mark Castellanet toldhim, "Now that you are in a union what do you think you are going to gain bythat he referred to the Union as a "bunch of racketeers" but admitted that he mentioneda newspaper article and told Brown,"The union referred to there seems like it was doingquite a bit of racketeering," and asked Brown if lie knew if the printing trades unions werelike that.52These findings are based on the testimony of Schott and Jurtsen which is substantiallycorroborated by Abraham's admissionsAbraham testified that he talked to Schott atleast 20 times about unions,and admitted that he asked Schott if he had signed a unionpledge card.He also admitted statements attributed to him by Jurtsen and testified thatbe made the statements out of "personal interest."aiThese findings are based on the testimony of Cornell and Meyer substantially undis-puted by McQuiston.McQuiston denied that he told Meyer with reference to Liska'sunion activity that Liska was "getting a good piece of change" out of it, but admitted thathe told Meyer that Liska was a union organizer and "was paid for that"Questioned byrespondent's council, "Did you have talks with other employees in which you told themthat there was a lot of union activity in the department and that you thought they oughtto decide what they are going to dog", McQuiston answered in the affirmative"'This finding is based on Ray's testimony which the undersigned credits.Walkeradmitted that he called Ray to his office after he had been advised by Ray's foreman thatsome of the employees in the department were "worried" and wanted to know if theywould have to join the UnionWalker, while admitting that there was discussion of theunion (luring his conversation with Ray, denied that he asked Ray if he belonged to theUnion.He testified that he asked Ray if he or the employees on his shift had any griev-ancesIt is clear from Walker's own testimony that his primary concern in calling Rayto his office was the organizational activity which Ray's foreman had reported to him. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDit?""In the summer of 1943, John J. Foley, a foreman in the rotary pressroom, told Wilber Hoffswell, as the latter was leaving his work shift, that unionshad nothing to offer employees and the older men would lose rather than gain.Hoffswell had been in respondent's employ some 21 years.Foley suggestedthat he speak to his fellow employees and discourage them from affiliating withthe Union.During or about thesame period,in a conversation which occurredoff of respondent's premises, Foley asked employee Leonard Strom, "What isthe matter with you boys on your shift? Have you gone union nuts?" and toldStrom that if Donnelley's were a union shop he would not be working thereLater, in the plant, as employee John J. Panozzo was leaving his work shift,Foley after "jiggling" the union button which Panozzo was wearing, said,". . . you . . . Dago, I am surprised at you . . ." Foley then told Panozzo thatwhile pressmen helpers would benefit from the Union, he should consider the"old timers."Foley had been employed by Donnelley's as a foreman for some20 years 06In September 1943, Jack Diebel, a foreman of respondent's rotary press room,having started a conversation about unions with employees during their workinghours, asked them what they expected to gain from the Union and comparedDonnelley and union shop conditions.On another occasionduring the samemonth, lie asked employee John Kotan why the Union members were paying $4a week for the unionization of Donnelley's and stated that if the Union wonsome of the pressmen would not be able to hold their jobs under union con-ditions.64In the spring of 1943, Frank V. Johnson, a foreman in the rotogravure de-partment, after observing Viigiuia Mitchell, a 'comparatively new employee, inconversation with Clifford Lenz, whom Johnson knew to be an active unionmember, approached Mitchell and asked her if she had signed a union card,remarking that she appeared to be in a receptive or "responsive" mood. John-son testified on cross-examination :Q And you knew at that time Lenz was an officer of some kind of union?A. Yes, I didQ And you were concerned about Lenz going up and talking to a newemployee?-A. Yes.Josephine Grages, a packer girl, testified that in May 1943, her forelady andimmediate supervisor, Mrs. Irene Mack,` approached her during working hoursand told her that while employees could join a union if they wished to, they51Castellanet admitted that he questioned Zad about his union affiliation, and testifiedthat having recommended Zad for promotion and the change having been made, he "couldn'tunderstand why he would be dissatisfied after that."60These findings relative to the Foley statements are based on the testimony of Hoffswell,Strom and Panozzo which the undersigned cieditsFoley admitted that the conversationsoccurredHe testified that he advised Strom against unions because he had a personalinterest affecting his livelihood.He testified that Hoffswell initiated the discussions ofunions by saying that the employees were "nuts" and would find out when they got"hooked up" with the Union.According to Foley, he then asked Hoffswell why he did notdo something about it-67These findings are based on the testimony of Kotan and Schott which was substantiallycorroborated by DiebelDiebel testified that on some occasions employees volunteeredinformation about their union activities and that on others he would "interrogate themabout it "He admitted that he advised employee Thoma, Cummings with reference tounions, that Cummings should think things over clearly "before he did anyhing that hewould be sorry for . . .saMrs Mack's name was Mrs Irene Maciejewski but she was known in the departmentas, and was called, Irene Mack. R.R.DONNELLEY AND SONS COMPANY677"wouldn't get any place" by joining but that they would lose their bonus andthe full work week during slack seasons.Mrs. Mack admitted that she askedGrages if she had signed up with the Union, and that during the course of anensuing conversation she told Grages that she did not, think that under unionconditions the employees would continue to get their bonus or the 40 hourguaranteed work week: Mrs. Mack, testifying that she was an "assistant fore-woman," admitted that she had supervision over about 40 girls and that she"bossed" the girls on her shift.Grages' testimony, substantially corroboratedby Mrs. Mack, is credited, as are Mrs. Mack's admissions alsoFurther testimony concerning alleged anti-union statements and conduct ofsupervisory employees, is set forth in subsequent subdivisions of this Report.6.Respondent's responsibility for anti-union statements and conduct of itsforemenRespondent concedes that statements and conduct of supervisory personnelabove the rank of foremen, are attributable to it.Respondent's counsel in oralargument before the undersigned conceded that if anti-union statements andconduct of foremen are attributable to it, a finding of S (1) violation of theAct might properly be made, but denied that such statements and conduct offoremen are attributable to the respondent, inasmuch as foremen are eligiblefor membership in the Union, and normally would be included in an appropriateunit for purposes of collective bargaining.The undersigned believes that it isclear that foremen and other supervisory personnel of lesser rank are eligiblefor union membership, and normally would be included in an appropriate unit."Eligibility for union membership and inclusion in an appropriate unit while afactor to be considered, is not of itself conclusive on the issue of whether theanti-union activities of these supervisory employees are attributable to therespondent.The statements and conduct of foremen are not properly viewedin isolation but in the context of the total situation of respondent policies withreference to organizational activities of its employees. If respondent may besaid to have authorized or ratified the conduct of its foremen, or if in view ofthe total situation, employees may reasonably believe that foremen in theiranti-union statements and conduct represent management, such statements andconduct are properly attributable to management.'Respondents supervisory hierarchy'is headed. by Busby, the general plantsuperintendent, who is answerable directly to Zimmermann, the executive vicepresident.Department heads, called variously department managers, super-intendents and general foremen, are next in rank and are answerable to Busby.The foremen, supervise groups or divisions within a department, and are answer-able to the department heads or general foremen.They exercise all of theauthority common to supervisors.They instruct and supervise groups of em-ployees, and have the authority to reprimand and to discharge. In the normalemployer-employee relationships they represent management and are answerableto management for a proper adherence to managerial policies. Thus, T. E. Don-nelley testified :These foremen have been with us for years, they know our policies. Theyobey them.They sometimes make errors unwittingly, or a bad piece ofcsJones & Laughlin Steel Corp ,51 N L R B 1204 ;Service Printers, Inc ,54 N. L R B.1082'ONL R.B. v. International Ass'n of Machinists,311 U. S72;N. L R. B v Link-BeltCo , 311 U S 584 See also,Ever Ready Label Corp,54 N L R. B. 551. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDjudgmentWe have never had anybody I know of in the history of thebusiness who has absolutely gone against orders from the top.As has been seen, the respondent has repeatedly voiced its policies with refer-ence to the organizational activities of its employees, through letters and noticesand speeches of its executives, and its general plant superintendent. It has notadopted a "hands-off" or neutral attitude in these matters itself, nor has it re-quired of its foremen that they should pursue a hands-off or neutral attitudewhile on duty and while exercising their normal supervisory functions.To thecontrary, through its foremen meetings it has instructed its foremen as to whatis permissible for them to say to employees on the subject of unions.Busby testified that beginning on or about the last month in 1937, meetings ofdepartment heads at which he presided were held weekly, and that from January1938 foremen meetings were held monthly."Normally, foremen meetings arepresided over by the respective department heads, although on numerous occa-sions Busby has addressed these meetings also. Busby testified that the foremenmeetings were started "to make sure that all of our foremen understood andcomplied with all the laws and regulations," and that the "scope of the subjectmatter" considered at meetings of department heads and of foremen was iden-tical.It is clear from the entire testimony, that the principal topic of discussionin these meetings of foremen and department heads, was the Union.62-Busby testified that the foremen meetings were conducted in the manner of around table discussion.A foreman would state a question which he consideredthat he might be asked by an employee concerning union affiliation, and discussionwould follow and a proper answer would be formulated. In some of the meetingsboth questions and answers would be written on a blackboard and the foremenwould take notes. . . : Busby testified, ". . . we would work out-what we thoughtwas a correct answer, a fitting answer, that was within the law, and tell themthat was the thing they could say if asked "He further testified on cross-examination :Q In talking to the employees you wanted the foremen, did you not tocarry out the policy of the company as it was formulated by yourself andthe men under whom you were working, is that right?A.Well, we want the place to be an open shop.We believe that it oughtto stay the way it is.We told the foremen what they had a right to sayif asked . . . we told them that they could talk about the advantages ofworking at Donnelley's.The answers to hypothetical questions which might be asked, as formulatedand approved at these foremen meetings, adhered to the pattern of respondent'sroutine arguments against the unionization of its employees, as set forth inthe letters, notices and speeches of its executives.Thus, Foreman Johnson _testified that if asked by an employee whether he had to join a union, the fore-man was instructed to answer that "Donnelley had stated that he would neversign a closed shop agreement and that the President of the United States hadsiFlexman testified that there were meetings of department heads every week for a fewmonths, and then only when there was something important to pass on to the supervisorystaff.62Foreman McQuiston testified that after January 1, 1-943, the eptire discussion of fore.men meetings presided over by Superintendent Sperry was confined to union activity.Questioned on cross-examination,"The principal discussion when Busby was there wasunion activity,too?" McQuiston testified,"Well,Iwould say it was about half and half,possibly."Foreman John V. Johnson testified that about 40 percent of the time consumedin foremen meetings that he attended was on the topic of unions. R.R.DONNELLEY AND SONS COMPANY679said he would' never force employers to sign a closed shop agreement."Fore-man James Schwartz testified similarly :Q.Were you told what you could say if he asked you whether he hadto join to keep his job?A. I would tell him that he wouldn't have to join any union to hold ajob, and I would also mention to him that the President of the UnitedStates made a statement that he would never make any man join a unionto hold a job.Foreman L. D Maxwell testified that Busby said the foremen should talk tothemen and explain that present conditions at Donnelley's were better thanthey would be under union conditions, "and he tried to tell us certain thingswe could say to the men and not get in trouble with the Government." "According to Maxwell, Busby would conclude his talks by advising the forementhat while it was the employee's privilege to join a union if he wished, the-foremen should "try to point out to the men where they would be foolish ifthey did," that the foremen should Will the employees' confidence and explainthat they were better off at Donnelley's without a union.Questioned, "Andwere you instructed to repeat the statements to the employees?"Maxwelltestified, "Not directly. It was indirect.He [Busby] was telling all this,that we would go tell the men, but he never came right out and said to go tellthem."Foreman Walter West64 testified concerning the foremen meetings:The impression I got was that he [Busby] was trying to convey to usthe idea we should convey it to the men . . . and yet in such a way thatitwouldn't involve the company in any lawsuits, or damage.We wereto use our own-the idea was to be brought to the men but yet we were to useour own idea in such a way that the management wouldn't be held respon-sible.In other words, we were holding the bag.The following are excerpts- from Foreman Johnson's testimony on cross-exam-ination:Q Then, to summarize the effect of the foremen's meetings, Mr. Johnson,is it fair to say that Mr. Busby gaveyouat those meetings the companyviewpoint on all these subjects which Mr. Busby told you to transmit tothe employees?A.Mr. Busby did not specially say transmit these things to the em-ployees.He gave us our own limitations asrepresentatives of managementso that we could keep within the law, the spirit of the law.Q. But when he gave you these statements, did you not understand thathe was giving you the company viewpoint?A. Yes, for our benefit.Q. Yes.And specifically for repetition to the employees, isn't that right?A. If we had occasion to use it. [Italics supplied ]In addition to the meetings of foremen and department heads, there was aconstant line of communication concerning organizational activities of eYnploy-.ees,extending from the foremen to Busby and through him to the executivestaff.Busby admitted that department heads and foremen frequently broughthim information on union meetings and other organizational activities of thee3Maxwell voluntarily severed his employment with respondent in May, 1943, to becomean organizer for the Union.He had been in respondent's employ some 25 yearseaWest was a foreman from June 1940 until April 15, 1943, when he was demoted to anon-supervisoryposition. 680DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, and that foremen advised department heads of union activities inthe divisions under their supervision respectively.He testified on cross-exam-ination:Q. As a matter of fact, during the entire periodyouhave been superin-tendent-your foremen kept you well informed on these subjects, have theynot?A. They have talked to me about them.Busby further testified, "Well, we have been going along and trying to keepthis place an open shop and, therefore, we are interested in knowing whetherwe have succeeded in doing that or not." Foreman Isom testified that be hadon occasion reported to Busby on organizational activities on the basis ofinformation he gained from employees, either through interrogation or theirvoluntary statementsForeman Diebel testified that he would question theemployees in his division about union meetings, the number of employees thatattended, and what was said by the organizer, and that he on occasion passedsuch information on to Busby. "I thought he would be interested, and I wantedhim to have it," Diebel testified ; and, "I might have been up in Mr. Busby'soffice an hour or so a week giving him information." Busby while denying,that he requested such reports, admitted that he received them and that hedid not reprimand a foreman for bringing him such information. "Wheneverthey brought me information I have accepted it," he testifiedBusby's receptiveness to reports from foreman and department heads onunion activities in their respective departments, was tantamount to approvaland ratification of such action, and is further evidence of respondent's actualidentificationwith the anti-union conduct of its foremen.While the recorddiscloses several instances of employees who were reprimanded for allegedunion activities during working hours, the record affords no single instance ofany foreman or supervisor having been reprimanded for engaging in activitieshostile to the union during his working hours and while on duty as supervisor,although in view of the prevalence of this activity, the respondent clearly hadknowledge of it. In such instances, however, as the record affords of fore-men whose actions tended to favor unions, the respondent was quick to noteits disapproval.When Foreman William Holzkamp attended a union meeting while on sickleave, his superior, General Foreman Maurice Delworth, told him that he shouldreport to Busby at once on his attendance of the union meeting "before some-body else got there first."Thus prompted, Holzkamp, accompanied by Del-worth, went to Busby's office and told Busby, "I made a terrible mistake. Iwent to a union meeting last Wednesday." " Thereafter, Busby talked to Fore-man Maxwell, told Maxwell that he knew that Holzkamp attended a unionmeeting and asked Maxwell if Holzkamp was a member of the Union.Maxwellwas also advised by Holzkamp that Busby had asked him if any foremen hadattended the union meeting, and specifically inquired if Maxwell attended."aFThis finding is based on the testimony of Delworth and Busby.Delworth testified thathe thought it was"a kind of dishonest thing"for Holzkamp,a salaried foreman,to attenda meeting while lie was on sick leave,but admittedthatthere wouldhavebeen nothingimproper in Hoizkainp's stopping by a cigar store or shopping for groceriesAsked oncross-examination,"And you thought .itwas because he went to a union meeting itwas dishonest,isn't that true1"Delworth testified, 'Well, ifyou want to put it that way,yes."Busbytestified that he told IIolzkamp that his attendance of a union meeting wouldnot affect his employment status,and in view of Holzkamp's obvious penitence,the under-signed finds this testimony credibleHolzkamp did not testify.ssThis finding is based on Maxwell's testimony which the undersigned creditsBusbydenied questioning either Holzkampor Maxwellconcerning the other's union activity. R.R.DONNELLEY AND SONS COMPANY681On or about December 13, 1942, Superintendent Delworth called Maxwell atthe latter's home and told him to report to Busby's office.67Busby told Maxwellthat he was advised that there was much union activity among the employeesof his shift and that he should "talk to the men, gain their confidence, pointout where they are worse off if they join the union than they are now . . ."According to Maxwell, he refused to agree to this action. On December 14,Busby made a speech to employees of Maxwell's department, referred to else-where in this Report.On the same night he asked Maxwell if he did not wantto transfer to the day shift.Maxwell refused. In March 1943, Maxwell advisedBusby that he was in favor of the Union and thought Donnelley's would bebetter off if it were unionized.Busby replied that he could not understandMaxwell's attitude but that it would make no difference in the treatmentaccorded him by Donnelley's and he hoped that Maxwell would "see the light." eaDuring or about this same period, following a regular foreman's meeting, aspecial meeting attended by most or all of the foremen of Maxwell's departmentexcept Delworth, the general foreman or superintendent, was held in- the plantduring working hours, with respondent's permissionForeman Engnell testi-fied that the purpose of the meeting was "to talk to Mr Maxwell. . . . To see ifwe couldn't get him to use his influence to try to straighten the thing out thatwas going on at that time . . . That was this union activity." The followingare further excerpts from Engnell's testimony :-Q. Just explain what you mean by that statement.A.Well, there was a number of us that thought that Maxwell was activelyengaged in unionizing.-Q. You also thought that Maxwell was permitting the union to get toostrong in his department and you wanted to talk to him about that?A. Yes.Q. You wanted to discourage Maxwell from permitting union activities?A. Thatis right.Q. And from permitting his employees to join the union?A.We wanted him to use his influence in trying to persuade these fellowsagainst unionism °BEngnell denied that the meeting was held pursuant to instructions fromBusby, and did not recall having had a conversation with Busby about themeeting prior to the time when it was held, although he further testified, "Ithink I did say something to Mr. $usby afterwards.'Idon't know, but itwas a long time afterwards."The undersigned believes it is unlikely that the respondent would have noknowledge of the purpose of a meeting of its foremen,held in the plant duringtheirworking hours, with respondent'spermission.Certainly,respondent'sforemen would not thus have taken time from their duties as foremen, timefor which they were paid by the respondent,for the purpose of bringing pres-sure to bear upon Maxwell to conform to respondent's general pattern of dis-BTMaxwell was foreman on a night shift and had remained at home due to inclementweather.99Busby testified that he summoned Maxwell to his office and told him that unionactivity on company time must be stopped,and admitted that on December 14 he askedMaxwell if he did not want to transfer to a day shift ; he testified that during OctoberMaxwell had asked for a transfer.Otherwise,he denied the statements attributed to himby MaxwellIn view of the generally unsatisfactory character of Busby's testimony, theundersigned credits Maxwell's version of the statements.89 Foreman Abraham testified similarly that union activity on Maxwell's shift was oneof the principal things discussed at the meeting.I 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDcouraging union activity, had they not had grounds for believing that they werethus acting with impunity and with respondent's sanction.The record bearsno evidence or suggestion that they, or any of them, were thereafter repri-manded or penalized for the action which they had taken 40ConclusionsFrom the foregoing and the entire record, it is clear and the undersignedfinds, that from 1938 to the present time, the respondent has conducted frequentmeetings of its department heads and foremen in which the respondent's anti-union policies are formulated in specific answers which the departments headsand foremen are advised they may give in response to questioning of em-ployees.Such "advice" stemming from respondent's general plant superinten-dent, and offered in meetings in which general personnel problems were alsodiscussed and concerning which instructions were given, was tantamount toinstructions.While the foremen were instructed not to say anything "deroga-tory" of the Union and Union leadership and to advise employees of theirfreedom to join or not join unions, the answers given them for transmission toemployees were without exception- adverse to the organizational objectives ofthe Union and were clearly intended to have the effect of discouraging unionaffiliation of Donnelley employees.The respondent thus deliberately extendedItsmedium of anti-union propaganda throughout its supervisory ranks, andmade of its foremen and supervisors agencies of transmission, for not only didit instruct them that they might discuss organizational activities with the em-ployees, without reference to their working hours, but it told them what to say. 1If, in talking with employees, some of the foremen extended their remarksaccording to their individual concept of what was appropriate to the occasion,they were still ostensibly acting within the framework of their authorizationby management and within the general pattern of managerial opposition tounions, since they engaged in this activity during working hours and while onduty -as supervisors and the respondent, through statements of its executivesand talks and speeches by its general plant superintendent, furnished the frameof reference for their remarks.Therefore the testimony of foremen that theyspoke to employees out of "personal interest" and in violation of their instruc-tions, can not serve to render respondent immune to responsibility for theirstatements and conduct.The employee, under the circumstances, would notnormally be able to distinguish between statements and conduct of his foremanas foreman and his foreman as one who was merely expressing a personal opin-ion in no wise representative of management'It is also clear from the foregoing' that while authorizing and directing itsforemen to engage in activity adverse to the Union, no equivalent latitude was40Walter West signed a union card in December 1942 and in April, 1943 was demoted toa non-supervisory position.Since it is alleged that the demotion was discriminatory,further discussion is reserved for a subsequent subdivision of the Report.11 CompareMatter of John H Harland Company,35 N L R B 76, in which the under-signed andthe Board found that the employer was not in violation of Section 8 (1) of theAct because of conduct and statements of its foreman who were eligible for membershipIn the union.12 In point is ForemanIsom'stestimony that having reprimanded employee George Ander-son for allegedly having engaged 'in union activity on company time, he a few momentslater questionedAnderson concerning the latter's union affiliation.In administering thereprimandIsom admitted he was acting as a foreman in behalf of management, but hetestified that in his subsequent questioning of Andersonconcerningthe latter'sunionaffiliation,he was acting out of "personal interest". R.R.DONNELLEY AND SONS COMPANY683accorded them to engage in conduct favorable to the Union. Thus ManagerFlexman testified that Donnelley's "certainly did not expect the supervisors toengage in any union activities."Attention has already been directed to Busby's concept and observance ofhis injunction that supervisors should not initiate union discussions. In con-sideration of the entire record, it is impossible to reach a reasonable conclusionother than that the injunction was actually an adroit effort to evade legalresponsibility and, in fact, a pretext, and was so regarded by the entire super-visory personnel73 It is seen that respondent's entire course of action wassuch as to provoke questioning and that, in any event, the injunction never toinitiate a discussion of unions with employees, was honored more in the breachthan in the observance.-Upon consideration of the entire testimony and record, the undersigned findsthat anti-union statements and conduct of respondent's entire supervisory hier-archy, including foremen, are attributable to it.7.Inquiries regarding union meetings, union affiliation and activities of em-ployees; and maintenance of a system of reports thereonPrevious mention has been made of a_reference inquiry or questionnaire usedby the respondent prior to 1933This form or inquiry was sent to prior em-ployers of an applicant for employment at Donnelley's, and contained the ques-tion:Was applicant a member of any labor organization? T. E.' Donnelleytestified that he thought this question was omitted from the reference formsubsequent to 1933.There was received in evidence, however, a_reference formdatedMay 13, 1937, addressed to a prior employer of Harold Gunther (seesub-division A 9 (b) of this Report) which contained this same question. Afterthe introduction of the document, the respondent admitted that "inadvertently"the old reference form containing the inquiry as to the applicant's unionaffiliation during prior employment, had been used 1,020 times since August 4,1933, and prior to November 19, 1943.The last use of the form containing thisquestion, according to respondent, was May 13, 1937, the same- date as thatappearing on the Gunther reference form which had been introduced by theBoard.Employment Manager Chapman testified on cross-examination that in 1937he was reprimanded by Littell and Donnelley for the continued use of the oldform, and that he in turn reprimanded the stenographer in his office responsiblefor continuing to send out the old form after 1933. Chapman's further testi-mony that use of the old form was unintentional or inadvertent, is notcredible, nor does the undersigned credit his testimony on cross-examinationthat he was reprimanded by Littell and Donnelley.This latter testimony theundersigned believes to have been an afterthought and a fabrication. Chap-man admitted that he studied the inquiry forms to see if a new employee wasT3Thus Busby approached Zad and asked him if he had questions to ask, and when Zadreplied that he had none,Busby continued nevertheless to discuss and argue against unions.Flexman testified that once employees have raised the question of unions, he thereafterfelt free to initiate discussion Rith other groups of employees.Questioned, "Wasn't thatin violation of your instructions?" Flexman replied, "No, I don't believe so, because thesubject had originally been raised by an employee."Foreman McQuiston testified thatthe subject of unions having been raised by an employee, he might meet this employee amonth later and discuss unions with him and that he would consider this latter conversa-tion a continuation of the first.The ultimatereductio ad absurdumof this position isthat once an employee had asked a question of managerial representatives,these latter werethereafter free to voicead infinitumtheir arguments against unions to all employees. 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "kind to keep," and that he saw "all the records" before they were filed'In the "live file." It is obvious, therefore, that 1,020 inquiry forms used bythe respondent since 1933 would not have completely escaped his notice.Donnelley testified concerning the use of the reference inquiries prior to 1933-Q.Now, one of the reasons for these reference letters was to find outwhether the employee was a member of a labor organization, was it not?A. Yes, that was one of the principal thingsAs previously noted, prior to 1933, the applicant was required to state on.the application form whether or not he was affiliated with a labor organiza-tion.There is evidence that some applicants for employment were questionedconcerning their union affiliation subsequent to that-dateClifford Lenz whoapplied for work in 1936; and John Pflaumer and John A. Netz who applied in,1942, testified that at the time they filled out their application forms they werequestioned orally by Chapman relative to their union affiliation.This testi-mony, denied by Chapman, was convincing and is credited.In addition to the foregoing, it has been noted in prior sub-divisions of thisReport, that respondent through its department heads and foremen questionedits employees, during their working hours, regarding their union affiliation and'activitiesIt has also been noted that respondent's foremen reported to theirdepartment heads and to Busby regarding union activities among the employeesof their respective departments.Busby, in turn, made reports to his superiorson the union activities of the employeesThus in the summer of 1943,Zimmer-mann received from Busby written memoranda regarding union meetings.Amemorandum of June 17 reported on the alleged attendance of "several officialsof the C. I. 0." at a meeting of the Committee's Council. "I understand," thememorandum stated, "that the Donnelley organizers who were at the meeting'were very much disturbed about these C. I 0. men and that it created a veryunfavorable impression in their minds."A memorandum of June 21 reportedthat about 30 Donnelley employees attended the formal opening of headquartersof the Pressmen's Union.The memorandum of August 5, 1943, reported on ameeting of the Pressmen's Union, and stated inter alia, "They discussed plansfor a picnic and said that they needed to have one as they were running outof ideas and also running out of funds and-they tliought the picnic might bringin some new members and also put some money in their treasury." The samememorandum reported that 40 or 50 Donnelley employees had attended a meet-ing of the Mailer's Union, and further stated that this union by providing Don-nelley employees with week-end work had "interested quite a number of themin the Union and some of them havesigned up." 44In addition to the written memorandum,Zimmermanntestified that he receivedoral reports on union activities, and that before Littell became ill these reportswere made to Littell, and that both Littell and Donnelley received reports thatnever reached him.Donnelley testified that he had been advised by the em-ployment department of Union meetings and that "When our men are involved,if they have the information, they let me know." According to Donnelley, how-ever, such reports were- casual and there was no "system" of reporting.Healso testified that he had on occasion inquired of foremen how the Union "was14Busby testified that the information contained in the memoranda was "volunteered"by foremenThe undersigned has found, however, that Busby by his acquiescence andreceptiveness in the receipt of such information,has in effect fostered and ratified asystem of reporting by foremen concerning the union activities of their respectivedepartments. R.R.DONNELLEY AND SONS COMPANY685getting along in the plant."Through the Union's series of radio broadcasts sand bulletins and other publications, the respondent was advised of certainphases of the Union's organizational activities and participation therein of cer-tain Donnelley employees, but no culpability can be attributed to it because ofits receipt of such information through public channelsIt is not doubted that there is a zone within which the employer may legiti-mately inquire of its supervisory personnel and receive repoits from them, re-garding the union activities of the employees, as long as it does not constitutethese supervisors its agents or otherwise encourage them in harassment of em-ployees by inquiries concerning their union activities, surveillance, and likepractices.In the opinion of the undersigned the respondent has exceeded whatis permissiblein this respect, in that it has through its general plant superin-tendent, department heads and foremen, instituted inquiries regarding unionmeetings and the attendance thereat of Donnelley employees, questioned its em-ployees concerning union meetings, their union affiliation and activities, and fos-tered an informal but nevertheless consistently maintained system of communi-cation regarding union activities extending from the lowest ranks of its super-visory hierarchy to its principal executives.The totality of this conduct, occur-ring as it does in a context of anti-union statements and acts calculated to dis-courage union affiliation, constitutes interfereilce, restraint, and coercion withinthe meaning of Section 8 (1) of the Act.8.Respondent's hiring policies.; discriminatory refusal to employPrior mention has been made of the apprentice school which respondent estab-lished in 1908.Beginning in 1915, this school furnished the respondent withskilledworkmen, and after 1930 substantially its entire needs for additionalskilled personnel.As a result, respondent's hiring of skilled workmen from the"outside" has been negligible.Recently, due to induction of employees in thearmed services, respondent has "up-graded" or trained substantial numbers ofits apprentices and employees in the lower branches of the skilled and unskilled,to fill its personnel requirements. Its position is that it has taken this actionbecause there are not available from outside sources, competent and skilledworkmen.Admittedly, it has made no inquiries of labor organizations concern-ing availability of skilled union workmen; also, it appears that it may have beenadvised that there are union- craftsmen available for employment and that ithas not sought to avail itself of this source of skilled workmen. It does notappear, however, that the Act places an affirmative duty upon the employer toseek union applicants for employment on the basis of general information thatsuch applicants are available in the labor marketSuch non-action does not con-stitute refusal to hire. It is only when the applicant presents himself for em-ployment and is refused because of his union affiliation or activities, that a vio-lation of the Act's interdiction of discrimination in hiring occurs.It is contended that a finding of refusal to hire because of union affiliation,should be inferred because it is shown that in the hiring of thousands of un-skilled workmen the respondent has hired only a few whom it believed or knewto be affiliated with a labor organization. In support of this contention, therewas introduced in evidence a list containing 84 names which the respondent pre-sented in proceedings before the National War Labor Board.This documentwas dated February 10, 1943, and purported to be a list of employees hired from1933 to February 10, 1943, whose applications showed that they had formerlyTBBeginning in January, Busby had his secretary make a stenographic transcript of allof the Union's radio broadcasts which relatedto theorganization of Donnelley employees. 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkedfor unionemployers.No question was raised concerning the authenti-city of this document and, in absence of further showing, the undersignedassumes that this list contains the names of all persons hired during the periodstated whom the respondent inferred or knew were members of a labor or-ganization7eDuring the period of from April 1, 1938, to October 18, 1943,respondent hired some 22,397 employees." It reasonably may be assumed thatduring the entire period from 1933 to February 10, 1943, the respondent hired agreat many more than the 22,397 figure. The percentage of persons hired duringthis period whom it knew or believed to be union members is seen thereforeto be very small.There is no showing, however, of what percentage of theavailable labor supply during this period was union or non-union, or what per-centage of the available supply of union labor actually sought employment atDonnelley's, nor are there facts in the record ar of common knowledge fromwhich inferences may be drawn to make a complete statistical picture to serveas a basis for findings.IIn further support of the allegation that the respondent's hiring policy is dis-criminatory, 9 witnesses, each of whom was affiliated with a union or had-beenin hisprioremployment, testified that they applied for employment at Don-nelley's andwere refused.Earnest D. Simmons testified that in 1931 or 1932 he mailed an applicationblank to Donnelley's and ieceived a reply from Chapman stating that he wouldbe notified if help was needed. In October 1935, he received a telephone call fromChapman asking him to come to respondent's'employment office.At the officehe filled out an application blank that was identical with the one he filled out in1931 or 1932.According to Simmons, Chapman told him that he could not workat Donnelley's if he was a member of a union and suggested that he give up hisunion card in order to obtain employment. Some 2 weeks later, Simmons dis-cussed with Chapman the job to which he would beassignedin the event he wasemployed.He testified that he refused Chapman's suggestion that he give up hisunion card, and was not employed. Chapman testified that he had no recollectionof any conversation with Simmons but was certain that he never advised Sim-mons that he could not work at Donnelley's if he wasa union member. Theundersigned has not found Chapman to be a credible witness, but doubts thatChapman,as late asOctober 1935, would have made the bold suggestion to anapplicant for employment that he give up his union card in order to obtainemployment at Donnelley's.The undersigned therefore has a substantial doubtas to the accuracy of the dates statedin Simmons'testimony and finds thatSimmons was not refused employment in violation of the Act.Stanley Howell, Milton Bowman, Leon Green, Arthur and Ben Schaffer, andJohn J. Dowd, each applied for and were refused employment in 1942 or 1943.The undersigned has considered the entire testimony relative to the refusalto employ these individuals, and finds that no inferences adverse to the respond-ent can be drawn from it, inasmuch as there is no evidence that respondent hadknowledge of their union affiliation other than that such knowledge may havebeen inferred from the fact that they had previously worked in union shops, orthat there were job openings at the time they applied which they were qualified79The Union presented testimony to the effect that of the 84 whose names appeared onthe list, a large percentage were not actually affiliated with a union at the time theyapplied for work at Donnelley's.There is no evidence however that the respondent wasadvised of the non-union affiliation of these individuals.77During slackseasons,there was a severance of the employment of large numbers ofunskilledworkmen many of whom were subsequently rehiredIt would appear that thisfigure includes the rehiring as well as the initial hiring of individuals. R.R.DONNELLEY AND SONS COMPANY687and competent to fill, or that, if these were such job openings, they were actuallyfilledwith non-union applicants.All of the aforementioned persons with thepossible exception of Howell, applied for skilled labor jobs.Philip Giganti, who in answer to an advertisement applied for employmentas a pressroom helper in August 1941, testified that his application blank con-tained a question relative to his union affiliation and that he answered thequestion in the negative.He gave the name of a union shop as his formeremployer.Later, he received a letter stating that the respondent had nothingto offer him. In the opinion of the undersigned, no reasonable inference canbe drawn from his testimony that he was refused employment because of hisunion affiliation..-Andrew Guzzo testified that he applied for employment in 1942 and was ques-tioned by someone in the employment office, whether he was a union man.According to Guzzo he replied, "I am and I am not." He testified that pursuantto instructions, he returned a day or two later, and explained, "I am a unionman in a union shop and when I am in a scab shop I am a scab." According toGuzzo the official in the employment department thereupon advised him, "seeingyou can't make up your mind, the Company can't use you." Guzzo's entiretestimony lacked convincingness and the undersigned does not credit it.In the Fall of 1938 or 1939, Stanley Klaviter, then employed by the WPA, askedL.D.Maxwell, his neighbor, if Maxwell could get him a job at Donnelley's.Maxwell, then a foreman in respondent's rotary pressroom, spoke to Chapmanabout Klaviter and Chapman suggested that he bring Klaviter to the plant.Pursuant to this conversation, Maxwell brought Klaviter to the plant andintroduced him to Chapman.Maxwell testified that Chapman told him, "Thisfellow Klaviter is really an all right looking man," and that later he saw Klaviterin the employment office and told him that he would arrange for his physicalexamination.Maxwell then spoke to the nurse, Helen Johns 48 Germain, andasked her whether she could take care of Klaviter's physical examination sincethe latter was going to ride home with him.Maxwell testified that while he was talking to the nurse, Richard Wise, assist-ant to Chapman, came into the dispensary and said, "For God's sake, why bringa man down here like that?" Maxwell said, "What's the matter with him?" andWise replied, ". .. he belongs to the Steelworkers Union . . .We can't havea man like that around here."Maxwell asked Wise how he knew that Klaviterbelonged to a union, and Wise replied that Klaviter in filling out his applicationblank, told John J. Chapin, interviewer and assistant to Chapman, that hebelonged to a union and that while he was not paid up in his dues, he intended topay them.Maxwell further testified that the Wise statement was made in the presenceof the nurse, and that later, on several occasions, he discussed the incidentwith Mrs. Germain and that she recalled the Wise statement.Mrs. Germain leftDonnelley's on March 5, 1943, to enter the armed services ; in the Fall of 1943 shewas in Chicago on furlough.Maxwell testified that he entertained Mrs. Germainin his home at the time she left Donnelley's to enter the armed services, andthat on this occasion, they drove to Cedar Lake, Indiana.According to Maxwellthe Klaviter incident was discussed and Mrs. Germain confirmed her recollectionof the Wise statement. This testimony was corroborated by that of Mrs. Max-well.Maxwell further testified that in the Fall when Mrs. Germain was inChicago on furlough, she called at the union office, where he was then employed,78Helen Johns was married in 1940.For uniformity she is referred to herein as Mrs.Germain. 688DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that they together visited Di Pietro's office. "I had already told Mr. Di Pietroof the [Klaviter] case and I told him at that time Miss Germain was there toverify it . . . "Di Petro called Packard, the Board's attorney, and made anappointment for Maxwell and Mrs. Germain.Maxwell and Mrs. Germain thenwent to Packard's office.According to Maxwell he had already given Packard a written account of theKlaviter incident and Wise's alleged statements with reference theretoPackardquestionedMrs. Germainconcerning her recollection of the Wise statements andshe affirmed that she recalled the statements and thatMaxwell'swritten accountof the statement was true.Maxwell testified that Mrs Germain discussed anincident involving a person other than Klaviter, but that Packard stated thathe was not interested in it since it involved alleged discrimination on accountof religion.Klaviter testified that while filling out an application blank, Chapin asked himif he belonged to any organization, and that he replied, "Yes, I belong to Federa-tion of Labor."Klaviter further testified, ". . .and Itold him, I said I wasn'tpaid up at that time, but if I would get a job I would pay it up andcome in "According to Klaviter, at a place of prior employment, he had belonged to anaffiliate of the American Federation of Labor for steel and foundry workers.He testified that Chapin advised him he would be called when there was anopening, and that while driving home with Maxwell, he told the latter that hebad beenquestioned about his union affiliation and that Maxwell replied he had"a good chance of gettingin"Hewas not thereafter, however, offered employ-ment atDonnelley's.Chapin testified that he did not recall having interviewed Klaviter but thathe had never since his employment in 1938 questioned any applicant concerninghis membership in a labor organization.He testified that he had been instructedby Chapman to make "no inquiries whatsoever into the affiliation or nonaffiliation,of the applicant as regards labor organizations."-Wise, assistant employment manager, testified that he had no recollection ofthe Klaviter incident but denied that he had at any time since 1933 made state-ments suchas those attributed to him by Maxwell.Mrs Germainwho, according to Donnelley practice. retained her employeestatus after joining the armed services, denied that she heard Wise make thestatementsattributed to him by Maxwell or that at any time, in conversation withMaxwell or his wife, stated that she had beard Wise's alleged remarks or hadcommented thereon, and testified that she had no recollection of the Klavitermatter.She admitted that she was entertained by the Maxwells at the timeshe entered the armed services and made the trip to Cedar Lake as their guest.She also admitted that in the Fall of 1943 while on furlough,she in companywith Maxwell visited Di Pietro'soffice and,later, the office of the Board's Re-gional Attorney, Packard.She denied that the Klavitercase was mentioned ordiscussed at either place.She testified concerning her presence withMaxwell.at the Board's offices :Q.What was the reason for going to Mr. Packard's office at all?A. Mr. Packard-I believe it was Mr Packard-had a book for someonethat he wished Ms. Maxwell to deliver.Q. Is that the explanation that you received from Mr. Maxwell, as to thevisit?A. No. I didn't ask for any."Mrs. Germain further testified that at the time she was in theBoard's offices shedid not know that it was the office of a government agency, or whatPackard's R.R.DONNELLEY AND SONS COMPANYC689position was. "I knew he belonged to the Union, and that's all," she testifiedon cross-examination.While denying that the Klaviter case was mentioned, shetestified that while in Packard's office she was questioned concerning an incidentinvolving a Mrs McCracken, but that this matter was not related to unions.79It is noted that Chapman, Chapin, Wise and Mrs. Germain each testified thatthey had no recollection of the Klaviter matter 80The denials of the testimonyof Board witnesses by both Wise and Chapin was based on what they alleged tobe a course of conduct which would exclude the possibility of questioning of anapplicant regarding his union affiliation of the statements attributed to Wise byMaxwell.The record is replete with the questioning of employees regarding theirunion affiliation by supervisory personnel and the undersigned has found thatthe employment office, in the cases of applicants other than Klaviter, has since1935 made inquiries regarding union affiliations.Klaviter's testimony that headvised Chapin of his union affiliation, was convincing and, in view of the entiresituation, is credited.In view of Mrs. Germain's admissions that in the Fallof 1943, at-a time when Maxwell was a paid organizer for the Union and whenthese proceedings were pending, she visited Di Pietro's office and, later, the officeof the Board's attorney, in company with Maxwell, her further testimony con-cerning the circumstances and the purpose of these visits, is vague and improbable.In contrast, Maxwell's testimony concerning these visits is consistent with sucha course of conduct as might be expected of one interested as he was in thepreparation of a case against Donnelley's and who had previously given theBoard's attorney a statement on the Klaviter case. It is not at all likely that hewould have arranged an interview for himself and Mrs. Germain with theBoard's attorney, for a discussion of an incident not related to unionsor union activities ; it is entirely likely that he would arrange the interview forthe purpose of furnishing corroboration to the statement which he had alreadygiven relative to Klaviter, since such action would be consistent with his interests.On the basis of the foregoing and the entire record, the undersigned finds thatWise made the statements regarding Klaviter attributed to him by Maxwell.It further appears that Klaviter was not skilled in the work of the printing tradesand therefore it is a reasonable inference that he applied for an unskilled orcommon labor job. It further appears from Chapman's suggestion to Maxwellthat he'have Klaviter apply for work, that respondent was then interested inhiring unskilled workmen ; admittedly, it has hired thousands of such unskilledworkmen. In view of the entire record it is a reasonable inference not contra-dicted by credible testimony, and the undersigned finds, that Klaviter was refusedemployment because of his union affiliation.9.Anti-union conduct affecting the job status of employeesa.George B. AndersonGeorge B. Anderson testified that on or about February 23, 1943, Winfred Isom,day foreman of the rotogravure press room in which Anderson was then employed19Mrs. Maxwell, also testified concerning the McCracken incident.This testimony wasstricken.For purposes of a consistent record, the undersigned rescindshis rulingstrikingthe testimony.80Respondent's counsel argues that the entire Klaviter matter was a fabrication. Inview of the many hundreds of applicants for employment, and the absence of records, itisnot impossible that Chapman, Chapin and wise may have had no recollection, aftersome 5 years, of the incidentThis does not exclude the possibility and the probabilitythat Maxwell whose duties did not normally bring him into contact with applicants foremployment and who was a neighbor to Klaviter, would have a distinct recollection of theentire matter.628563-45-vol. 60-45 690DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a pressman, told him as he was leaving the department after. work, that heunderstood Anderson was Union "chairman" of the department.When Ander-son replied that he was not, Isom asked him who the chairman was, and if hewas a union member. Anderson told Isom that he was an active union member.Isom then asked what percentage of employees of the department were unionand what Anderson thought he would get out of the Union. According to Ander-son, Isom also said that he thought the employees of another department weredropping away from the union and that the rest would do the same in thefuture.Isom advised Anderson to "think it over" and make sure that he wasdoing the right thing in his union affiliation and activities.Two days later,according to Anderson, Department Manager Flexman asked hind what he thoughthe was doing leading the employees into the Union "blindly" and what he ex-pected to gain personally by his union activities.Flexman also advised him to"think it over" and to let him know later what he thought about it.Following these conversationswith Isom and Flexman, Anderson wastaken from his regular job as operator of Press 77 and assigned to variousduties in the pressroom.He testified that for almost 2 weeks he was assignedto a job as a trucker, a common labor job which he characterized as requiring"No brains; all brawn."As a pressman he had been in charge of the presscrew of some five employees and was accorded a high degree of responsibility.He testified that no reason was given for him for the change in his workassignment.Following his assignment as trucker, he worked at various semi-skilled jobs including an occasional assignment as a substitute pressman, andafter some 5 weeks was returned to his old job as pressman on Press 77.Anderson admitted that his basic wage remained the same throughout theperiod but testified that he lost about 60 percent of the bonus which he normallywould have made during the 5 weeks as a pressman.He testified that the presstowhich lie was regularly assigned continued in operation during the 5 weeks'period and that there was "nothing involving the schedule of the pressroom"which warranted the transfer from pressman to trucker.He further testifiedthat "generally, in the pressroom a pressman continues to operate his pressuntil there is no longer any work for the press.After that he takes the nextbest job, using his talent as high as possible"According to Anderson, after lie had been transferred to trucking, Isom, andperhaps Flexman, also," asked him if he had thought the situation over, andwhen he replied that he had, advised him to "keep on thinking about it . . .11Both Isom and Flexman admitted that they had a conversation with Ander-son in February, 1943, but denied the statements attributed to them by Ander-sonIsom testified that on February 24, it having been reported to him by theforeman of Anderson's shift that Anderson had passed out some union pledgecards during working hours, he advised Anderson that he could not engagein this activity during the working hours of the employees: Isom admittedthat on this occasion he also told Anderson, "Out of personal interest . . . I'dlike to know why you joined the union." Flexman testified that he had re-ceived a report that Anderson was passing out union cards to employees duringtheir working hours, and that he warned Anderson that lie should not carry onthis activity on company time.Flexman further testified, "I told George thatI had been informed that he was passing out these cards, and I asked him ifhe sincerely thought that what lie was doing was going to improve the condi-81 It is not clear fromAnderson's testimony whether he intended to convey that bothFlexman and Isom, or only Isom, approached him with reference to his union activityafter lie had been transterred to trucking. R.R.DONNELLEY AND SONS COMPANY691tions of his fellow workmen." On further questioning, Flexman testified, "Ithink I did say something about thinking it over and really thinking it throughand to see whether he still wanted to organize the men." The undersignedcredits the admissions of Flexman and Isom and finds that they also madethe statements attributed to them by Anderson.Isom and Flexman both testified that they had no personal recollection ofAnderson's work assignments during the period in question and that their soleknowledge of the matter was based on respondent's work records. RobertDorner, foreman of the shift on which Anderson worked and who gave Ander-son his work assignments, did not testify.The respondent introduced two exhibits each purporting to show Anderson'sentire work assignments and the total operations of Press 77 on Anderson'sshift, for the period from February 14 to March 31, 1943. The first of theseexhibitswas shown on cross-examination of Flexman and- Isom to be inac-curate.The respondent then introduced a second, corrected exhibit, which wasa summary based on original work records. It appears therefrom, that An-derson from February 14 to March 31, worked as a trucker on only the follow-ing dates : February 21, 22, 26, 27 and March 1, 2. It further appears thatPress 77 was in operation on Anderson's shift only 3 days during this-period,and that on each of these clays Anderson worked as pressman or operator.During the remainder of the time, he was engaged in repairing presses andsimilar non-production duties and occasionally substituted as pressman on somepress other than Press 77.The undersigned finds that Anderson's testimony that he worked almost 2weeks as a trucker was inaccurate and that his testimony that Press 77 waain operation during the entire time from the date of his alleged demotion untilhe was reinstated to his old job as pressman, was erroneous In view of Flex-man's counsel that Anderson should "think over" the matter of his unionactivities and "see whether he still wanted to organize the men" and its oc-currence at or about the time that Anderson served several days as a trucker,it is entirely credible that Anderson would conclude therefrom that he wasbeing discriminated against because of his union affiliation and activities-However, since Anderson's regular press was not in operation on his shiftand since it was customary under respondent's system of the guaranteed workweek for an employee, when his regular production job was not in operation, tobe assigned to non-production duties ; and particularly in view of the factthat when Anderson's press was again running on schedule, and at all timeswhen it was in operation, he filled his regular job as pressman, the undersigned,while not without doubt, is unable to conclude that be was demoted or other-wise discriminated against in his work assignments because of his unionaffiliation.b.Harold GuntherL.D.Maxwell, a foreman in respondent's rotary press room from about1930 until May 1943 when he resigned to become an organizer for the Union,testified thatwhile a foreman he was instructed by Christian Michelsen,production manager, to lay off Harold Gunther, a "packer boy" or unskilledworkman, who was then under Maxwell's superN ision, and that when he pro-tested that Gunther was a satisfactory workman and that he would not layhim off until he had been given a reason, Michelsen advised him that Guntherwas being laid off because his father, as an employee of the Chicago publicschools, was affiliated with a union.Maxwell then advised Gunther that he wasto be laid off and told him that his lay off was occasioned by the union afliha- 692DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of his father.Gunther, being in the armed services at the time of thehearing, did not testify.His father, Arthur Gunther, head janitor of theChicago Board of Education, testified that at the time of Harold's lay off, re-ferred to herein, Harold had said that Maxwell told him he was being laidoff because his father was a union man.The Gunther lay off occurred on or about March 19, 1940'2 On June 10, 1940,Gunther was reemployed as a packer boy.Maxwell testified that on the day thatGunther returned to work, Bruce A. Young, department superintendent, askedhim, "What the hell is the idea of your telling Gunther why we laid him off?"and stated, ". . . we had to rehire him to keep from getting in trouble with theGovernment."Young then admonished'Maxwell, "For Christ's sake, don't ever doanything like that again."Michelsen testified that he had no personal recollection of Gunther butdenied that he instructed Maxwell to lay Gunther off because of the unionaffiliation of the latter's father.Young testified that he knew nothing aboutGunther's lay off until he heard that Maxwell had said that Gunther was laidoff because his father was a member of a union.He thought information of theMaxwell statement reached him through the employment office. Young testifiedthat upon hearing of it he reprimanded Maxwell and told him that "he was indirect violation . . . of well-established policies . .He then checked Gun-ther's records and finding that there was nothing which would prevent his re-employment, made a "personal note" that Gunther was to be reemployed at thebeginning of the next busy season. Young further testified that he did not knowthat the employment department kept records which would reflect the unionaffiliation of relatives of the employees.Normally there are two slack seasons in respondent's production year, duringwhich certain classifications of unskilled and temporary employees are laid off;if their work has been satisfactory they normally are rehired, upon application,at the beginning of the next busy season, but there is an actual severance ofemployment in the interim.As many of them as are required to meet In uductionrequirements are retained through the slack seasons.Michelsen testified that as production manager he determined in advance thenumber of employees to be laid off during a slack season but that he did notrecommend the lay off of any named individual. It was customary for the fore-men to make up lists of employees whom they wished to keep through the slackseasons and such lists were submitted to the employment department for,.recommendations."According to Michelsen, he would "relay" the recom-mendations of the employment department to the respective foremen.He admitted that on occasion he had advised "the foreman of the reason for thelay off of an individual employee, and that he had at times told the foreman thatthe lay off was "by order of the employment department."Employment ManagerElmerD.Chapman testified substantially as didMichelsen,that listsof employees whom a department wished to keep through a slack season weresubmitted to the employment department. "We can check that list and send itback," Chapman testified, "but that . . . is in the nature of a recommendation."According to Chapman if the foreman was not satisfied with the recommendationof the employment department, he could appeal to the head of the department82Maxwell testifiedthat thelay off occurred a few months before the first registrations-under the Selective Service Act of 1940, and that Gunther following his lay off and subse--quent reemployment,worked only a few months until he was inducted.Respondent'srecords disclose that Gunther was laid off from March 19, 1940 to June 10,1940, and thathe continued thereafter in respondent's employ without further lay off until February 28,1941, when lie was inducted in the armed services. R.R.DONNELLEY AND SONS COMPANY693in which he worked. Young testified that as department superintendent he wasresponsible for ]ay offs in the rotary press room.While lay offs normally weredetermined according to job classification, he admitted that on occasion'he didselect individuals for lay off and that he would give the names of these in-dividuals to Michelson with instructions to see that they were laid off.Youngalso testified that Maxwell as foreman was directed to follow Michelsen's in-structions regarding lay offs which Michelson, in turn, had received from Young.It is clear from the foregoing that instructions regarding seasonal lay offsof individuals may have reached Maxwell through Michelsen and may havestemmed either from Young or from the employment department. Chapmanadmitted that prior to 1933, he had recommended the lay off of a number ofindividuals because of their union activities, but denied that he had issuedany such instructions subsequent to that date.Respondent's employment records show that Gunther filed an application foremployment in April 1937, and was first employed on May 11, 1937. On hisoriginal application form, following the word "Remarks," which is printed onthe form, appears a notation in handwriting: "Father-School Janitor."Ad-mittedly, respondent had knowledge that all janitors of the Chicago publicschool system were affiliated with a union. The notation is in a different hand-writing from almost the entire remainder of the writing appearing on theapplication form, and lacking further evidence, it is not possible to say whenthe notation was first made on the application form, but it is a reasonableinference that it was not made at the time the form was first filled out.Re-spondent's records further show that during the entire tenure of his employ-ment, Gunther was laid off during the following period: March 16-June 20,1938; August 11-November 11, 1938; March 19-June 10, 1940. In each instancethe reason given for the lay off was "no work', and the respective separationreports show a merit rating of "excellent."From the foregoing it is seen that Gunther was not laid off during the entireyear 1939, although it is reasonably assumed that there were slack seasons inthis as well as other years ]liichelsen although he had previously testified thathe did not know Gunther, testified that an attempt was always made to find'Jobs for as many people as possible during slack seasons, and be thought ajob was found for Gunther that year as a trucker.However, the record reflectsno effort on the part of respondent to find work for Gunther during the slackseason of the Spring of 1940.While it was customary for the foreman tomake up lists of employees to be laid off in his department, it is clear that in1940 Maxwell opposed Gunther's lay off.The record discloses no reason whyMaxwell's recommendation was overruled on this occasion except that Gun-ther's father was known to the employment department to be affiliated witha union.That Maxwell advised Gunther that he was being'laid off because ofthe union affiliation of Gunther's father is established in the testimony ofMaxwell, Young and Arthur Gunther. Since there is no evidence that Maxwellin 1940 was affiliated with or interested in a labor organization, there is noplausible reason why he would have given Gunther such advice unless he hadhimself been informed, as he testified, that Gunther's lay off was required be-cause of the union affiliation of Gunther's father.The undersigned accord-ingly credits Maxwell's testimony and finds that Michelsen instructed him tolay Gunther off because of the union affiliation of the latter's father. Since theemployment department was the repository of information from which unionaffiliation of Gunther's father was inferred, the undersigned is convinced andfinds that the order for Gunther's lay off issued from that department. 694 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Robert JurtsenRobert Jurtsen, an assistant pressman in respondent's rotary press room, pur-suant to respondent's replacement schedule, obtained a 6 months occupationaldraft deferment dating from April 29, 1943Subsequent to that date he waselected secretary-treasurer of the Union's Coui4ell, and his election was an-nounced in the Union's bulletin.The respondent did not apply for an extensionof the draft deferment at the expiration of the 6-month period, and its failureor refusal to do so is alleged to have been discriminatory.The undersignedbelieves it is clear and finds that prior to the expiration of the 6-month periodof deferment, the respondent had knowledge of Jurtsen's union affiliation and_activities.-RichardWise, assistant to Employment Manager Chapman, compiled thefirst of respondent's selective service replacement schedules, after consultationwith the department heads.Wise testified that the State Selective Service reg-ulations did not permit the employer to request further deferments for employeeswho had been classified for release within the first 6-month period of the sched-ule.s'Samuel Gates, however, testified without contradiction, that lie wasadvised by employee Charles Shusha that he "would have to go to the Armyunless they got another deferment for him," and that Shusha continued on hisjob thereafter.The inference is that respondent did obtain a renewal or ex-tension of Shusha's original draft deferment.The inference is strengthenedby Busby's testimony that "under certain circumstances" respondent could askfor additional draft deferment for its 10-color pressmen whose deferments hadrun out.Both Gates and Shusha were 10-color pressmen. It is clear thereforethat the Selective Service regulations to which Wise referred were, under somecircumstances, subject to modification or exception, and that the respondent couldand did request further deferment for an employee who had been classified forrelease within the first 6-month period of the replacement schedulesShusha,-however, was in a different department from Jurtsen and was engaged in workrequiring a higher degree of skill.The issue is whether normally and exceptfor his union activities, respondent would have requested an extension of Jurt-sel's draft deferment.There was received in evidence a partial list of respondent's requests for draftdeferments of employees in Jurtsen's department and job classification.Six-month deferments were requested for Jurtsen and five other assistant pressmen.Deferments of lesser duration were requested for 7 other assistant pressmen,whereas deferments of from 6 to 12 months were requested for 4 assistant press-men.There is no evidence that the respondent requested an extension inthe draft deferment of any of these assistant pressmen, nor is there evidencewhether any of them, except Jurtsen, favored or opposed the Union. Under thesecircumstances, the undersigned is unable to conclude that Jurtsen was singledout for discriminatory treatment with reference to respondent's failure torequest an extension of his deferment at the expiration of the 6-month period.d Victor ZaniaraVictor Zamara signed a union pledge card early in 1943. In February or Marchpublic announcement was made by the Committee that he had been designatedrepresentative of his department and shift on the Committee's Council.Follow-83 The regulation referred to by wise follows:"No registrant who appeared on theoriginal list or amendments thereto for release in the first six months shall appear,neithershall they be included on the replacement summary unless they have beenreclassifiedina class not available for military service." R.R.DONNELLEY AND SONS COMPANY695ing this announcement, Foreman Winfred Isom told Zamara that he had heardthat Zamara was "connected with the union," and asked him what his grievancewas.It appears that several years prior to 1943, Zamara had been demotedfrom pressman to assistant pressman. Zamara testified that following his demo-tion, he had complained to Isom and that Isom had then advised him that therewas nothing that he could do about the matter and that it was up to the "frontoffice."According to Zannara, until his name had been announced as a memberof the Committee's Council, Isom had never inquired concerning his grievances.Isom now advised him that it made no difference whether he belonged to theUnion or not, and that he had nothing "to worry about " This testimony, sub-stantially corroborated by Isom, is credited.About a week following Isorn's inquiry concerning his grievance, Busbycalled Zamara to his office, fold him that he had just heard about the latter'sgrievance, and that if he had known he would have done something about itsooner.Ile then advised Zamara that he would be reinstated to a pressman'sjob but that he would be subject to transfer back to assistant pressman later, inview of superior claim by employees returning from the armed services.Following his interview with Busby, Zamara received an immediate wage in-crease of 17 cents an hour, though he was not actually restored to a regularpressman's job until September 1943.Busby admitted that he summoned Zamara to his office about March 10 or 12,1943, and offered him promotion to a pressman's job.He testified that he hadchecked the crew situation with Isom, and had decided to give three "old-time"assistant pressmen, of whom Zamara was one, an opportunity to work as press-men for the duration and that lie wanted to make sure that they understoodthat their status as pressmen would be temporary.He did not explain whyZamara was given an immediate wage increase although he was not made apressman until some 6 months later.In view of Isom's admission that he had been advised of Zamara's unionaffiliation at the time he asked him about his "grievance," his further admissionthat he frequently reported to Busby concerning the union activities of employeesin his department, and the fact that Busby had his stenographer make tran-scripts of all the Union's radio broadcasts which related to Donnelley employees,the undersigned finds that at the time that Busby called Zamara to his officesigned believes and finds that Busby's action in granting Zamara an immediatewage increase and in promising him promotion, associated as it was with Isom'sinquiry about Zamara's grievance of which he already had full knowledge, wascalculated to influence Zamara to give up his union affiliation and, as expressedby Department Manager Flexman, to "remain with the company." Offeringinducements to an employee to refrain from union activities is not uncommonand is equally culpable under the Act with discriminating against him becauseof his union activities 8'e.GeorgeCosmosPrior to July 26, 1943, Cosmos for several years had been employed on a nightshift as a pressman.Pursuant to request, he was transferred to a day shift onJuly X26.He had previously signed a union card but it was not until some 2weeks after his transfer to a day shift that he first wore a union button duringhis working hours.He testified that for the first 2 weeks after his transfer, heserved as a substitute pressman, but that thereafter and after the wearingof his union button, he was only occasionally assigned to a job as substitute&ASeeMatter of Mellin-Quincy Mfg.Co., Inc.,53 N. L. R. B. 366. 696 - DECISIONSOF NATIONALLABOR RELATIONS BOARDpressman and that the rest of the time he was an assistant pressman. Cosmosadmitted that subsequent to his transfer, he retained the status of pressmanand received the pay of a pressman ; he also admitted that customarily when apressman was transferred from one shift to another, he worked as an "extra"or substitute pressman until there was a vacancy on one of the presses to whichhe might be assigned as a regular pressman.He also admitted that there wasno strict rule of seniority which regulated the order of assignment of trans-ferees to fill such vacancies as arose.He testified, however, that two employees,Charles Shusha and Elmer Conrad, neither of whom wore union buttons andboth of whom transferred from a night to a day shift after he did, were givena preference over him in assignments as substitute pressmen. It further appearsthat Shusha, who transferred to a day shift on August 21, 1943, was given aregular assignment as pressman on Press 88 when Samuel Gates left respondent'semploy in November.Walter Newkirk, foreman of the multicolor pressroom on the day shift,while not denying specifically Cosmos' testimony that Conrad and Shusha weregiven preference over him in their assignments, testified that Cosmos had no,or very little experience on "heat" presses, and that prior to his transfer hadworked continuously on Press 87 which was an "oil" press.He further testifiedthat both Cbnrad and Shusha were experienced in the operation of heatpresses, and that Shusha had been an assistant on Press 88, a heat press, forsome 2 or 3 years prior to the time he was made operator of that pressHeadmitted that Cosmos had been assigned to operate a heat press for a few dayswhile on the day shift and that his work had been satisfactory.He furthertestified that the order in which transferees were assigned to regular pressmanjobs was determined by ability.He did not deny knowledge of Cosmos' unionaffiliation.While records admittedly were available which would show thevarious assignments of employees during the period in question, no recordswere produced to refute Cosmos' testimony that he was discriminated againstin his assignments.In view of Newkirk's conduct with reference to Samuel Gates (See sub-divi-sion III B (2) of this Report), respondent's failure to produce records whichwould show the respective work assignments of Cosmos, Conrad and Shusha,and Newkirk's admission-that Cosmos' work on heat presses was satisfactory,the undersigned is doubtful that Cosmos received such normal considerationin his work assignments as would have been accorded him had he not wornhis union button and thus made known his union affiliation.However, Cosmos'testimony was lacking in definiteness sufficient to provide a basis for an actualcomparison between his assignments and those of Conrad and Shusha ; also, sinceShusha admittedly was experienced on Press 88, it is reasonable to assume thathis assignment as regular operator of that press in November was normal.Newkirk's testimony that Cosmos was inexperienced in the operation of heatpresses at the time he transferred to a day shift, was undisputed, as was hisfurther testimony that both Conrad and Shusha were experienced in the opera-tion of this type of press. In view of the somewhat confused and inconclusivestate of the entire testimony regarding Cosmos' assignments, the undersignedis unable to find that Cosmos was discriminated against because of his unionaffiliation.10.Rules prohibiting union activityOn June 11, 1943, the respondent posted on its bulletin boards a rule for-bidding "Every kind of self-organization or union activity on company time orproperty ..On July 19, 1943, the respondent removed this rule from its` R.R.DONNELLEY AND SONS COMPANY697bulletin boards and substituted therefor a new rule forbidding "Every kind ofself-organizationor union activity on company time . . ." This latter rule fur-ther stated: "Any self-organization or union activity on company propertywhich interferes with the production or discipline is absolutely prohibited.Anyone who violates this rule will be disciplined."Severalof respondent's witnesses testified that prior to June 1943 there wasan oral rule which prohibited union activity on company time. General ForemanDelworth testified that on or about January 1, 1943, he was advised by Busbythat he could forbid union activities during working hours; Delworth thoughtthe rule on union activity had been posted at that time.He testified that duringhis entire 36 years of employment with the respondent, there was no ruleforbidding union activity prior to January, 1943.Department Manager Flexmantestified that Busby gave out the rule at a meeting of department heads some2 years prior to the hearing. "I am very vague on when it did start," he testi-fied ; "I believe it was when the unions first became active and started pushingthings there."Busby testified that prior to June 1943, though foremen had beeninstructednot to allow union activity `during working hours, no rule had beenposted in the plant or otherwise published to the employees prior to June 11,1943.-Busby testified that the rule of June 11 was posted because on May 27, theUnion through a radio broadcast, stated that an independent union was beingorganized on company time and that the respondent was making no effort tostop it 'On the following day, according to Busby, he called the departmentheads andtold them that they were "to enforce a rule against any union activi-ties."If,however, as testified to by himself, Flexman and Delworth, he hadlong previous to this date already issued such instructions to department heads,itwould appear that such action on May 28 would have been unnecessary. Busbyfurther testified, on cross-examination, that prior to June 11 "there was a lot ofpressure being put on some of the packer girls and there was a lot of activityinside the plant," and that on or about May 27 he notified the foremen aboutthe union activity rule and instructed them to report violations to the depart-ment heads.Busby later testified that prior to June 11, "There was no definitesystem of penaltiesset up. It was discouraged,but not a definite rule enforcedprior to that time."It is clear from the entire testimony, that in the period immediately precedingJune 11,there was increased organizationalactivityamongrespondent's "packergirls.""As previously noted, Mrs. Irene Mack, forelady of the packer girls, inMay advisedemployeeJosephineGrages against union affiliation.ForemanHarry Engnell reprimandedemployee Charles Brown for talking to the packergirls on hispress, although Brown denied that he had discussed the Union withthem duringworking hours and although in the normal course ofhis duties aspressman it was necessarythat he communicate with these assistants duringworking hours;Engnelllater asked him how "strong" the Union was on his shift.Some2. days before the June 11 notice was posted, Busby approached LesterHayes duringhis working hours.Hayes testified :Be called me over in the corner and told me he heard thegirlswere sign-ing up in theunion andhe wanted to warn the girls not to force any of theother girls into the union. I asked him what he was tellingme for, and hees The May27 broadcast referred to an "imitation labor organization...now beingpromoted-for a chosen few,"and advised adherents"to continue making careful note ofall activity by company men on company time."80 Unskilled labor which assisted in the operation of presses. 698DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid, well, he didn't have any complaint about me, but he wanted me to tellthe other girls not to force any of the other girls into the union."It is seen from the foregoing that it was not immediately following the Unionbroadcast of May 27, but after the respondent had knowledge of an intensiveorganizational campaign among its packer girls. and had taken steps throughits foreman Engnell, its forelady flack, and its general superintendent Busby, tocheck this activity, that the rule of June 11 was posted.Busby testified on cross-examination that though there were one or two viola-tions of the rule of June 11 as it applied to company property outside of workinghours, he ignored these violations"There was doubt in my mind as to thelegal status," he testified, "So . . . from June 11th to July 19th, in spite of havingthat notice I wasn't sure that I should enforce it. I got two or three complaintsbut did nothing about them. I held them in abeyance." It further appears thatBusby's "doubt" as to the "legal status" of the June 11 rule, was based on therule's prohibition of union activity on company property outside of working hours.As has been seen, the July 19 rule prohibited union activity on company propertyoutside of working hours only if it interfered with "production or discipline."The undersigned finds that the June 11 rule's absolute prohibition of unionactivity on company property was an unlawtul inteiference with the employees'right of self-organization.Respondent's counsel argued before the undersignedthat the June 11 rule could not be held to be violative of the Act in absence ofproof that it was illegally enforced.The argument is ingenuous but must fallsince the posting of the rule itself imposed an illegal restraint upon the freedomof employees to engage in organizational activities.The employees could hardlyhave been expected to understand that it would be enforced only partially.68The July 19 rule is properly viewed and evaluated in the light of respondent'sentire conduct relative to organizational activities of its employees, and with-particular reference to the force and effect which respondent would give the rulein its enforcement.The following excerpts from Busby's testimony relative tothe July 19 rule, are illustrative :Q. Is there any restriction on the subject matter they (the employees)can talk about on the crews?A. They can't talk about union organization while they are at work.Q. That is the only thing they are not permitted to talk about?A. I don't believe there are any other limitations on it.*******Q.Well, yousay that the people on the presses. in the crews,can talkabout everything except union activity.That is your testimony,is it not?A. That is right.87 Busby admitted that he told Haves that he hoped Hayes would use his influenceamong union people to see that there was no organizing on company time.He testifiedthat prior to June 11, he had reprimanded three or four packer girls for engaging in unionactivity and also an employee, Manke, who, according to Busby, was active in behalf of anindependent union.Regarding the packer girls, he testified that he was advised that AnnStareevich had threatened to "kick hell"out of the time clerk if she did not sign up withthe Union.He was unable to remember whether the girls he reprimanded admitted ordenied that they were guilty of the conduct of which they were accused.There was nocorroboration of Busby's testimony and no evidence that any of the activities complainedof occurred on company time, further than his unsupported testimony.^ SeeMatter of Le Tonrneau Company ofGeorgia,54 N L R. B. 1253, and cases citedtherein. R.R.DONNELLEY AND SONS COMPANY699Q. Suppose you and I are on the job and I say, "The Cubs lost." Thatwould be all right?--A. Absolutely.Q. But if I were to say to you, "I am going to join the union," that wouldbe against your rules?A. That is right.Q. That condition that you have just described is enforced throughout theplant with all employees, is that not right?A.We attempt to enforce it.Q. They can talk about everything except union activity on company time?A. Yes, provided they do their woik.It is clear from the foregoing that respondent in the promulgation of itsJuly 11 rule, was not primarily concerned with loss of time or interference withproduction which might flow from union activity, but with stopping all discus-sion of unions regardless of whether or not it interfered with production ordiscipline.If respondent's witnesses were credited in full, the record wouldremain singularly lacking in tangible evidence that respondent's productionhas suffered substantially at any time because of organizational activities ofits employees during working hours ; on the other hand, the record is repletewith evidence of interruption of production and loss of productive time due tothe anti-union activities of respondent's executives and supervisory personnel.Busby further testified on cross-examination, that if employees met in groupsin respondent's recreation room, outside the employees' working hours, anddiscussed the Union, ". . . it would result in an interference of discipline."He testified, ". . . I think it might not be a harmonious thing because the personthat was listening to it might not be listening of his own free will.He is ina position where it is probably forced on him." B0 Even though the discussiontook place outside of working hours, an employee "shouldn't be required to getup and leave his place if someone comes up to him and talks to him about it."Busby defined a group as "5 or 6 people getting together and starting talkabout the union." In contrast, as has been seen, the respondent while con-tending that its foremen are employees within the meaning of the Act, hasallowed them the utmost latitute in participating, during their working hours,in anti-union activity.In view of the foregoing and the entire testimony and record, the under-signed is convinced and finds that the respondent's two published rules on union.activities, form an integral and inseparable part of its overall program ofdiscouraging and otherwise thwarting organizational efforts of its employees 8OThe July 19 rule while phrased to bring it within the sanction of Board andCourt decisions, in the light of Busby's testimony and the total situation isactually a carefully designed vehicle for further interference with legitimateorganizational activities among its employees.Under this rule the employeecould mention unions during his working hours only at his peril, and if, outsideof working hours, discussion of unions occurred where there was a group offive or more persons, employees engaging in such discussion would be subject toreprimand or penalty.There are no special circumstances, such as a courseof union` interference with production and discipline;' to justify the promulga-sa For purposes of comparison, see footnote 16,supra'ON. L. R. B. v. William Davies Co.,135 F. (2d) 179 (C. C. A. 7), cert. denied 320U. S. 770.91 SeeMatter of Peyton Packing Company, 49 NL. R. B. 828. 700DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and enforcement of such a rule which in effect amounts to an absoluteprohibition of union discussion, during and outside of working hours, if oneof the employees addressed is not receptive to pro-union talk.The undersignedaccordingly finds that the respondent's rules on union activity constitute anillegal restraint upon the employees' freedom to discuss unions and otherwiseto engage in self-organizational 'activities, and that the respondent by the pro-mulgation and discriminatory enforcement of its rules 'on union activities, hasinterfered with, restrained, and coerced its employees in violation of Section8 (1) of the Act. This is not to say that an employer may not promulgateand enforce such rules as it seesfit which in purpose and effect proscribeemployeeactivities which interfere with production and the non-discriminatoryexercise of its normal disciplinary powers.P.Discrimination1.Walter WestWalterWest was employed by the respondent in 1934 as an experiencedjourneyman photoengraver or "finisher." In 1936 he was transferred to therotogravure department where he worked as a finisher for about 21/2 years,rfter which he worked as an etcher. During his spare or "no-work" time orafter hours, he developed a method of repairing cylinders, and in recognitionof this work received a letter from Littell, dated December 6, 1938, compli-menting him on his achievement.On December 7, 1938, he received a similarlycomplimentary letter from Busby enclosing a check for $50 in recognition of hisservices.On or about June 1940, West was made a foreman of the second or nightshift of the cylinder making division in the rotogravure department. Shortlythereafter, Flexman, who previously had been foreman on a day shift, wasmade superintendent of the department ; on or about January 1, 1943, Flexmanassumed additional functions and responsibilities and was thereafter designated"manager" of the department.Soon after Flexman became superintendent, and in June 1942, West requestedawage increase.Pursuant to his request, Flexman conferred wtih Busby,and later advised West that an increase of 15 cents an hour would be authorizedfor the latter.West protested the amount of the wage increase and asked tobe transferred back to his non-supervisory position on the day shift.This re-quest was not granted.West accepted the wage increase which became effectiveabout July 5, 1942, and continued thereafter as a foreman until April 15, 1943,when, pursuant to Flexman's recommendation, he was demoted and transferredto a day shift in a non-supervisory capacity, at a reduced wage. The Boardalleges that the April 15 demotion was discriminatory.Both Flexman and Busby testified that when West was offered a wage in-crease of 15 cents an hour, he stated that if that was all the respondent couldoffer him it could not ' expect his best efforts. Flexman testified that Busbyat that time suggested that in view of West's attitude on the wage increase, hisrequest to return to the day shift in a non-supervisory capacity be granted,and that he (Flexman) defended West to Busby stating that he did not believethatWest meant what he had said. Flexman further testified that he toldBusby that he "didn't have anyone to put in his [West's] place, anyhow."Busby testified concerning his conversation with West relative to the wageincrease, "I answered him by saying that if he was capable of being a foremanI thought it was his duty to society and to himself to use his highest skills andcontinue to work as a 'foreman."West denied that lie made the statements R. It. DONNELLEY AND SONS COMPANY701thus attributed to him by Flexman and Busby.92In view of the entire testi-mony, the undersigned credits West's denial.Flexman testified that West's conduct subsequent to the granting of thewage increase,finally convinced him that West did mean what he had saidabout not giving the company his best efforts.He advanced the followingreasons for having reached this conclusion and for having recommended West'sdemotion :1.That West opposed the installation of a bonus system in the departmentand fomented dissatisfaction with it'among the employees;2.That he refusedto carry out the assignments of the day foreman and was critical of the work ofthe day shift;3.That he left his department during working hours, and onoccasion smoked and had refreshments with employees in respondent's lunchroom ; 4. That he, in company with another employee,smoked in respondent'sfilm storage room in violation of a company rule B3During the latter part of June, 1942,the respondent installed its bonus orwage incentive system in the staging room, a division of the rotogravure de-partment.Admittedly the bonus,was unpopular with the employees of thisdepartment.West and others testified without contradiction that as a meas-ure of disapproval and protest,the employees,with one exception,pooled theirbonus money and donated it to the U.S.0.The bonus remained in effectthroughout the one busy season and was not thereafter renewed.Both Flexman and Busby testified that West stated that he was opposedto the bonus and would not cooperate in "putting it across"with the em-ployees.Flexman characterized this attitude and conduct as "gross insub-ordination."Flexman admitted however, that it wasWest's duty as foremanto report employee dissatisfaction with the bonus.He testified that the effi-ciency of the division was increased more than 50 percent during the periodwhile the bonus was effective,but that'itwas not thereafter renewed becausethe same high level of efficiency was maintained without it.West, while not denying that he was personally opposed to the bonus,deniedthat he refused to cooperate in its installation, and his denial was substantiallycorroborated in the testimony'of James Montalto and Clifford Lenz, employeesof the department.Montalto and Lenz testified that though they were opposedto the bonus, West urged them to give it a "fair trial."West admitted thatat the request of employees,he reported their dissatisfaction with the bonus toBusby and that he told Busby that if the bonus was installed it might do moreharm than good.He also told Busby that because of the bonus there was talkamong the employees about joining the Union.Busby replied:"The unionis not going to get in here,not as long as Mr. Littell,Mr. Donnelley,...andmen like myself and Mr. Chapman are alive.""West was not at that timeaffiliated with the Union and it was his undisputed testimony that there was12West testified :Q You never said to Busby that you would not give Busby your best efforts?A. No, sir. I did not.He would have fired me on the spot.Nobody ever said thatto Mr. Busby and got away with it93Respondent in its original answer to the Board'scomplaintmerely denied theBoard's allegations with reference to West, in an amended answer, filed on November 2, itasserted-as affirmative defense that West was demoted for smoking in a factory area whereinflammable material was stored, and for allowing a subordinate employee to smoke, in,violation of company rule ; in a second amended answer, filed on November 16, it asserted'as additional reasons for the West demotion that West was guilty of insubordination inrefusal to perform fully his duties as foreman,and was guilty of neglect of duty in repeat-edly leaving his department during working hours on personal business94 This finding is based on West's testimony which the undersigned credits.Busbydenied that he made the statements thus attributed to him. 702DECISIONS OF NATIONAL LABOR RELATIONS BOARDlittle or no union activity in the department prior to the installation of thebonus.On the basis of the foregoing and the entire testimony, the undersigned isconvinced and finds that while West personally was opposed to the bonus, hedid not refuse his cooperation in its installation nor did-he foment dissatis-faction among the employees or otherwise engage in conduct amounting to in-subordination.It is clear from the entire record that the bonus or wage-in-centive was an important phase of the Donnelley system of operations. It isnot credible,had West twice engaged in conduct amounting to insubordination-in his declaration that he would not give the company his best efforts and inrefusing to cooperate in the installation of the bonus-that he would have re-ceived a substantial wage increase and have been continued in respondent'semploy as a foreman throughout the season during which the bonus waseffectiveAccording to Flexman,from July 1942, until West's demotion,he receivednumerous complaints from employees and foremen;he was able,however, torecall only a few of them specifically.He testified that Orville Meyer com-plained thatWest showed favoritism in the allotment of overtime work.Meyer denied that he ever made such a complaint,and several employees inWest's department testified that the distribution of overtime work was fairaind impartial and that West had difficulty in getting enough employees to work-overtime to meet production requirements.This testimony was convincing.and is credited.Flexman further testified that Haighas Nazar complained be-icauseWest had taken up a collection for Fred Dorn,an employee who was atthat time ill.Flexman admitted,however,that collections of, tliisL-nature'werefrequent and had been the practice ever since lie had been in the department.He also admitted that he did not speaktoWest aboutthese complaintsAc-cording_toFlexman,Frank Johnson,day foremen of the rotogravun e cylindermaking department,made numerous complaints,dating from July 1942, thatWest did not follow instructions concerning job schedulesSome of these coin-plaints were in writing,Flexman testified,but after reading them he destroyedthem and none were in existence at the time of the hearingIt appears that the day foreman transmits to the night foreman a productionschedule which specifies which jobs are to be given priority, and the night fore-man is expected to order production on his shift according to the schedule.It is clear,however, both from Flexman's admissions and from the testimonyof West and employees of his department,that it is impossible and impracticablefor the night foreman to adhere strictly and under all circumstances to the-schedule left him by the day foremanFlexman on cross-examination testifiedthat the night foreman "is to follow those instructionsunless it is impossiblefor him to doso,or a contingency has arisen which makes it, in his judgmnaent,,very impractical to do so . . .[Italicssupplied]West testified thatwhereas the schedule sheet might call for a certain sequence of jobs,conditionsmight require a different sequence,as when cylinders had to be made over togive a correct representation of customer copy, or where copy had not receivedthe customer's final approval.Employees Lenz and Dorn both testified that onoccasionWest had shown them the day foremen's schedule sheet and that attimes it wasimpossible to follow it strictly.Flexman admitted that with respect to several of the alleged complaints,West had givena satisfactory explanation,but testified that in a majority of-cases, he had not and that on some occasions he, had been "belligerent" and]had stated that he did not think he should follow Johnson's instructions.Hefurther testified that in the presence of employees,West, in a loud voice, R.R.DONNELLEY AND SONS COMPANY703criticized the production of the day shift, but could recall the name of noemployee who was present on such occasions.On or about January, 1943, according to Flexman, Foreman Johnson re-ported that he had seen West drinking coffee in the plant lunch room duringthe latter's work shift.Flexman testified that he had reports from other per-sons,whom he did not name, that West played chess and smoked with em-ployees outside the department during the work shift, and was otherwise absentfrom his department during working hours.Admittedly, there were occasionswhen- West's duties as a foreman required his temporary absence from thecylindermaking division.Several employees testified without contradictionthat they had seen numerous foremen having refreshment in respondent's lunchroom during working hours and Flexman admitted that he had observed fore-men of other departments engaging in this practiceThere is no evidence, saveFlexman's uncorroborated testimony, that West engaged in this conduct morethan was the custom and practice at Donnelley's.Flexman's entire testimony relative to the complaints which he had receivedfrom, Foreman Johnson and others relative to West's alleged derelictions in theperformance of his duties as a foreman, is lacking in corroboration. Johnson,although presumably avallab'e as a witness, did not testifyAll of the em-ployees who testified on the topic, stated that West was efficient and attentiveto his duties as a foreman.Flexman admitted on cross-examination that Westwas a "hard worker" and a highly competent and valuable workman.He alsoadmitted that production in the department was substantially increased whileWest was a foreman and that West was partly responsible for itAdmittedly,he received complaints regarding the conduct of foremen other than West. Inview of the foregoing and the entire testimony, the undersigned is unable tocredit Flexman's testimony that following West's failure to obtain the wageincrease lie sought, he "lost interest" and was guilty of misconduct amountingto insubordination.The actual causes for Flexman's decision prior to April 1,1943, to recommend West's demotion and transfer to a day shift, must besought elsewhere.-Following the installation of the bonus system in the department, there wasa period of intense organizational activity among the employeesAs has beennoted in Section III A(4), supra,of this Report, Flexman in the fall of 1042called the employees of the department to his office and attempted to discouragetherm in their union affiliation.At his request, West was present in his officewhen he thus addressed the employees in small groups. In December, Busbyaddressed the employees of the department in a further effort to prevent theirunionization.It is amply clear from the entire record that respondent's fore-men were also its key men in its efforts to discourage unionism It is a reason-able inference from the entire testimony that West did not "cooperate" in thiseffort.InDecember 1942, he signed a union caids5 In the same monthFlexman asked him how many men in the department were in the Union andwhen West replied that lie did not know, Flexman said, "Well ... of courseMr. Busby knows you are all right.He thinks you are a pretty good workman,and everything, but he thinks you have-got too many union friendsYou arekeeping had company.-0West testified that prior to the date of this eon-05West testified, however, that he actually affiliated with the Union in March 1943apparently, the card he signed in December was an "authorization card "8This finding is based on West's testimony v.hich the undersigned creditsFlexmandenied the statement thus attributed to him. but such it statement is entirely consistentwith Flexman's conduct as reflected by the entire testunony and record.See sub-divisionA (4) of this Report. 704DECISIONS OF NATIONAL LABOR RELATIONS BOARDversation,his relations with Flexman were cordial and friendly but that there-after Flexman was critical of his work.West testified, ", . I figured he wasworried about something,and I didn't pay much attention,because he and Iwere good friends.His wife was a friend of mine, and my wife was a friendof his, and we used to go back and forth to each other's houses."In February,1943, without preliminary conversation,Flexman suggested thatWest return to the day shift. Two days later Busby came through the de-partment and told West,"Well . . . if the job gets too tough for you, let meknow and I will put someone else in it in your place."InMarch, Flexmanhad conversations with employees Dorn and Caldwell regarding West.Caldwell testified that Flexman questioned him concerningWest's unionaffiliation.Caldwell told Flexman that he had had no"confidential"conversa-tion with West since January 1 and that at that time West was "on the fence"Flexman replied that"he had evidence to the contrary and because of that hewas going to have to put him [West]back on the bench."Dorn testified thatFlexman said with reference to West that he was"positive"that West belonged tothe Union and was "going to have to take him off the night shift and put himback on days.""He also stated,"Dorn testified, "thatWally is creating anunhealthy atmosphere in the department,and that he is going to get rid of him.He said that he would just have to wait until the opportunity presents itself."Employees Alfred Schutt,Montalto and Lenz testified that Dorn spoke to themconcerning the conversation he had with Flexman regarding West.Flexman, although not denying knowledge of West's union affiliation,deniedthe statements relative to West's union affiliation attributed to him by Cald-well and Dorn.He admitted that in March 1943, he spoke to them and askedthem to use their influence in persuading West to return to a day shift ' "Itold them,"Flexman testified,"Iwas going to have to,ask Mr. West to comeon days, and that he had been doing things that we couldn't tolerate having,aforeman do,and that I wanted, because of our long friendship...to save hisface and save him embarassment . . .In view of Flexman's admissions and the entire record which shows thatthe statements attributed to him by Caldwell and Dorn were consistent withhis entire anti-union conduct, the undersigned credits the testimony of Caldwelland Dorn, and finds that prior to April 1,1943, Flexman had decided to demoteWest because of the latter's union affiliation and activitiesFlexman testified that on April 1, 1943, an unidentified voice which hethought was that of employee Al Prestinacci,spoke to him over the telephoneand said,"West has been smoking in the film and storage room."According toFlexman he replied,"Holy smoke!"and hung up.His further testimony con-cerning the telephone conversation was vague.He admitted that he took noaction in the matter until April 9 when he reported to Busby and reviewed the"whole West case." °yBusby instructed him to obtain proof that West hadsmoked in the film storage room.He then questioned employees Meyer andPrestinacci about West's smoking and on April 10 went to Nazar's home andquestioned him.On April 15, he reported to Zimmerman's office, where Zim-merman, Busby, Donnelley,and respondent's counsel,were in conference.Busby°1Caldwell denied that Flexman asked him to speak toWest about transferring to a dayshift.°8According to Fiexman he advised Busby of the various items of misconduct which havealreadybeen noted in this Report, and admitted that Busby had been right in recom-mending west's transferto theday shift on the occasion of West's alleged-insubordinationin June 1942,relative to his failure to obtain the wage increase he had requested. R.R.DONNELLEY AND SONS COMPANY705instructed Flexman to secure affidavits from the employees who had knowl-edge of West's smoking, and then to demote West. That same day Flexmanvisited the homes of Prestinacci, Meyer and Nazar and secured their signatures.to affidavits which he had had drawn up in respondent's employment office, tothe effect that West had smoked in the film storage room.On his return to the plant with the affidavits, Flexinan told West that he wasbeing transferred to the day shift as a finisher, at a reduction in wage whichamounted to about $14 a week on the basis of a 40 hour work week. He askedWest if he denied having smoked in the film storage room, and West repliedthat he neither denied nor confirmed it.Flexman then said, "We can't haveforemen around here that will go in a room full of highly explosive nitro-cellulose and endanger the lives of every man in the plant."Flexman advisedWest that he could appeal his demotion to Busby, but West replied that he con-sidered that Flexman represented management and that it wbuld be futile toappeal to Busby.Neither at this time nor prior to it, did Flexman advise Westspecifically of the other factors which allegedly entered into his decision torecommend West's demotion, nor had he previously questioned West about hissmoking or afforded him an opportunity to explain or deny it.The film storage room in which West admittedly smoked on the one occasion,is a small fireproof air-conditioned room in which exposed or used film is storedFlexman testified that about 5 percent of the total film stored in this room hada nitrate base, whereas Board witnesses testified that only about 1 percent of thefilm had a nitrate base.°°The film is flat and is stored in cardboard containerswhich are placed on shelves about the room. At intervals, portions of this usedfilm which respondent wishes to discard are taken from the boxes and piled onthe floor for sorting and later removal.West testified that at the time liesmoked in the room, there was no film on the floor, and his testimony in thisrespect was corroborated by Jerry Mayer who was in the room at the timeWest and Nazar smoked. Flexman testified to the contrary, that betweenOctober 1942 and January 1943, a substantial quantity of the film was placed onthe floor and it remained there until March 15,. 1943, when additional film wastaken from the boxes and added to that already on the floor. Beginning April 15,according to Flexman, the loose film thus placed on the floor was removed.Alfred Schutt, Clifford Lenz and Jerry Mayer, employees who in the regularperformance of their duties enter the film storage room almost daily, testifiedthat there was no film on the floor from February 15 to March 15, 1943. Schutttestified that the film was removed pursuant to his instructions about February15.The.undersigned believes that these employees testified truthfully.Westtestified that he was uncertain of the exact date when he smoked in the roombut thought it was the latter part of March ; later on rebuttal, he testified thatitwas the last week in February or the first week in MarchThe undersignedcredits his testimony corroborated by that of Mayer that there was no filmon the floor at the time he smoked and finds that the incident occurred during theperiod between February 15 and March 15, 1943. Further from this, the `actualdate of the incident is immaterial.West admitted that his smoking was in violation of company rules which,prohibited smoking anywhere in the plant except specified areas such as thewash and locker rooms, the cafeteria and the recreation rooms.He testified that°'The remainder of the film had an acetate or "safety" base.The base of each film wascovered with a non-explosive and not easily ignited emulsionAlfred Schutt, an experi-enced rotogravure photographer, testified : "The actual base of the film on which thisemulsionis coated is the only thing that has any bearing on safety or non-safety "628563-45-vol. 6 0-4 6 706DECISIONS OF NATIONAL LABOR RELATION'S BOARDthere was little or no work on his shift that night, and that at employee Nazar'ssuggestion,he and Nazar went into the film storageroomwhere they played agame of chess and smoked a cigarette. Nazar testified similarly, that during his"no-work" time,100 seeing that West was unoccupied, he challenged the latterto a game ofchess and they went into the film storage room and played andsmoked.He testified that he kept a chess set in the department, and that it wascommon knowledgethat employees, when there was no work assigned to them,might engage in personal activities, and that this had been the custom since hefirst was employed at Donnelley's in 1937.Nazar's testimony in this respect wassubstantially corroborated by that of other employees and was not contradictedby respondent's witnesses,Thus Ford T. Bacon, an employee of the rotogravuredepartment, made a model tank for his foreman during his no-work time, afterhis foreman had supplied him with a kit for making it.He testified that otheremployees.engaged in similaractivities.The respondent produced records show-ing that atno time duringthe period in question, was there a total absence ofproductive work on West's shift; it is clear from these records, however, thattherewere occasions when there was very little productive activity in thedivision of which West was a foreman. In any event, the gravity of West'soffense, as alleged by the respondent, lay in his act of rule violation by smokingand by permittingan employeeto smoke with him.While respondent had a general plant rule against smoking, there were nopostings of this or additional or special notices in the department in which thefilm storage room is located. In Department K, however, where inflammableliquids are used in the engraving process, signs are placed at each entrance tothe department which.warn:"No smoking, dangerous chemicals."Also, in thislatter department there have been several fires arising from the use-of in-flammable liquids.Nevertheless, according to the uncontradicted testimony ofseveral Board witnesse& which the undersigned credits, there was and is habitualsmoking in Department K during the-overtime work periods, indulged in by theworking foremen30'of thedepartmentas wellas the employees generally.On oneoccasion, when the assistant superintendent had reported this smoking to Busby,Busby carne into the department and as an "example," laid off one employee,Bill'Brown, for one week.Others, including the working foremen, althoughequally involved, suffered no penalty.According to Busby, he advised Brown'sforeman that if he allowed any more smoking in the department, he would bedemotedOn another occasion, Busby found a lighted cigarette on a work bench inDepartment K.He testified that Frank Gundlach, an employee, was.sitting atthe bench and the cigarette was within his reach, and that just as he came intothe department, Gundlach "got up and walked away from the bench leaving thecigarette there."On the following day, according to Busby, lie told Gundlachthat he had no "proof" that he had smoked but wanted him to understand thatthe penalty for smoking was a week's layoff without pay. Further than thiswarning, Gundlach was neither reprimanded nor penalized.West testified con-cerning the incident, that Gundlach told him that Busby "caught" him smokingat his work benchand told himthat he should not smoke "in open," that it didloo It ispart of the Donnelley system of the guaranteed minimum work week that whenan employee is not engaged in productive work,lie advises his timekeeper and is assigneda "no-work" number.While on "no-work"time, he normally engages in repair or cleaningwork, or if no work is assigned to him, lie may engage in personal interests not related toproduction.101Working foremen have supervision over small groups of employees within a divisionor department and are answerable to the foreman or superintendent of the department. R.R.DONNELLEY AND SONS COMPANY707not set a good example.Admittedly, the habitual smoking in the department,previously referred to, occurred only during the overtime work and it furtherappears that the department heads are not normally on duty in this departmentafter the close of the regular work shift. In their absence, the working foremenare necessarily in charge of the department.Since the smoking was habitual andopen, the undersigned believes it is clear that the respondent had knowledge ofit and took no action further than that already stated to enforce its rule in thisrespect.Obviously, smoking would not be less hazardous because it was en-gaged in during overtime, nor is there a distinction as regards the gravity of theoffense as between its occurrence on overtime and no-work time.Flexman testified that in 1929 he read in a local newspaper of a disastrousfire at the Crile Clinic in Chicago which was reputed to have been caused bycombustion of nitrate based film, and that therefore he regarded West's smokingin the film storage room as particularly hazardous. It 'does not appear, however,that he thereafter or at any time took extra precautionary measures relativeto the room in which the film was stored, such as the posting of warning noticessimilar to those posted in Department K.Orville Meyer, a commercial photogra-pher, testified that smoking in the film room was no more dangerous than smokingin the room in which the hearing in this proceeding was conducted.The under-signed is convinced that Flexman's testimony relative to the Crile Clinic fire wasan afterthought and that his entire testimony represents an exaggeration of theactual hazard of smoking in the film storage room, which, as previously noted, isfireproof and air-conditioned; similarly, his testimony that there was a quantityof loose film on the floor of the room throughout the period in question, wasclearly an effort to build up the case against West,, as -was his testimony con-cerningWest's alleged inefficiency and insubordination prior to March 1943.Respondent in its brief concedes that it "is not very important whether it [thesmoking] happened in the film storage room or in some other part of a produc-tion department and it is not very important whether any particular inflammablematerial was near or not," but contends that the rule on smoking was "absolute."It has been seen, however, that the normal penalty of a one week's layoff withoutpay is not automatic but depends on circumstances.The undersigned believes that the disparate treatment accorded West is clearlyestablished.When employee Brown was laid off for one week, his foreman wasmerely warned that if he permitted further smoking he would be demoted.Haighas Nazar who smoked with West, was not penalized, and was assured byFlexman that in giving an affidavit concerning West's smoking, he "would be inno way jeopardizing" himself.While the evidence was convincing that Gund-lach was smoking during his working hours, since Busby did not actually seehim smoking, he merely warned Gundlach that the penalty for smoking was aone week layoff without pay. In West's case, however, a careful and thoroughinvestigation was made of his smoking, without affording him an opportunity toexplain or to deny the incident, and when respondent felt that it had securedsufficient evidence, it demoted him without warning or notice.There are furthercircumstances which, in connection with the total situation, the undersignedbelieves establish the discriminatory intent activating West's demotion beyondreasonable doubt.On or about Apiil 14, at the conclusion of a foremen's meeting, West, havingbeen advised by employees that Flexman was making inquiries concerning hissmoking, asked Flexman, "Jim, do you think you are justified becauseI signeda card?"Flexman replied, "You,admit you signed' the card?" and when Westanswered in the affirmative, Flexinan said, "I like your family . . . Your family 708DECISIONSOF NATIONALLABOR RELATIONS BOARDis swell . . . but you are a foreman and you know the company policies." THe did not then, however, accuse West of having smoked nor did he advise himof the decision which had already been made with reference to his demotion.On April 15, the day that West was demoted, Flexman told employee SchuttthatWest was "a good pusher, and he got the work out all right, but thathe could not have all that union agitation going on around there, and that thenext foreman would be a man of character and a man that all the fellows wouldlook up to ..." 103 Foreman Warren Miller, who succeeded West as foremanof the night shift, told employee Jerry Mayer that he had known for severalmonths that West was going to be replaced.104In view of the foregoing and upon the entire record, the undersigned findsthatWest's union affiliation and activities constituted the primary motivatingcause of his demotion and transfer to a day shift, and that the respondent byits action in demoting West and its conduct with reference thereto, interferedwith, restrained, and coerced its employees, in violation of Section 8 (1) and(3) of the Act.2.Samuel GatesGates was employed by the respondent in 1924 and thereafter until November8,1943,when his employment was terminated.From 1926, be was regularlypress, and later installed two more.Gates was one of some 10 to 12 employeeswho were qualified to operate this type of press, an operation requiring a highdegree of skill and responsibility.In the Spring of 1942, after many years of continuous employment on a nightshift,Gates requested and was given a transfer to a day shift after he hadadvised General Plant Superintendent Busby that unless his request was grantedhe would seek employment elsewhere.He had previously, on several occasions,asked his foreman for a transfer to a day shift without successGates' immediatesupervisor on the day shift was Foreman Walter D Newkirk.105 For a week ortwo after his transfer he was assigned to miscellaneous duties and then wasmade pressman or operator on 10-color Press 100, which had just been installed102These findings are based on West's testimony which theundersignedcredits.Flex-man admitted that he talked to West followinga foremen'smeeting of about April 8, andthat he then asked West to go on a day shift in order that he could determine whether behad been wrong about West's conduct as a foreman "and in that way straighten the wholething out " "I was still trying to find some way that I could straighten Mr. West out,"Flexman testified, "because of our friendship."Admittedly, he did not because of hisalleged friendship for West advise him that it had been reported to him that West hadsmoked in violation of company rules.Since West had already been advised by employeesthat Flexman was making inquiries concerning his smoking, and Flexman testified that hemade these inquiries following a conversation with Busby on April 9, the undersigned findsthat the conversation occurred on or about April 14 as West testified103These findings are based on Schutt's testimony.Schutt signeda union card in Jan-uary 1943 but withdrew it prior to his conversation with Flexman and was not thereafteraffiliatedwith the UnionFlexman denied the statements attributed to him by Schutt.Schutt was an intelligent and convincing witness and the undersigned credits his testimony.101These findings are based on Mayer's undisputed testimony which theundersignedcredits.105Newkirk testified that he was advised by Elmgren, who had been Gates' foreman onthe night shift, that Gates had asked for transfer to a day shift only twice and that eachtime he (Elnrgren) had "talked him out of it" by giving him a wage increase or otherinducementGates while admitting that on one occasion, several years prior to 1942, aftera request to transfer to days he had remained on nights Voluntarily upon receiving a wageincrease, testified that on some 5 different occasions spice he had requested transfer todays without success.Elnrgren did not testifyThe undersigned credits Gates' testimonysince Newkirk's hearsay testimony lacks corroboration and Newkirkwas not a convincingwitness.No reason was given for respondent's failure to call Elmgrenas a witness. R.R.DONNELLEY AND SONS COMPANY709and which was the largest of the 10-color presses and the most difficult of opera-tion.This press required an operating Grew of some 15 persons.Gates de-scribed it as the equivalent of two ordinary presses.In the Spring of 1943 there was union. activity in the department and dis-cussion of the Union among the employees. On one occasion, Gates and a fellowemployee engaged in such discussion, and when the other employee stated thatunder union conditions the men would be laid off when work was not availableon their regular jobs, Gates replied that except for the bonus, conditions wouldremain much the same, that he had worked in a union shop and "knew." Atthe conclusion of the conversation, which had been overheard by Assistant PlantSuperintendent Matthias Vanderkloot, Vanderkloot asked Gates, "How do youknow so much about the union?" Gates replied that he had been a member ofthe pressman's local union in Chicago 30.At the time of this conversation, Henry Fehr was assistant pressman onPress 100; shortly thereafter, an extra assistant, Didier, was assigned to thismachine.On or about May or June, 1943, Press 100 shut down for repairs.Gates then substituted for Jack Jicka, pressman on 10-color Press 88, who wasthen on vacation.When Jicka after some 2 weeks returned from vacation,although Press 100 had been repaired and was again placed in operation, Gateswas not returned to his old job. Instead, his former assistant Fehr was madepressman on Press 100, and Gates thereafter, for some 3 or 4 months, was assignedtomiscellaneous duties which he characterized as "flunky work." It appearsthat some of this time he served- as a substitute pressman or as an assistantpressman, without regular assignment to any orie press or job.When Jickaleft respondent's employ in September or October, Gates was made pressmanon Press 88.He testified without contradiction that at that time he and em-ployee Charles Shusha, whom Gates had trained as a 10-color pressman, werethe only two employees on the floor available and capable of serving as operatorof Press 88.Gates admitted that at no time was his basic wage as a pressman, reduced,but testified that except on days when he acted as a substitute pressman, helost the bonus which he normally would have earned as a pressman. Gates'records indicate that there was no over-all reduction in his wages but that hiswages were in fact somewhat above the level of the previous year. It is clear,however, and the undersigned finds, that in all respects except pay, respondent'saction in removing Gates as pressman of Press 100 was demotion since he wasthereby deprived of regular job status as a pressman and assigned to dutiesrequiring a lesser degree of responsibility and skill.Gates testified without contradiction that Fehr, who was assigned to his oldjob as operator of Press 100, was opposed to the Union and had been named ina Union radio broadcast as one of several Donnelley employees who were engag-ing in anti-union activity.This testimony is credited an,d since respondent hadtranscripts regularly made of the Union's broadcasts it is reasonable'to assumethat Fehr's opposition to the Union was known to it.On or about November 1, Newkirk handed Gates a note addressed to a fore-man of the night shift, advising that on or about November 8, Worchester, anemployee then on a night shift, would come on days while Gates would go onnights.Gates protested his transfer back to a night shift to Newkirk but New-106Vanderkloot did not deny that he overhead Gates' conversation relative to unions orthat he questioned Gates concerning the latter's knowledge of unions, but testified thathe did not "recall" either the conversation or the questioning.Gates' testimony was clear,convincing and is creditedVanderkioot also testified that he did not advise Gates' fore-man, Newkirk,of the incident,but if he had no recollection of the incident though itactually occurred,obviously his recollection in this latter respect cannot be relied upon. 710DECISIONSOF NATIONAL LABOR RELATIONS BOARDkirkmade no response.On November 6, Superintendent Vanderkloot askedGates what he intended to do on the following Monday, November 8, and Gatesreplied that lie would report for work at his usual time.When Gates reportedat his usual time on November 8 he found that his time card had been removed.Gates saw Vanderkloot, and at the latter's suggestion, they went to Busby'soffice,where Gates explained that his son, who was with the armed forces inItaly, had recently been hospitalized and had been released and sent back to thefront, as a result of which Gates' wife was nervous and did not want to be aloneat nights.101Gates testified, " ... it didn't seem to put much impression onthem " After discussion, Busby told Gates that if he made an issue pf his trans-fer to the night shift, he would require a rotation of all the employees of thedepartment.Rudy Jirak, an employee who had worked continuously on a dayshift for many years, was called to Busby's office. Jirak said that he had neverworked on a night shift "because nobody ever asked him to." The record is notclear whether Jirak assented to shift rotation.Following the meeting in Busby's office, Gates saw Littell and explained tohim the circumstances. of his son's hospitalization.Littell suggested that thename of Gates' son might be placed on respondent's roll of employees in thearmed services,10" and told Gates to call him later with reference to the shifttransfer.Gates called as directed and Littell then told him that all arrange-ments had been made for him to transfer to a night shift. Gates did not reportback for work until Friday of that week.He testified, "I figured maybe by hold-ing out a little bit I might get them to change their attitude."On Friday hecalled Littell and told him that he could not transfer to a night shift.' Littellreplied, "I will tell you what to do, Sam; you go out and get yoursef a job ina union shop . . . you are a union man . . . aren't you?" Gates asked, "Is thatthe reason I am getting shoved on nights, because I belong to the union?"Littell answered, "Not exactly," and suggested that after 6 months Gates shouldcome back and let him know how he liked a union shop.10'Gates then applied to Employment Manager Chapman for a release. Chap-man advised him that he was not supposed to issue a release to an "essential"man, but would make an exception in Gates' case.11A Upon termination of Gatesemployment, Shusha was made pressman in the place vacated by Gates.Newkirk testified that he removed Gates as operator of Press 100 because Gatesdid not "organize" his crew properly and Gates' work as pressman on a SearsRoebuck color insert job had been unsatisfactory ; he further testified that neitherthe quality nor the volume of Gates' production as pressman was satisfactory.Concerning the Sears Roebuck job, Newkirk testified that complaints had beenlodged by the customer and that on several occasions he had spoken to Gatesabout the poor quality of his work.He admitted on cross-examination thatcustomer complaints on quality of color work were frequent,"' and that pro-101Busby denied that Gates made any mention of his son having been wounded and tests.fled, "I am sorry he didn't." It is undisputed that Gates did later discuss the matter ofhis son with Littell.The undersigned believes that normally Gates would have stated toBusby the circumstances which made it personally objectionable to him to work on a nightshift, and does not credit Busby's denial that he did so.108 It appears that while attending school, Gates' son had worked part-time at Donnelley's.100 These findings are based on Gates' uncontradicted testimony which the undersignedcredits.Littell did not testifyAn application to take his testimony in his office, andrestricting his testimony to-the one topic of his conversation with Gates, was denied.110 It appears that respondent was permitted to issue a release for an "essential" manwhen the circumstances justified an exception to the general rule.'The following are excerpts from Newkirk's testimony on cross-examinationQ.Has it ever occurred during your entire experience on color jobs that the cus-tomer has complained about how the color was done other than this Gates incident? R.R.DONNELLEY AND SONS COMPANY711duction schedules were met while Gates was on Press 100.He also testified thatrespondent's records would show the amount of work produced by Gates aspressman, but no records were produced to corroborate his claim that Gates'volume of production was unsatisfactory.He admitted that although Gates hadworked under his supervision for a year and a half, both the quality andquantity of his work was satisfactory prior to the alleged "trouble" on theSears Roebuck job.Asked to state specifically what caused him to removeGates from Press 100, Newkirk testified,It was his inability to organize his crew well, and the poor quality he runon the Sears job that we had him on.Q.How long had the Sears job been running?A. It has been running five or six weeks, I think, about that time.On further questioning, Newkirk admitted that for some 3 months prior to thedate on which Press 100 was shut down for repairs, a job forLifehad beenrun on that press. It further appears from Gates' uncontradicted testimony onrebuttal that the last Sears Roebuck job which he ran on Press 100, was runbetween December 1042 and March 1, 1943, and subsequently and until the presswas shut down and he was removed as its operator, he ran a job forLife.Gates admitted that he had one complaint from Newkirk on the Sears Roe-buck job; this occurred near the start of his work shift and had to do withsome adjustment of the press.1'He testified without contradiction that he hadbeen commended for his work on Press 100 by Somers, respondent's "efficiency"man, and that the last job that he ran on Press 100 was given the highest effi-ciency rating ever made in the "color room." This testimony, undisputed, iscredited.Gates further testified that he first wore a union button in the plantduring working hours in the summer of 1943.Newkirk's explanation of his action in removing Gates as operator of Press100, lacks corroboration either on the basis of production records or supportingtestimony.At the time of this demotion, Gates had 4 years of experience as a10-color pressman and was one of the few employees qualified to operate thistype of press.Had lie been unable properly to organize and direct his presscrew, it is not credible that respondent would have retained him as operatorof Press 100 for some 12 to 18 months. Neither is it credible, had his work beenso unsatisfactory as Newkirk's testimony would indicate, that he would havebeen continued, following completion of the Sears Roebuck job, for severalmonths as pressman on a job as important as that forLife.It is significantthat upon his removal, Newkirk promoted Felir, Gates' assistant pressman, toA. Yes.Q.As far as that is concerned, it occurs frequently, isn't that right?A. Yes.Q In fact, it is going on right now?A. Probably.Q.Not "Probably" but frequently. isn't that true?A.We have complaints from advertisers frequently.Q. On quality of the work that you produce?A. Yes, that is right.MiitQ.How many people have you taken off the ten-color press because of complaintsas to quality of production?A. Only one.Q.Who?A. Gates."'Gates testified, ". . . a foreman comes around and looks at the sheet and he markscolor and fixes it, I don't consider that a complaint." It appears therefrom that he mayhave had "complaints" of this character. 712DECISIONS OF NATIONAL LABOR RELATIONS BOARDfillGates' old job.Fehr admittedly was a far less experienced operator of10-color presses than Gates."'In view of the foregoing and the entire record, the undersigned is unable tocredit Newkirk's explanation of his demotion of Gates and finds that Gates wasdemoted because the respondent believed that he was either affiliated with theUnion or active in its behalf.Newkirk's testimony regarding Gates' transfer from a day to a night shiftwas equally unconvincingBoth Newkirk and Busby admitted that there wasno regular shift rotation of pressmen in Gates' department.They testified,however, that there was a "modified" system of rotation.Busby thought themodified system was in effect prior to the date on which Gates transferred to aday shift ; Newkirk testified that prior to 1941 only a few pressmen were trans-ferred from shift to shift.Busby also testified that whenever an employee on anight shift requested a transfer to days, the request was granted.As has beenseen, however, Gates made repeated requests for transfer to a day shift beforehis request was finally granted upon his threat to seek employment elsewhere.Newkirk and Busby testified that under the "modified" system of rotation,when an employee on a night shift requested a transfer to days, if there was no,,volunteer" from an employee on the day'shift to take his place on the nightshift, a rotation was theta set up in the department, and the employee whose namewas listed as having served longest on the day shift was then transferred tonightsNewkirk testified that Gates' name normally would have been reachedabout 6 months after he came on a day shift, but that since Gates had spent somuch time on a night shift he "decided to give him a little the best of it and sendone of the younger boys in his place." Newkirk was unable, however, to recallthe name of the employee of the night shift whose request to come on days finallyresulted in Gates being directed to return to the night shift."'It further"appears that at the time Gates was directed to go on nights, 5 otheremployees in his department had been on days for years without shift rotation.Busby explained this seeming inconsistency by testifying that day shift pref-erence was given to employees of 20 or more years of service. This appears tohave been a further modification of the modified system of rotation.Newkirkadmitted that Fehr, who was made pressman on Press 100 upon Gates' demotion,had worked on a day shift without rotation until August or September, 1943,although he had been employed only some 7 years. Newkirk testified that Fehrwas not required to transfer to a night shift because of a "heart condition";this condition was improved at the time of his eventual transfer in Septemberor October. It appears therefrom that normally, if an employee had a sufficientlystrong reason for remaining on a day shift, he was not subjected to shift rotation.Newkirk denied that he had any knowledge of Gates' union affiliation until theday following his direction to Gates to return to the night shift, when he wasadvised by Foreman Elmgren that Gates was a "union man" ; he also deniedthat he ever saw Gates wear a union button until after Gates' shift transfer hadbeen ordered.He did not explain why or how Elmgren, who had not beenGates' foreman for more than 18 months, had knowledge of Gates' union affilia-tion while he did not.As previously stated, Elmgren did not testify."I Newkirk testifiedQ.Now, how much experience had Fehr had on ten color work prior to this timewhen he started to work onLifewith Gates, or under Gates?A.Well, he had had not very much.Q. . . . You were breaking him in, trying to train him for the work?A. That is right.114His memory having been refreshed,he thought it may have been Worchester. R.R.DONNELLEY AND SONS COMPANY713The undersigned is unable to credit the testimony of Busby and Newkirkregarding the motivating causes prompting respondent's attempt to place Gatesback on a night shift after he had been on days only some 1S to 20months.Prior to the spring of 1942 Gates had been kept continuously on a night shiftfor many years. Admittedly 5 employees had remained on a day shift for manyyears without rotation.Busby's testimony that preference was shown thembecause they had more than 20 years of total employmentisan admissionof preference to old employees. The undersigned believes that in normal circum-stances Gates, who had almost 20 years of total employment and who had spentmost of this time on nights, would have shared in this preference, and ,thatBusby's testimony drawing the line at exactly 20 years, was an afterthoughtcalculated to give persuasiveness to respondent's refusal to accord Gates thesame preferential treatment shown these other 5 old employeesWhile Busbyagreed that if Gates made an "issue" of his rotation, he would include these5 employees, it appears that after termination of Gates' employment they con-tinued uninterruptedly on the clay shift 16 It further appears, as with employeeFehr, that exceptions to shift rotation were sometimes made for reasons personalto the employee.Normally, the reasons given by Gates for his refusal to returnto a night shift would have been strongly persuasive, particularly in view of thefact ofhis long tenureof employment on a night shift.The real cause for respondent's refusal to grant Gates' request toremain ona day shift appears in Gates' undisputed testimony that after he had appealedto Littell, Littell advised him to get a job in a union shop and reminded himthat he had been "parading around with a union button . . ." The under-signed credits Gates' testimony that he first wore his union button in the earlysummerof 1943.Newkirk's testimony that his first knowledge of Gates' unionaffiliation came from Elmgren, the night foreman under whom Gates had notworked for more than 1S months, and that he was thus advised the very dayfollowing his instructions to Gates to return to the night shift, in absence ofElmgren's corroboration, is not credible.And in any event, admittedly, at atime when Gates was still appealing for his job on the day shift, respondent hadfull knowledge of his union affiliation and chose to remind hire of it in con-nection with the severance of his employment. In view' of the total circum-stances, there is no plausible reason why the respondent would have insistedin the transfer to the extent of losing the services of an employee on an essentialjob and one of its few employees competent to operate a 10-color press, exceptrespondent's knowledge of Gates' union affiliationAs is seen elsewhere in thisreport, in the instance of other employees whom the respondent believed to beengaged in union activity, effort was made to transfer them from their regularshifts.116It appears that an extra bonus was allowed for work on a night shift, and itmay well be thatsomeemployees in view of the extra earnings, might elect toremain ona night in preference to a day shiftNevertheless, it is a matterof common knowledge that normally day shift work is considered more desirable.In the present situation, in addition to the personal inconvenience of the trans-fer, Gates' transfer would have involved uncertainty as to his job status, since hewas given no assurance that he would continue as a pressmanon a night shift,16 Thisis inferredfrom the admitted fact that Busby made the proposal to transfer thesefive employees only if Gates made an issue of his own rotationGates did not accede tothe proposal but continued to insist that he remain on a day shift,and his employment-was thereafter terminated110 See sub-divisions III A(6) and III B(1) of this report with reference to Maxwelland west, respectively. 714DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, normally, after transfer he would be assigned to a regular pressman's jobonly when a vacancy occurred on that shift; until then he would be subjectto assignment as a substitute or assistant pressman or to other work as hisforeman saw fit.Such a transfer, with attendant uncertainty of job status,would not represent an offer of equivalent employment.In view of the foregoing and the entire record, the undersigned finds that therespondent demoted Gates and later sought to transfer him from a day to anight shift, because of Gates' union affiliation ,and activity in behalf of the Union,and that the respondent thereby interfered with, restrained, and coerced itsemployees in violation of Section 8 (1) and (3) of the Act.C. Concluding findingsEvidence of unfair labor practices is properly viewed and evaluated againstthe background of the employer's entire labor policies and pronouncements withreference to organizational activities of its employees. It is a truism to statethat an employee cannot enjoy the freedom to participate in organizationalactivities guaranteed him by the Act, if his mind is shackled with fear ofemployer retaliation.For some 28 years the respondent imposed upon itsemployees, without consideration of their individual or collective desires, anabsolute denial of their freedom to engage in any manner of union activity""Respondent's counsel argues reasonably enough that it was within its legalrights in proscribing union activity among its employees during the said period.However, we are not here concerned with the legality of such a course of con-duct during the period stated.Neither are we concerned here with the legalityof respondent's conduct subsequent to 1933 and prior to the passage of theWagner Act. The purpose in reviewing this latter period of respondent'slabor policy is to determine the validity of respondent's claim that in 1933there was such a complete "about face" in its policies with reference to em-ployee participation in organizational activities that its employees were freedfrom the restraint and coerciveness of the prior 28 years. Such completefreedom could have been vouchsafed then only by the most unequivocal state-ments and conduct which would set forth and demonstrate respondent's allegedreversal of its position regarding ils employees' organizational activities.Theundersigned is convinced that the respondent, though signing the President'sReemployment Agreement in 1933, took no such steps in implementation of thisaction as would affirm in the minds of its employees that they were thereafterfree to engage in self-organizational activities without fear of discrimination.To the contrary, in view of Littell's statement of July 7, 1933, and Donnelley'sadmissions that in the same speech in which he advised employees of the al-leged reversal of respondent's policy he voiced respondent's continuing objec-tion to the unionization of its employees, the undersigned is convinced thatthe respondent gave no more than a peripheral endorsement to the principlesenunciated in Section 7 A of the National Industrial Recovery Act and infact and effect continued to exert pressure upon its employees to refrain fromunion affiliation and activities, from which the employees would reasonablyassume that respondent's compliance with Section 7 A was more formal thanreal.If, upon the enactment of the Wagner Act, respondent had adopted a neutralor "hands-off" policy with reference to organizational activities of its em-"I Compare with situation=presented inN. L R. B. v. American,Tube BendingCo.' 134 F.(2d) 993(C. C. A. 2),cert. denied 320 U. S. 768, where there was no evidence of a back-ground of anti-union statements or conduct. R.R.DONNELLEY AND SONS COMPANY715ployees, no findings adverse to it could now be inferred from its conduct ante-dating the Act, though the after effects of such conduct continued as a re-straint upon the minds of its employees.But the respondent did not adopt aneutral or hands-off policy when the Wagner Act Became law. Following theSupreme Court's decisions upholding the constitutionality of the Act, it hur-ried" into print with a statement to its employees which purported to "ex-plain" the court's decision, but which in fact, by a careful and shrewd selec-tion and arrangement of quotations and use of emphasis, managed to conveyto the employees that their gains under the Act were negligible and that itbehooved them to remain as they then were-non-union.Employees who read thisstatement, with its (to the respondent) apt "and so what," with its felicitiousreferences to past Donnelley employer-employee relationships, and its argu-ment against unions, would reasonably assume that, Act or no Act, organiza-tional activities would continue to be frowned upon very much as they had inthe past, at Donnelley's.Subsequent to the issue of this statement, and con-currently with each upswing of organizational activity among the employees, therespondent, as has been seen, issued numerous statements and through itssupervisory personnel addressed its employees, in a sustained effort to preventtheir unionization.There is in fact a large measure of candor in respondent's admissions thatithas at all times opposed unionization of its employees and has advised itsemployees of its opposition.Thus,GeneralPlant Superintendent Busbytestified :-Q. Now, do you feel that you have made it clear to all the employees inthe plant that the company desires that they should not join the unions?A. Yes ; we have told them that we believe they are better off the waythey are.We have said that to them many times.The respondent also admits that it has carried its opposition to unionizationof its employees to what it has considered to be the limit of permissible conductunder the Act.Busby's testimony of this topic is illustrative :Q. It is fair to say that the company desires to do everything legallypermissible to prevent the employees from joining the unions?A. Yes.From the foregoing and the entire record, it is clear that the respondenthas been guided by such legalistic concepts of permissible conduct as,from timeto time, seemed to it adaptable to its manifest purpose of discouraging unioni-zation of its employees.If each of its statements were isolated from its con-temporary and background context and thus viewed in isolation,itmight verywell appear doubtfulthat alaw violation had occurred.But in departing fromall semblance of neutrality,the respondent has subjected its statements to thereasonable and necessary process ofhaving themviewed and evaluated in thelight of its entire labor relations history, since"experience teaches us thatsuch a long continued influence does not suddenly evaporate,i110 and a state-ment or act which in isolation may appear harmless,may be of the essenceof coerciveness when viewed in the light of a long-continued policy or course of118 The quotations from the court'sdecision which the respondent incorporated in itsstatement,were copied from a local newspaper.119Sperry Gyroscope Co. v.- N. L. R. B.,.(2d) 922(C C. A. 2) ;10 LRR 689.N. L. R. B. v. Virginia Electric&PowerCo., 314 U. S. 469; see also for a restatement ofthe Board'sposition relative to alleged 8 (1) statements and conduct:Matter of VanRaalte Company,Inc.andTextile Union of America(C10),55 N. L. R. B.146; 14 LRR48; also,Matter of Peter J.Schweitzer, Inc.,54 N. L. R. B.813; 13 LRR 658. 716DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction which has left its impact upon the minds of the employeesRespond-ent's statements and conductsincethe enactment of the Wagner Act, whenso viewed, represent pressure "vocally exerted" and are not, as respondent'scounsel argues,privileged finder the constitutionalguarantee of free speech12PA brief reterence to certain categoriesof its statementsissufficient forpurposes of illustration.Respondent's frequently reiterated statement to its employees that it willnever sign a closed shop contract has a particular significance when it is under-stood that the standard and traditional bargaining contracts of the printingtrades unions are common called closed shop agreements and that the termembraces the general working rules and stipulations governing working con-ditionswhich these unions seek to perpetuate in their contractsThat therespondent in its statements to employees intended to use the term in this,comprehensive sense, is illustrated in the testimony of its Executive Vice-president, Zimmermann, one of the triumvirate responsible for formulatingDonnelley policies.The following is an excerpt from his testimony :Q What do you refer to when-you state "a closed shop contract?"A.Where only members of the union can be employed and where all ofthe unionrules areeffective.*******Q. Now, I did not understand the latter part of your answer.Will youexplain that?A.Well, the unions,-so far as we know, the union contracts have certainregulationsregarding the makeup of crews, theseniorityrights and certainmake work rules, all of that type of thing. I don't know what all of therules are.Q. You meanunion rules?A. Union rules.But I understand when a closedshop agreement issignedallof those union rules become effective.{Italics supplied.]Busby testified that he had "triedto convey to other people,that every otheritem of the closed shop contract, the number of crews, the hours, the wages, everyother one of those things we are required under the Wagner Act to do, that theyare negotiable, and if we are required to arbitrate we will arbitrate over everyother item of the contract except the closed shopclause."However, no suchunequivocal statement appears in speeches, talks orconversationsinwhich -Busby advised employees of respondent's determination never to signa closedshop contract.Wherever the reference appears, itisnot to a"closed shopclause" in a contract but to a "closed shop contract" or agreement.The under-signed believesthatZimmermann,an impressive and convincing witness, truth-fully stated respondent's conception of the closed shop as the term was usedin its statements to its employees.The undersigned is convincedand finds thatrespondent's frequent declarations that it would never sign a closed shop agree-ment, coupled with its emphasis on the fact that the Act does notrequire anagreement and that the respondent in the future as in the past would maintainan "open shop", had the effect of conveying to the employees that in the eventa majority of them did designate the Union their bargaining representative,such collective action would be futile. since the respondent would not enter intocontractual relationships with the UnionSuch a conclusion is consistent with120 Compare respondent's August 1929 statement. "Concluding-if, by sonic impossiblecombination of mob psychology, the union were able to persuade every man in our employto strike, we would never rehire, and would immediately organize non-union." R.R.DONNELLEY AND SONS COMPANY717Busby's perhaps unguarded statement to a union representative,made in thepresence of employees,"You won't get inside to a conference with us in twentyyears."In close association with its declarations that it would never sign a closedshop contract,the respondent,though there was neither strike nor threat ofstrike among Donnelley employees,asserted that in the event of unionization,and following its refusal to sign a closed shop agreement,theUnion would"probably"call its members out on strike to enforce the closed shop. Such state-ments, as well as repeated suggestions that employees might meet with violenceat the hands of the Union,when there was no violence or threat of violence, werecalculated to plant fear and uneasiness in the minds of employees, and tohypothesize the respondent in the role of guardian of its employees'security andsafety.Respondent's counsel argued that such statements were justified sinceit has been held that an employer,under conditions where force is applied byunions to coerce non-members, as where non-members are forcibly taken fromtheir customary place of work, the employer is under affirmative duty to rendersuch protection to the coerced employee as will enable him to continue to per-form his duties unmolested.The argument has no foundation in the presentsituation where the record is barren of any showing that the Committee or anyof its member unions have imposed any interference whatever with the peaceableperformance of their duties by Donnelley employees.A further step in logical progression of the Donnelley statements,is thatthe Union,having called its members out on strike to enforce its demands fora closed shop,Donnelley'swould continue to function and those who had an-swered the strike call would be deprived of employee status. It is noteworthythat the respondent did not see fit to advise its employees that in the eventa strike occurred as a result of its unfair labor practices,its employees wouldhave a continuing status as employees.In view of the total situation,the threatof discharge is implicit in the Donnelley statements,and its employees, con-ditioned by past declarations that the respondent would run non-union or notat all, could not fail to apprehend the discriminatory intent not too subtlyscreened by words 120In summation it may be said that the whole congery of statements on thetopic of the closed shop,when stripped to their actual and potential import,signify that in the event a majority of employees designate the Union theirbargaining representative,(1)' the Union will demand and the respondent willrefuse a closed shop agreement;(2) to enforce its demands the Union willcall its members out on strike;(3) employees answering the strike call willbe deprived of their status as employees.While repeatedly asserting that it would never sign a closed shop contract,the respondent told its employees that in the event the plant became unionized,they would lose certain privileges and advantages of employment then existing.They would no longer receive bonus or incentive payments,there would be nopromotions on the basis of merit, and they would bd deprived of the guaranteedminimum work week. Busby,on occasions when employees were engaged innon-productive work, would advise them,as a part of his anti-union argument,that were the plant unionized they would be deprived of their wages at suchtimes as their regular jobs were not in operation.The logical inconsistencyof respondent's position is apparent.If the respondent could legally refuse tonegotiate on a closed shop agreement,assuredly it could not be required inthe process of collective bargaining to consent to depriving its employees ofalready existing benefits.Doubtless,in the event of unionization,the closedFootnote 120 on p 716. 718DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop would be one of the foremost issues upon which the respondent would becalled upon to bargain ; other matters such as incentive payments, seniority,and the guaranteed minimum woik week also might very well be topics uponwhich the Union would propose to bargain. The requirements of bona fidecollective bargaining do not permit an employer to pick and choose the issueswhich he unilaterally considers fit for negotiation and to reject negotiation onall others.If this were not true, the whole process of collective bargainingwould be a sham. In the situation here presented, it would be as binding anobligation under the law for the respondent to bargain in good faith on theissue of the closed shop, when and if presented, as to bargain on any other-topic.Respondent's motive in declaring on the one hand that it will neverenter into negotiations on the issue of the closed shop and on the otherhand that employees by unionization will be deprived of certain existing bene-fits, is clear.In effect the respondent has advised its employees that they canhope for no gain or security through union affiliation, but that they will loseexisting benefits and endanger such job security as they now enjoy.Suchstatements, in the light of the entire complex of facts, are basically and essen-tiallycoercive,quite apart from discriminatory acts and conduct directlyaffecting the job status of employees.The record affords no evidence of the outright discharge of employees forengaging in union or concerted activities.As has been found, however, therespondent has in some instances penalized employees for what it believedto. be their union affiliation or sympathies.By its discriminatory lay-off ofHarold Gunther ; its demotion of Walter West and Samuel Gates, and discrim-inatory requirement that the latter transfer to a night shift; and its discrim-inatory refusal to hire Stanley Klaviter, the respondent has added additionalweight and substance to the vocal pressure which it has, over a long period ofyears, brought to bear upon the minds of its employees to-prevent their union-ization.Upon the basis of the findings of fact which the undersigned has made inSection III (A) and (B) of this Report, upon the entire record, and in additionto findings of unfair labor practices heretofore made, the undersigned finds:1.By questioning its employees concerning their union affiliation and activi-ties, and by otherwise harassing them during their working hours by anti-uniontalks, conversations, and speeches ; by warning them that they can not gain byunion affiliation, but will lose existing benefits; by its declarations on theclosed shop, warnings of violence at the hands of the Union, and warnings ofstrike action and resultant loss of employee status; by, its statements deroga-tory of the Union and union leadership, and reflecting on the patriotism ofthose who engage in self-organizational activities during the war emergency ; bythe promulgation of discriminatory rules on union activities and the discrim-inatory enforcement of such rules; by offering employees inducement to refrain!or withdraw from union affiliation ; by the discriminatory lay-off of HaroldGunther and a discriminatory refusal to hire Stanley Klaviter ; by the afore-said statements and conduct, and other kindred statements and conduct as setforth in Section III (A) of this Report, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedthem in Section 7-of the Act and in violation of Section 8 (1) of the Act. -2.By its discriminatory demotion of Walter West and Samuel Gates, and itsdiscriminatory requirement that Samuel Gates transfer from a day to a nightshift, the respondent has discouraged membership in the Union and interferedwith, restrained, and coerced its employees in violation of Section 8. (1) and (3)of the Act. R.R.DONNELLEY AND SONS COMPANYIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE719The activities of the respondent set forth in Section III above, occurring inconnection with the operations described in Section I above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. TIIE REMEDYHaving found that the respondent has engagedin unfairlabor practices, theundersigned will recommend that it cease and desist therefrom, and take cer-tain affirmative action which the undersigned finds necessary to effectuate thepolicies ofthe Act.-The undersigned has found that by certain statements and conduct, set forthin detail in Section III (A) of this Report, the respondent has interfered with,restrained, and coerced its employees in violation of Section 8 (1) of the Act.Since the respondent has in several instances addressed certain of the afore-said statements to its employeesthrough themails, the undersigned will recom-mend that in addition to the posting in its Chicago plant, the respondent mailto each of its employees,including its employees who are now in the armedservices, notices stating that it will not engage in the conduct from which it isrecommended that it cease and desist, and that it will take theaffirmative actionrecommended in this Report.The undersigned has found that on April 15, 1943, the respondent demotedWalter West because of his union affiliation and activities.The undersignedwill recommend that the respondent offer immediate and full reinstatement toWalter West to the position he held prior to his demotion, or to an equivalentposition,without prejudice to his seniority or other rights. and privileges, andthat the respondent make Walter West whole for any loss of pay he may havesuffered by-reason of the discrimination against him, by payment to him of asum of money equal to that which he normally would have earned from April15, 1943, when he was discriminatorily demoted, to the elate of the offer of rein-statement,less his net earnings''during the same period.The undersigned has found that the respondent discriminatorily demotedSamuel Gates and, later, on or about November 8, 1943, caused the terminationof his employment by a discriminatory requirement that he transfer to a nightshift.The undersigned will therefore recommend that the respondent offerGates immediate and lull reinstatement to a position on a day shift which shallbe the same position which he held at the time his employment was severed due tohis refusal to accept a discriminatory transfer to a night shift or its equivalent;the undersigned will further recommend that the respondent make Gates wholefor any loss of pay he may have suffered by reason of the respondent's discrimi-nation against him, by payment to him of it sum of money equal to that whichhe normally would have earned from November 8, 1943, the date of thetermina-tion of his employment, to the date of the offer of reinstatement,, less his net121By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischaige and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Worktrs Union, Local 2590, 8 N.L.R.B 440. Moniesreceived for work performed upon Federal,State,county, municipal,or other work-reliefprojects shall be considered as earniigs.SeeRepublic Steel Corpo,ation v. N. L. R. B,311 U. S 7. 720 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings 122 during the said period.When Gates shall have been reinstated tohis former or its equivalent position on a day shift, he will be subject to suchnormal non-discriminatory shift rotation as the respondent shall see fit to requireof its employees, and nothing in this Report is to be construed otherwise.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.The Organization Committee, Chicago Printing Trades Unions, and each ofitsmemberunions,123are labor organizations within the meaning of Section 2 (5)of the Act.2.The respondent, R. R. Donnelley And Sons Company, is an employer withinthe meaning of Section 2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of WalterWest and Samuel Gates, the respondent has engaged in and is engagingin unfairlabor practices within the meaning of Section 8 (1) and (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engagingin unfair labor practices within the meaning of Section 8(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2'(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, R. R. Donnelley And SonsCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in the Organization Committee or any of itsmember unions, by demoting or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire and tenure of employ-ment or any term or condition of employment ;(a)Discouraging membership in the Organization Committee or any of itsmember unions, by the promulgation and enforcement of a rule, or rules, pro-hibiting union discussion and activities which do not interfere with 'produc-tion and/or the normal exercise of discipline;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer Walter West immediate and full reinstatement to the position whichhe held prior to his discriminatory demotion on April 15, 1943, or its equivalent,without prejudice to his seniority or other rights and privileges ;(b)Make Walter West whole for any loss of pay he may have suffered byreason of the respondent's discrimination against him, by payment to him of aSee footnote121,supra.123 See Section II ofthisReport. R.R.DONNELLEY AND SONS COMPANY721sum of money equal to that which he normally would have earned as wagesfrom April 15, 1943, the date of his discriminatory demotion, to the date of theoffer of reinstatement, less his net earnings" during the said period;(c)Offer to Samuel Gates full and immediate reinstatement to the positionwhich he held prior to the termination of his employment on or about November8, 1943, or to an eqm' alent position on a day shift, without prejudice to his sen-iority or other rights and privileges ;(d)Make Samuel Gates whole for any loss of pay he may have suffered byreason of the respondent's discrimination against him, by payment to him of asum of money equal to that which he normally would have earned from Novem-ber 8, 1943, the date of the termination of his employment, to the date of theoffer of reinstatement, less his net earnings'' during the said period;(e)Post immediately on its bulletin boards throughout its Chicago plant, andmaintain for a period of at least sixty (60) consecutive days from the date ofposting, and mail to each of its employees including its employees in the armedservices, notices to its employees stating: (1)_that the respondent will not en-gage in the conduct from which it has been recommended that it cease anddesist in paragraph 1 (a), (b), and (c) of these recommendations; (2) that therespondent will take the affirmative action set forth in paragraph 2 (a), (b), (c),and (d) of these recommendations; and (3) that the respondent's employees arefree to become or remain members of the Organization Committee or of any ofitsmember unions, or any other labor organization of their choice, and that therespondent will not discriminate against any employee because of membershipor activities in behalf of a labor organization;(f)Notify the Regional Director for the Thirteenth Region in writing withinten (10) days fiom the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the (late of the entryof the order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, Rochambeau Build-ing,Washington, D C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.W 1LLL1M E SPENCERTrial E.canarnerDated April 25, 1944'124 See footnote 121,supra.226See footnote 121,supra.628563-45-vol. 60-47